Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 1 of 200
                                                                   DAY 11



                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF VERMONT


       UNITED STATES OF AMERICA        *
                                       *
                      V                *
                                       *
       BRIAN FOLKS                     * CRIMINAL FILE NO. 16-94




                                   JURY TRIAL
                             Thursday, May 9, 2019
                              Burlington, Vermont



       BEFORE:

             THE HONORABLE WILLIAM K. SESSIONS III
                District Judge



       APPEARANCES:

             WILLIAM B. DARROW, ESQ., EMILY M. SAVNER, ESQ. and
                MATTHEW T. GRADY, ESQ., Assistant United States
                Attorneys, Federal Building, Burlington,
                Vermont; Attorneys for the United States

             MARK J. KAPLAN, ESQ., Kaplan & Kaplan, Park Plaza,
                Suite 405, 95 St. Paul Street, Burlington,
                Vermont; Attorney for the Defendant

             NATASHA SEN, ESQ., P.O. Box 193, Brandon, Vermont;
                Attorney; Attorney for the Defendant




                            ANNE NICHOLS PIERCE
                     Registered Professional Reporter
             United States District Court Reporter - Retired
                           Post Office Box 5633
                        Burlington, Vermont 05402
                               (802) 793-9080
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 2 of 200
                                                                          2



                                  I N D E X
                            M I S C E L L A N E O U S

                                                                   PAGE

       Charge conference                                           3

       CLOSING ARGUMENTS

       Mr. Grady                                                   11

       Mr. Kaplan                                                  48

       Mr. Darrow                                                  96


       Charge to jury                                              122

       Verdict                                                     196

       Jury dismissed                                              199
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 3 of 200
                                                                            3



 1     THURSDAY, MAY 9, 2019

 2     (The following was held in chambers at 8:35 a.m.)

 3                   THE COURT:     So we are in a charge conference.

 4           I indicated to all lawyers present that I was not

 5     going to put a copy of the indictment in because it's

 6     included within the jury charge.

 7           The buyer-seller instruction was added because

 8     clearly there was testimony from the defendant that he

 9     had a buyer/seller relationship with McFarlan.

10           The opportunity to observe is highlighted because

11     the -- the knowledge of age and the reckless disregard

12     is struck.

13           Defendant not testify, I have removed that.

14           Okay.    So let's see, the first objection is?          From

15     the defense?

16                   MS. SEN:     And this is regarding the

17     instruction for on or about or in or about where it

18     instructs that the government needs to prove that the

19     offense was committed precisely on the date charged.

20           My concern is with Count 15.        I think the only

21     evidence that the person who's charged as a minor was

22     under the age of 18 is actually on those dates.             I don't

23     know that there's any other evidence in the record

24     that's come in related to her age beyond that.

25           And everything else -- my understanding is
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 4 of 200
                                                                      4



 1     everything else involving her, and what's been coming in

 2     as evidence regarding her, is related to a later time

 3     period when she was, in fact, above 18, so I feel like

 4     that count -- the government -- it would -- the jury

 5     would have to find that it occurred on that particular

 6     date because the evidence is tied to that.

 7                 THE COURT:     It's on or about that date.

 8     That's the confusing part.

 9                 MS. SEN:     True.

10                 THE COURT:     You have to instruct that it has

11     to be on or about that date.         What you are asking for is

12     a supplemental instruction that, in regard to her being

13     a minor, it involved -- the activities that she was

14     engaged in -- or the defendant was engaged in with

15     relationship to her is only significant up until the

16     date of her turning 18, which is in November of 2013.

17     That's what you are asking for as a supplemental

18     instruction.     Because on or about is a standard

19     instruction.

20                 MS. SEN:     No.     I understand that.

21                 THE COURT:     They got the date wrong by a day;

22     that's meaningless.

23                 MS. SEN:     Well, given the nature of the

24     evidence and the way it's come in regarding her

25     activities, I just -- I mean, I think on or about is
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 5 of 200
                                                                          5



 1     fine.    I just don't know whether there's some way to --

 2     to maybe reemphasize within the specific instruction

 3     itself that this does -- this is tied to the date.

 4                     THE COURT:     I think that you can certainly

 5     bring that up in summation.           The problem is, of course,

 6     that I -- if I get into the --

 7                     MS. SEN:     No.   I understand.

 8                     THE COURT:     -- the facts, I run the risk of

 9     trying to persuade them or taking a position one way or

10     another; and the other objection, of course, which was

11     made to on or about, is that they had asked for an

12     instruction on continuing offense.           I went back to the

13     indictment.       There's no mention of continuing offense

14     there.    I don't know where -- in your memo, you said

15     there's a mention of continuing offense.           I didn't see

16     it anywhere.       So as a result, it seems to me that I'd be

17     talking about your summation, which I don't think I

18     should be.       So I also think you're not prejudiced by

19     that.

20             Okay.    So I don't think I can do anything about

21     that.

22                     MS. SEN:     I understand that, your Honor.

23                     THE COURT:     What else do you have?

24                     MS. SEN:     I think that we had both talked

25     about -- in Count 16 where the Court goes through in
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 6 of 200
                                                                         6



 1     great detail the Vermont Statutes, we were wondering

 2     whether there was a way -- or whether the Court would

 3     consider perhaps short-circuiting that a little bit.

 4                   THE COURT:     It's -- and just say prostitution?

 5     Vermont law declares the prostitution illegal?

 6                   MS. SEN:     And just defining, as you do here,

 7     prostitution.

 8                   MS. SAVNER:     Yeah.    I mean, one option would

 9     be to just include numbers eight and nine on page 36.

10     So Vermont law -- and I don't know that we need to cite

11     Vermont statute, but Vermont law makes it unlawful to

12     engage -- and I think we can drop "lewdness," given that

13     the definition is so circular, but engage in

14     prostitution or assignation or aid or abet prostitution

15     or assignation by any means whatsoever, and then include

16     the definitions of prostitution and assignation.

17                   THE COURT:     Okay.    Do you agree with that?

18                   MS. SEN:     I think that would be fine,

19     your Honor.

20                   THE COURT:     Okay.    Let's change it that way.

21                   MS. SEN:     And I take out the next set of

22     Vermont Statutes.

23                   THE COURT:     Yes.

24           Okay.    Anything else?

25                   MS. SEN:     I think that's all I had,
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 7 of 200
                                                                       7



 1     your Honor.

 2                 THE COURT:    Okay.

 3                 MS. SAVNER:    Well, one just housekeeping issue

 4     to the extent it matters.        Hannah does have an H at the

 5     end of her name.

 6                 THE COURT:    That's very interesting because it

 7     just was rotating back and forth, and the reason I am

 8     sensitive to that is that my oldest child is named

 9     Hannah.

10                 MS. SAVNER:    With an H.

11                 THE COURT:    With an H.    And I found this

12     without an H to be very -- I don't know.

13                 MS. SAVNER:    Yeah.    I believe that came out

14     because that's how she is identified in some of the

15     files on the defendant's computer, but the name on the

16     birth certificate is Hannah with an H on the end.

17                 THE COURT:    We could actually change that

18     quickly?

19                 LAW CLERK:    Yes.

20                 THE COURT:    Okay.

21                 MS. SAVNER:    And with respect to Count 15 --

22     so I understand, based on the conversation yesterday,

23     that your Honor remove -- removed "knowing and in

24     reckless disregard."      However, that phrase in the

25     charging language I think modifies not only the age
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 8 of 200
                                                                        8



 1     component but also the "would be caused to engage in a

 2     commercial sex act."      So -- I mean, there's -- the

 3     second element is related to knowledge of the age.

 4                 THE COURT:    Yes.

 5                 MS. SAVNER:    And we are agreeing that

 6     reasonable opportunity to observe is right there, but if

 7     you look at the third element, the -- and in the charge

 8     it says the defendant knew or recklessly disregarded the

 9     fact that Hannah A. would be caused to engage in a

10     commercial sex act.

11                 THE COURT:    Yes.

12                 MS. SAVNER:    And we believe that is still

13     proper, but the way the charged language has been

14     amended, reference to reckless disregard has been

15     entirely removed.      So I think it should be --

16                 THE COURT:    So the definition of reckless --

17     in reckless disregard -- it should be included within

18     the element, which -- the third element, which it is,

19     isn't it?

20                 MS. SAVNER:    Yes, it is.     I just think it

21     should be put back in the charging language at the top.

22                 THE COURT:    Oh, all right.     I think that both

23     should be -- the knowledge and -- and then we should

24     say, you know, the government is proceeding only on this

25     last theory because the opportunity to observe unto
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 9 of 200
                                                                       9



 1     itself is just -- if it's unrelated to knowledge of her

 2     age, it just seems crazy.

 3                 MS. SAVNER:     So I did have another -- another

 4     amendment to propose related to the second element.

 5           So I believe that the jury still needs to find that

 6     Hannah was, in fact, under the age of 18, which is not

 7     sort of listed out in the elements.         So my suggestion

 8     would be the second element be amended to say "Second,

 9     that Hannah A. was under the age of 18 and the defendant

10     had a reasonable opportunity to observe her" and that

11     gets -- that sort of explains what that element is.

12                 THE COURT:     Right.     Well, that helps,

13     actually.    Right.

14                 MS. SEN:     Right.     I think that makes sense.

15                 THE COURT:     Yes.     Okay.

16           You got that?

17                 LAW CLERK:     Got that.

18                 MS. SEN:     So that would go under -- on page 33

19     under the second element.

20                 LAW CLERK:     And on page 32.

21                 MS. SEN:     Yes.

22                 THE COURT:     And I think it also goes in the

23     questionnaire -- the jury verdict form.

24                 MS. SEN:     Oh, the special verdict form.

25                 THE COURT:     Okay?
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 10 of 200
                                                                       10



 1                   MS. SAVNER:     That was it for the government.

 2                   THE COURT:     That it for you?

 3                   MS. SEN:     Yes, your Honor.

 4                   THE COURT:     Okay.   We will start in 15

 5      minutes.

 6      (Chambers conference concluded at 8:45 a.m.)

 7      (The following was held in open court with the jury

 8      present at 9:05 a.m.)

 9                   THE COURT:     Good morning.

10                   COURTROOM DEPUTY:      This is case number 16-94,

11      United States of America versus Brian Folks.          The

12      government is present through Assistant United States

13      Attorneys William Darrow, Emily Savner and Matthew

14      Grady.     The defendant is present in the courtroom with

15      his attorneys, Mark Kaplan and Natasha Sen.

16            The matter before the Court is trial by jury day

17      11.

18                   THE COURT:     Good morning and welcome again.

19            Has anyone spoken to you about the case, have you

20      learned anything about this case from outside of the

21      courtroom or have you communicated among yourselves

22      about the merits of this case?

23                   (The jury all indicate in the negative.)

24                   THE COURT:     Okay.   I have noticed that as the

25      days go on your responses become more vocal, which must
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 11 of 200
                                                                      11



 1      mean that you feel more comfortable, because now we get

 2      "no, your Honor."

 3            Okay, I think we are ready to go for summations and

 4      turn first to the government.

 5            Mr. Grady.

 6                  MR. GRADY:    Yes.   Thank you, your Honor.

 7            Over the last three weeks you have heard about

 8      buns, sleeves, and dope sickness.        You have heard about

 9      beatings, rapes, and threats to violate.         You have heard

10      about BB gun shots, the Walnut Challenge and, to use the

11      defendant's own words, peeing on bitches.

12            In short, you have heard about a dark and

13      disturbing world where the defendant controlled and

14      manipulated women to peddle drugs and sex here in the

15      greater Burlington area.      His control and manipulation

16      was a product of two factors:       one, targeting society's

17      most vulnerable members and, two, using tactics to

18      exploit those vulnerabilities.

19            By now, you know the defendant wasn't over here on

20      campus recruiting women or seeking women from safe,

21      secure, loving homes.      No, he was seeking women who had

22      fallen down, women that had been abused and neglected,

23      homeless and addicted.

24            Now, this case isn't about them falling down or

25      making mistakes or making some bad decisions.          It's
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 12 of 200
                                                                     12



 1      about the defendant intentionally coming across them

 2      when they are down and out, keeping them down and out,

 3      and treating them like trash so they would do what he

 4      wanted all so he could line his own pockets with money.

 5             Probably some of the most remarkable -- the most

 6      remarkable part of this case is, no matter who was on

 7      the stand, you saw a pattern emerge, a pattern of the

 8      vulnerability and different tactics the defendant used

 9      to exploit those vulnerabilities.

10             First, think about the size.      All the women who

11      appeared in front of you were small in size and stature

12      as opposed to the defendant, the self-proclaimed fighter

13      who was twice the size that he is now, as he told you

14      yesterday.

15             Think about the different vulnerabilities that they

16      had.   All the women either had education levels that --

17      didn't finish high school, came from broken homes, DCF

18      custody, some sort of issue.       Many were homeless, and

19      some were in debt, and what tactics would the defendant

20      use?

21             You heard that he would sometimes tell people that

22      he loved them, he generally cared about them, and he

23      would take care of them.      But over time, he showed his

24      true colors come out with various tactics.

25             Many of the women had addictions, addictions to
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 13 of 200
                                                                         13



 1      heroin, which you know now is a Schedule I controlled

 2      substance because of its addictive properties and

 3      because it does not have recognized medical use that

 4      outweighs its addictive properties.

 5            We heard a lot about violating:        If you disrespect

 6      the defendant, there's going to be consequences and

 7      repercussions to deal with later.

 8            Humiliation:    You heard about red aprons, BB guns,

 9      the Walnut Challenge, peeing on women, all acts meant to

10      degrade and humiliate women, ultimately to control them.

11            You heard a lot about sexual violence, unwanted

12      oral, vaginal, anal sex.

13            And, finally, physical violence, to let them know

14      that you do not become -- you do not come in between the

15      defendant and his drugs or his money.

16            Now, of course the defendant didn't maybe use all

17      these tactics with each and every one of them.          And as

18      you think about it, it takes a lot of time, effort and

19      resources to put a gun to someone's head 24/7.          Instead,

20      you are going to use the least amount of tactics

21      necessary so you can control more women and ultimately

22      obtain more profits you put into your hand.

23            So keep that in mind when you go back to deliberate

24      about the remarkable similarity of all the government

25      witnesses who described these vulnerabilities and the
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 14 of 200
                                                                       14



 1      tactics the defendant used.

 2            Now, because of the defendant's conduct, he faces

 3      14 counts.     The government has divided those 14 counts

 4      into four categories.      As you can see, the large

 5      categories relate to sex trafficking and drug

 6      trafficking.     And sex trafficking, you will notice,

 7      there are five counts.      Those relate to what's called

 8      adult sex trafficking, and there's one count dealing

 9      with minor sex trafficking of Hannah.

10            You will also see there are six counts relating to

11      drug trafficking, one of them being conspiracy, four for

12      the controlled buys of heroin, and one for the traffic

13      stop where heroin and cocaine was found.         And what we

14      are going to do this morning is walk through the

15      elements of each and every count so you confirm what you

16      already know:     The defendant is guilty beyond a

17      reasonable doubt.

18            Now, first we are going to talk about sex

19      trafficking.     This is the first category.       And as a

20      reminder, the adult victims are Katelynn, Keisha,

21      Danielle and Ayla, and then Hannah is off to the side

22      because she is the count related to minor sex

23      trafficking.

24            And one note to keep in mind about the dates that

25      you will see involving these counts, it's a broad date
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 15 of 200
                                                                         15



 1      range, and the government only needs to show that it

 2      occurred on one day at one time within that date range.

 3      It obviously can't be outside the date range, but it

 4      only needs to be one particular time within the date

 5      range.

 6            So first, here are the elements of sex trafficking.

 7      And you don't need to write them down because the judge

 8      is going to provide you these in his instructions, and

 9      you will have a written copy when you go back to

10      deliberate.     But let's talk about the elements.          We are

11      going to focus on the first and third one at this time,

12      because certainly those there's no question about.

13            The first element is recruiting, enticing,

14      harboring, transporting, providing, obtaining or

15      maintaining.     Just think about that for a couple of

16      minutes.

17            As far as harboring, there's no doubt the defendant

18      gave his women places to stay or rented hotel rooms for

19      them to stay.

20            As far as transporting, you heard evidence that he

21      would drive them to out calls.

22            As far as providing, you heard about how he posted

23      Backpage ads for them to obtain clients.

24            And as far as maintaining, you heard about the

25      defendant would provide drugs, specifically heroin, to
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 16 of 200
                                                                        16



 1      help with them.     So you can check the first element off

 2      right now.

 3            We are going to go through the second element with

 4      each and every woman to show how force, threats

 5      of force, fraud, coercion and any combination was used

 6      against each particular victim.

 7            And as to the third element, you can check that off

 8      right now as well, interstate commerce, because

 9      interstate commerce includes things such as telephones,

10      the internet, hotels; and you certainly have multiple

11      evidence of that.     For example, you saw the YouTube

12      video of Katelynn.     That is certainly the internet.         And

13      you heard how Backpage was used.        That is certainly the

14      internet.

15            You also heard about drugs coming from New York,

16      out of state, where the defendant used part of his

17      scheme to keep the women connected to him.

18            So you can certainly go ahead and check the first

19      and third elements of sex trafficking right now.

20            So we are going to focus a little bit more on the

21      second element.     The second element, coercion, involves

22      this concept of serious harm, and this is an

23      important concept to think -- to keep in mind.          And,

24      again, you will have the jury instruction that will

25      explain this as well.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 17 of 200
                                                                        17



 1            But serious harm goes beyond just physical harm.

 2      It includes not just physical harm, and you have some

 3      examples there of financial harm, reputational harm, and

 4      psychological harm.

 5            The other thing to keep in mind is that you will

 6      notice that you consider it from the reasonable person

 7      of the same background and same circumstances as the

 8      victims.    So, again, you are not looking at it from the

 9      perspective of anybody in this room who has a stable job

10      and has a place to go home tonight to sleep.          You are

11      looking at it from the background of a person in their

12      shoes at that moment, which is why we are going to spend

13      some time talking about the background of the charged

14      victim.

15            So let's first talk about Katelynn.        Remember,

16      Katelynn testified that she dropped out of school in

17      eighth grade.    She bounced around DCF custody.        She was

18      sexually assaulted when she was 13 years old.          She spent

19      some time being homeless.       And that when she was 16, 17

20      years old, she walked around with two pillow cases full

21      of all of her belongings, including her birth

22      certificate.    Those are the circumstances Katelynn was

23      in when the defendant came across her.         Let's talk about

24      the ways that he coerced her.

25            First of all, she told you about all of the false
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 18 of 200
                                                                         18



 1      things that he said to her, and she testified, looking

 2      back, she got played by the defendant because he didn't

 3      mean any of these promises of loving her and taking care

 4      of her.

 5            She also talked about what her size was relative to

 6      the defendant back in this time period.         She testified

 7      about the firearm the defendant had and that at one time

 8      the defendant took the firearm out and put it to her

 9      head, and you will remember she testified that was a low

10      point in her life.     She didn't care if she lived or died

11      in that moment.

12            She told you also about the firearm the defendant

13      pulled on C-Rock and how that, in her mind, was scary.

14      She talked about -- about the concept that you violate

15      the defendant, he is going to violate back, and that she

16      better not get mouthy or he will get physical.          And of

17      course he did get physical at times.

18            She told you about the time that he grabbed her

19      face and how it scared her and how she started to cry.

20      She also talked about the time when he punched her in

21      the butt.

22            Now, not only was the defendant physical against

23      Katelynn, he was also physical against others, what's

24      considered a climate of fear.       She talked about the time

25      that she saw the defendant take Jasmine, wrap her by her
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 19 of 200
                                                                         19



 1      hair, and whip her around.       She talked about the time

 2      that the defendant chased down Jasmine, all because she

 3      had the audacity to leave.       And finally, she talked

 4      about the ways the defendant manipulated her with

 5      cocaine.    She talked -- testified about an incident

 6      where the defendant required her to give him oral sex,

 7      and then he would give her cocaine.        And, of course, she

 8      performed the oral sex, and he didn't give her the

 9      cocaine.    Why?   As a way to show and reinforce that evil

10      control, when she gets what he allows her to get when he

11      decides it's time to do so.

12            And you heard a lot about the time where she got so

13      skinny, the defendant prevented her from using cocaine.

14      Now, is that because the defendant is some nice guy and

15      really concerned about her well-being?         Of course not.

16      He wants her to put on some weight, because she's a

17      commodity that he wants to sell over and over again to

18      the highest bidder and line his pockets full of money.

19      Ultimately, Katelynn told you that she never said no

20      because she was scared.

21            Now, how do you know that what Katelynn told you

22      was true?    Think about what Jasmine told you.        Jasmine

23      came and testified that -- let me remind you about

24      Jasmine.    She doesn't even live in Burlington anymore.

25      She came from out of state.       It's not like Jasmine and
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 20 of 200
                                                                         20



 1      Katelynn are best of friends.       Jasmine didn't even know

 2      Katelynn's name.     She just knew her as Pinky.       So it's

 3      not like they came in here and concocted a story and got

 4      on the same page.

 5            And another thing about credibility:         Think about

 6      the demeanor of the women when they testified before you

 7      and how they were crying during some of these traumatic

 8      events that they recounted.       Contrast that with the

 9      demeanor of the defendant yesterday, who was pretty glib

10      when he testified.     Also, who's been thinking about

11      their day in court for years?       The defendant.     Who heard

12      all the testimony before he testified and could

13      incorporate that into his testimony?         The defendant.

14      Who, at this point in time, has the greatest incentive

15      to lie?     The defendant.

16            So going back to Jasmine.       Jasmine gave you similar

17      account of how she saw the defendant violate against

18      Katelynn.     She talked about the time the defendant did

19      grab her by her hair and yank her around and about the

20      time he tried to chase her down when she tried to leave.

21            Jasmine corroborates Katelynn's account, and that's

22      why you can be confident beyond a reasonable doubt that

23      the defendant coerced Katelynn.        Let's turn next to

24      Keisha.

25            Now, Keisha involves two time periods, and again,
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 21 of 200
                                                                        21



 1      you just have to find at one -- some point in between,

 2      in these time periods, that she was coerced.          We're

 3      first going to cover the first time period in 2013.

 4            Now, it's not very long, but if you remember

 5      carefully as to what Keisha testified to, you will

 6      remember that she -- in order to get heroin, in order to

 7      get well, she would first have to see a client; then the

 8      defendant would provide heroin.

 9            She also testified that the defendant had sex with

10      her, not because this was some sort of loving

11      relationship.     Keisha testified it was because of

12      control.     You know that the defendant has to assert his

13      control and his dominance and to let the women know that

14      they're just property, whether they want to or not.

15      Let's talk about the second time period.

16            Keisha testified that she was homeless when she

17      came out of the Valley Vista rehab facility.          Who was

18      there?     Who was nice enough to pick her up?       It was the

19      defendant.     And within 24 hours, he brings her to the

20      hotel and is posting her on Backpage and feeding her

21      drugs.

22            Keisha testified that heroin was her biggest

23      problem, and that's what kept her coming back to the

24      defendant.     She also told you a lot about psychological

25      control.     Remember, she had to participate in the Walnut
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 22 of 200
                                                                       22



 1      Challenge, which of course the defendant said couldn't

 2      even use that footage because it looked like she was

 3      being raped.

 4            She also talked about how the defendant urinated on

 5      her, again, the ultimate sign of disrespect and control

 6      in ownership of somebody.

 7            Talked about reputational harm.        She testified

 8      about that picture she received of Hannah performing

 9      oral sex on the defendant.       What was her response?      She

10      testified that she was in fear, in fear because she knew

11      the defendant had lots of pictures of her that he could

12      send to anybody else.

13            And, finally, she talked about sexual violence that

14      occurred against her.

15            Now, how can you be confident what Keisha testified

16      to?   Remember the corroboration for these incidences

17      starting with the sexual violence.

18            You heard a lot of testimony about Keisha stealing

19      or robbing, taking five bundles of heroin from Chrissy.

20      The street value was $50.       What happened?     The defendant

21      put a bounty out on Keisha ranging from 100 to $200.

22            Remember, Lori Crawford even told you about that.

23      About within five minutes, Hannah had found Keisha and

24      contacted the defendant, and Lori brings the defendant

25      to where Keisha was, and Keisha was there being held by
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 23 of 200
                                                                        23



 1      two guys.

 2            What happened next?     Keisha talked about --

 3      testified to how the defendant brought her to this

 4      dumpster, how it was dark out, she was scared, she

 5      didn't know what was going to happen.         She didn't know

 6      if the defendant was going to hurt her.         What did he do?

 7      He bent her over behind that dumpster and had sex with

 8      her even though she didn't want to.        And afterwards, he

 9      told her that she's going to post up and that she owes

10      him money because that was his money he [sic] took from

11      Chrissy.

12            How do you know that the defendant peed on Keisha?

13      Again, he told you in his own words.         We don't need to

14      play this video again, but when you think back about the

15      video, remember what the defendant says?         "I'm going to

16      see how far I can go, how far I can go to show that I

17      own and control women."

18            You also saw 126C, which is a part of the video of

19      the defendant actually peeing on Keisha.         We don't need

20      to show that picture to you right now.         It was a picture

21      how the defendant sees Keisha as trash, but she's not.

22      She's a human being.

23            And while we are on the topic, you heard a lot from

24      Mr. Martino, the defense computer expert, who probably

25      went on for hours and hours because of his trial fees
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 24 of 200
                                                                      24



 1      being a lot higher than his consultation fee, but

 2      ultimately what does he say?       Pictures were on the

 3      defendant's hard drive.      There's no doubt about that.

 4      And how did he know?      And how can you believe Keisha

 5      when she testified that she was part of the Walnut

 6      Challenge?    Once again, you have the defendant's own

 7      words.

 8                   (A digital recording was played in open

 9      court.)

10                   MR. GRADY:   How else is Keisha's account

11      corroborated?    She told you about that picture you have

12      received.    And you have seen that picture of Hannah

13      performing oral sex on the defendant and the impact that

14      that had on her.

15            Let's think back again to the definition of serious

16      harm that you saw very early on in the slides.          How can

17      you prove reputational harm?       How, for Keisha, knowing

18      that the defendant has a large stock of pictures, and

19      her fear that those are sent to someone else, of course

20      that's going to have an impact on her and going to want

21      her to stay in the defendant's good graces so she --

22      what happened to Hannah does not happen to her.

23            Let's talk next about Danielle.        Danielle probably

24      had one of the most heart-breaking backgrounds of any

25      person you can imagine.      She testifies to the neglect by
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 25 of 200
                                                                        25



 1      her parents, how they were drug addicts, how she was

 2      sexually abused growing up, how she bounced around from

 3      foster home to foster home, and how ultimately she cut

 4      herself, and she came down from the stand, and she

 5      showed you her arms, keeping in mind that it's been four

 6      years since she last cut, so they were in a little bit

 7      worse shape four years ago.

 8            What did Danielle testify to?       Again, she testified

 9      that she was, at the most, a hundred pounds soaking wet.

10      And in comparison to the defendant, she was much -- much

11      smaller.    She talked about that first day when she

12      realized what was going to happen.        She turned around to

13      leave, and she saw the defendant with the firearm as he

14      moved up his shirt.

15            The defendant [sic] also talked about stabbing

16      someone and the impact it had on her and that she was

17      scared.    She talked about the time that Keisha violated

18      a rule and talked to a previous client.         She testified

19      how the defendant was upset, in Keisha's face, yelling

20      and screaming at Keisha, and that was scary for Danielle

21      and had an impact on her.

22            She testified to the three times the defendant had

23      sex with her and she did not want to.         And finally, she

24      told you all of the possible physical and nonphysical

25      symptoms associated with heroin withdrawal, probably
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 26 of 200
                                                                       26



 1      even more so than Dr. Higgins was able to tell you

 2      about.   And, again, when you think back to that

 3      definition of serious harm, how it included physical and

 4      nonphysical harm, for a heroin addict going through

 5      withdrawal, Dr. Higgins told you about that immediate

 6      relief button.     You push that button, you inject that

 7      drug, and you will feel better.

 8            Of course the defendant knows that with his

 9      background in opioids, and so he knows that -- to tell

10      Danielle, "Go see a client first, and then I will give

11      you access to that immediate relief button."

12            How has Danielle been corroborated?        How can you

13      believe Danielle?     Well, she told you that the defendant

14      took her to the North Star Hotel, and you saw records of

15      Mandy renting rooms at the North Star Hotel, and Mandy

16      told you about seeing Danielle, and she told you also

17      that Danielle asked if there was any way to make the

18      anal sex of the defendant less painful.

19            You saw pictures, pictures uploaded to the

20      defendant's Facebook account that week, and you heard

21      from Ms. Epp that this occurred at the North Star Hotel,

22      based upon the bedspread and the background.

23            How else has Danielle been corroborated?         She told

24      you that "next we went to the Ho Hum Hotel," and the

25      government introduced records from the Ho Hum showing
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 27 of 200
                                                                         27



 1      that Mandy did indeed rent the hotel.

 2              Same with the Motel 6.    Danielle testified that she

 3      overdosed on June 20th, but they're at the Motel 6

 4      before that, and again hotel records support that and

 5      also pictures support that as well, pictures found in

 6      the defendant's Facebook account, and you all -- you

 7      know by now that that certainly is the Motel 6 in

 8      Colchester because of its distinctive background with

 9      the orange bedspread and the orange colors on the wall.

10              Even the Facebook exchanges corroborate Danielle,

11      because what does the defendant talk about?          He talks

12      about debt distress.      Again, Danielle testified that

13      that's what began this all is her debt distress.            So

14      Danielle's account has been corroborated, and you can

15      believe her beyond a reasonable doubt.

16              Finally, there's Ayla.    Ayla testified that she

17      dropped out in high school when she became pregnant with

18      her son and that she ultimately developed a very bad

19      heroin addiction, in fact, probably had the worst heroin

20      addiction of all the witnesses in this case because you

21      heard about her physical appearance deteriorating over

22      time.    And she told you that her heroin use increased as

23      she lost custody of her son.       She ultimately lost her

24      job; her boyfriend, Brad, lost his job; and that she was

25      homeless and living in a truck, and she encountered the
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 28 of 200
                                                                          28



 1      defendant.

 2            And what's the defendant do?       First, he threatens

 3      to kick her out.     Remember Ayla testifying that part of

 4      the reason that she stayed in line with the defendant's

 5      rules is because -- that it, to use her words, "sucked"

 6      being kicked out and having to sleep across the street

 7      at the school on the steps.       So, again, thinking back to

 8      the definition of serious harm, it's not necessarily

 9      serious harm for any of us in this room who have a place

10      to sleep tonight, but for Ayla, a homeless heroin

11      addict, the threat that if you don't do something, you

12      are getting kicked out to the street, certainly

13      coercive.

14            Talked at length about heroin withholding.            She

15      does not have the access to that immediate relief button

16      until after she goes, sees a date.        First she sees a

17      date; then the defendant will give her access to heroin.

18            She talked about physical force the defendant did.

19      You will remember the time the defendant took her at

20      Lori's house and stuffed her in the bathroom, all

21      because he didn't like the fact that Brad was still

22      hanging around.

23            She talked about the other people that she saw the

24      defendant get violent with, including Victoria.             And the

25      reason that he got violent with Victoria is that --
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 29 of 200
                                                                            29



 1      because Ayla was paying off Victoria's debt.          You don't

 2      come in between the defendant and his money.          Ayla was

 3      his property, and his money.       And if someone interferes,

 4      that's when violence comes out.

 5            She told you about the psychological impact the

 6      Walnut Challenge had on her.       She testified that it was

 7      humiliating, and of course it was.        And finally, she

 8      told you about the impact that it had when she saw the

 9      defendant post these ads about Jerricka and how he would

10      out people online.     So let's walk through how Ayla --

11      Ayla's account has been corroborated.

12            First, think back to Exhibit 35.        These are text

13      messages between the defendant and Chrissy Tatro.             And

14      you see Chrissy letting the defendant know that Ashley

15      is crying; she doesn't understand why she is getting

16      kicked out.    And you see the defendant's response:

17      Drive -- "drive no one no place.        If she ain't got

18      money, she can't stay."

19            It's quite a contrast from yesterday's display

20      where the defendant seems to be Mr. Good Guy who would

21      just help out people whenever he could.         You see the

22      real defendant come out in these text messages.             "You

23      ain't got money, you ain't got a place to stay."             That's

24      how you can believe the financial harm that Ayla was

25      talking about.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 30 of 200
                                                                         30



 1            As far as violence at Lori's house, remember the

 2      testimony of Keisha.      Keisha talked about a time where

 3      she saw the defendant bring Ayla into the bathroom, and

 4      she saw Ayla coming out crying.        Also, think about the

 5      testimony of Mary.     Mary told you about a time where the

 6      defendant backslapped Ayla, knocked her out of the

 7      chair, all because Ayla wanted to get well before seeing

 8      a date.     The instances of violence against Ayla have

 9      been corroborated by that testimony.

10            Again, you know that Ayla participated in the

11      Walnut Challenge beyond any doubt because of the videos

12      that were found in the defendant's computer.          And if you

13      think back about that video involving Victoria -- and

14      this is pretty subtle, but you might have seen it.          When

15      Victoria stood up, what did the defendant do?          He bent

16      her back over and said, "I didn't tell you to stand up,"

17      reinforcing the notion that the defendant's in charge,

18      he is in charge of those women, and they can stand up

19      when he tells them they can stand up.

20            And finally, as to the reputational harm, you know

21      the defendant did this because you saw Government's 36,

22      the ad where he says, "Watch out for Jerricka.          She will

23      rob you."

24            Now, if you look at the other pages -- the other

25      pictures associated with that ad, unlike ads where he
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 31 of 200
                                                                          31



 1      posted to get clients where he kind of obscures faces so

 2      to preserve some level of anonymity, he blasts out

 3      Jerricka's pictures.      He blasts out her pictures so

 4      people know who he is talking about.         If you cross him,

 5      he is going to put this out on the internet, and again,

 6      for someone like Ayla, it's going to keep you staying in

 7      line so that that doesn't happen to you.

 8            So let's talk next about Hannah.        Hannah is the

 9      minor, so there's different elements that apply to her

10      count.   And this involves a time period, that May 2013,

11      when she was 17 and a half years old, because you have

12      the birth certificate that was entered showing she

13      didn't turn 18 until November 2013.

14            So think back to 47B.      This was a Backpage ad found

15      on the defendant's computer, and let's pull out some

16      pertinent information.      First, I know it's hard to see,

17      but the ad was posted on May 18th at 12:06 a.m.             And

18      this is in the Burlington escorts part of the Burlington

19      Backpage, a place where you typically have commercial

20      sex activity occurring.

21            Remember the phone number.       That phone number was

22      described to you by Svetlana, otherwise known as Shorty.

23      And of course you heard Government's 119, which was a

24      recording between Shorty and the defendant.          In that

25      recording they talk about posting, and Svetlana says,
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 32 of 200
                                                                        32



 1      "If she's not being posted" or "she's not putting money

 2      in our hands, she's not staying here."         And based upon

 3      where the pictures were taken, you know that was the

 4      Motel 6 in Colchester.

 5             So let's talk a little bit more about the pictures,

 6      and again, even Mr. Martino agreed that the powering on

 7      of the computer did not impact when this photo was

 8      taken.     And of course you know it was taken exactly 25

 9      minutes before the Backpage post.        The post was at 12:06

10      a.m.     This picture that was in the Backpage ad was taken

11      exactly 25 minutes before.       And let's think about the

12      circumstances of this picture.

13             Remember, Jasmine?    Jasmine, who was present when

14      all these pictures were taken.        She testified that it

15      was the defendant who was taking those pictures.            It was

16      the defendant who was telling Hannah how to pose.

17             Again, these pictures were also in the Backpage ad

18      taken exactly 20 minutes before it was posted.          Jasmine

19      was present in there.      So was Svetlana.     People that're

20      known to engage in commercial sex acts for defendant.

21             Now, also think back to the video that you heard

22      early on the first week of trial.        That was introduced

23      through Mandy.     The video the defendant talks

24      disparagingly about Hannah.       In that video, he showed a

25      couple of pictures of Hannah.       He said that his homies
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 33 of 200
                                                                      33



 1      think about her like this and like this.

 2             Now, I know that was a couple years after 2013, but

 3      his friends probably think of Hannah in that fashion, in

 4      a sexual manner, because perhaps she did engage in

 5      sexual acts.

 6             But in any event, here are the elements of minor

 7      sex trafficking, and let's walk through them with the

 8      evidence.

 9             First, as far as this Backpage ad, there's any

10      number of verbs that that could be satisfied.          Most

11      easily, "provided."      Taking a picture, putting it in a

12      Backpage ad, where the defendant is providing Hannah to

13      others.     Or also "recruiting" and "enticing" her by

14      having her take part in these photo shoots with women --

15      other known women who engaged in prostitution.

16             Now, the second element just requires the defendant

17      has a reasonable opportunity to observe Hannah, and we

18      know that she was 17 years old -- 17 years old at the

19      time based upon her birth certificate and the dates

20      these photos were taken.      And we know that he was the

21      one actually observing her because he was taking the

22      pictures based upon Jasmine.       So that element has been

23      met.

24             As far as the third element, again, what's the

25      reason for posting the Backpage ad?        It's to solicit
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 34 of 200
                                                                      34



 1      clients and to link clients up with women.          So you know

 2      that third element has been met.

 3            And as far as the fourth element, Backpage, it's

 4      obviously an internet website, so that's a piece of

 5      facility of interstate commerce, and also this occurred

 6      at the Motel 6, no doubt, based upon the bedspread and

 7      the colorful walls, and that's a hotel that serves

 8      out-of-state customers.      So all of the elements have

 9      been met.

10            Let's talk about a few things that you don't need

11      to worry about.     First of all, whether Hannah actually

12      saw a crime or not does not matter.        It's not one of the

13      elements, so you don't have to consider it.

14            Also, whether Hannah actually consented or not is

15      irrelevant.     Under federal law, individuals under 18

16      cannot consent to sexual activity, including

17      prostitution.

18            The other thing you don't have to worry about is

19      Hannah didn't testify.      You are going to receive an

20      instruction from the judge telling you that she was

21      unavailable for this trial and to not consider that one

22      way or the other.

23            Now, for the second category, which is the Travel

24      Act count, an easy way to think of this is Backpage ad

25      plus something else; for example, Backpage ad and
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 35 of 200
                                                                         35



 1      renting the hotel room.      Here's the elements for that

 2      particular count.

 3            The first one is that the defendant used or caused

 4      a facility of interstate interstate commerce which is

 5      the internet, which is Backpage.        And he does so to

 6      promote and manage the prostitution business.          I don't

 7      think there's any debate about the defendant running the

 8      prostitution business, and, in fact, I think his own

 9      witness, Brittany Barber, talked about how the defendant

10      ran girls.     And after he posted a Backpage ad, what

11      happens?     Well, there's renting of a hotel room for sex

12      acts to occur in.     Well, let's provide a concrete

13      example for you.

14            Think back as to the pictures of Keisha and

15      Danielle from that week in June 2015 when they

16      overlapped.     These pictures were taken and found in the

17      defendant's Facebook account, and both of their

18      testimony is that was used to post a Backpage ad.           Also,

19      ironically, if you look carefully at the pictures, it

20      doesn't seem to be that the women are smiling or

21      particularly enjoying themselves, but again, these

22      pictures were taken at the Ho Hum and at the North Star

23      and then used in the Backpage ad.

24            And afterwards, you saw that Mandy had rented hotel

25      rooms, which makes sense because they hadn't been to
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 36 of 200
                                                                      36



 1      Lori's house yet, so they'd need a place for sex acts to

 2      occur at.     So Backpage ad plus renting a hotel room

 3      equals the Travel Act conviction.

 4            Here's another example of a Backpage ad from

 5      October 22nd, 2015.      What else do we know?      The

 6      defendant was renting rooms at the Motel 6.          So, again,

 7      you post an ad, and then you rent a hotel room for the

 8      prostitution to occur.

 9            The third category of counts for you to consider is

10      the drug trafficking counts.       That includes the

11      conspiracy, the four controlled buys, and the possession

12      with the intent to distribute.        We are going to first

13      talk about conspiracy.

14            Conspiracy is an agreement between two or more

15      people to accomplish an unlawful plan, and the thing to

16      keep in mind is that it does not require a formal

17      agreement.     It's not a contract where you have to divide

18      up your roles and responsibilities and sign off.

19            A conspiracy can be established just based upon

20      your actions.     And let's talk about the actions that

21      occurred in this case.

22            So we know the defendant was at the top, and we

23      will show the control of this conspiracy through the

24      controlled buys and his possession with the intent to

25      distribute.     But he's at the top, and one of his
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 37 of 200
                                                                      37



 1      suppliers is Donald McFarlan.       He testified that he

 2      would bring up roughly 50 grams of heroin from New York,

 3      dole them out in 10-gram increments, which the defendant

 4      would then sell, pay him back, and then Mr. McFarlan

 5      would give him 10 more grams to sell.

 6            We know that Mandy was one of the big runners, and

 7      you saw her on the four controlled buys, and she would

 8      do the hand-to-hand exchanges with clients.

 9            And you also heard that Ayla, Hannah, Mary, and

10      Chrissy were some of the people that bagged up the drugs

11      when they came in bulk, put them in the bags so that

12      they could be sold individually to clients.          How do you

13      know this?

14            Think back to the phone summary that Ms. Epp spoke

15      about in her testimony.      Look at all the calls between

16      the defendant and Mandy.      Certainly is consistent with

17      someone who was doing hand-to-hand transactions.

18            Same with the phone calls between -- with Hannah

19      and with Mary and with Chrissy.        That's consistent with

20      someone who is a consistent bagger and is bagging drugs

21      up for you.

22            And also you have the calls with Donald McFarlan,

23      consistent with the testimony that he would bring the

24      drugs from New York and give them -- sell them to Mr.

25      Folks to then distribute in the greater Burlington area.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 38 of 200
                                                                          38



 1              Now, there's an issue of weight in this conspiracy,

 2      whether it's over 28 grams of cocaine and a hundred

 3      grams of heroin.     Now, that amount was met just based

 4      upon the Froot Loops box.       The Froot Loops box had 73

 5      grams of cocaine and 128 grams of heroin just in that

 6      alone.     But even putting that to the side, think about

 7      this:    Think about Mr. DiSarno's testimony, who was the

 8      chemist.     He told you that five buns of heroin was

 9      roughly one gram.     For a conspiracy that existed for 10

10      months, 300 days, if you sell one gram of heroin every

11      day in the course of that conspiracy, that's 300 grams

12      of heroin.     Even if you sell only one gram every other

13      day, that's 150 grams of heroin.        You can easily get

14      over 100 grams of heroin.

15              And even if you think with the traffic stop there

16      was seven grams of heroin and four grams of cocaine just

17      in that one incident in January 2016, so you certainly

18      get past the weight.      But again, the Froot Loops box

19      gets you that alone.

20              And how do you know that that Froot Loops box is

21      part of the conspiracy?      Think back to that reported

22      call that you heard between Chrissy and Donald McFarlan

23      and the defendant.     Who takes over that call?       It's the

24      defendant.     And what does he say?     "Chrissy's going to

25      take it on the chin.      We'll give her some cash.         She
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 39 of 200
                                                                       39



 1      ain't got no reason to turn no face on anybody."

 2              Now, is the defendant really worried about Donald

 3      McFarlan's criminal liability?        No.   He is worried about

 4      his own liability.     He knows that this Froot Loops box

 5      is part of the conspiracy, so he doesn't want Chrissy to

 6      talk.    He doesn't want to be connected to it.

 7              That call continued.    He says, "I'm going to give

 8      you the money.     Keep your mouth shut."      Again, why is he

 9      telling Chrissy to keep her mouth shut?         He's telling

10      her to keep her mouth shut because he knows that cereal

11      box can be connected to him.       If he had nothing to do

12      with the cereal box, then he shouldn't really care about

13      what Chrissy says or doesn't say, but he is specific:

14      "Keep your mouth shut."

15              And why does this conspiracy exist?      For money.

16      Again, here's Government's 35 where he texts Chrissy,

17      "Go ahead and deposit money in Don McFarlan's account."

18      Why?    It corroborates that Donald McFarlan provides the

19      drugs, he pays for them in bulk, and then he distributes

20      them out here in the greater Burlington area.

21              So the conspiracy has been met, and we're next

22      going to talk about the four controlled buys, which was

23      one theory yesterday, at some point it seemed like the

24      defendant was admitting that he was part of that or that

25      he arranged some, but regardless, you know what happened
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 40 of 200
                                                                         40



 1      beyond a reasonable doubt because you heard those phone

 2      calls.

 3            Here's the two elements.        You just have to

 4      knowingly distribute a controlled substance and know

 5      what it was at the time.      And of course it doesn't have

 6      to be the defendant who is actually doing the

 7      hand-to-hand sells.      It can be delivered through

 8      another, like it was through others in this case.

 9            So the first buy.     Look at the language the

10      defendant uses in these calls.        "I can have somebody."

11      "It's my peoples."     "I tell you."     "Call me."    What's

12      that show?    That shows control.      He is in charge.     These

13      are his drugs.     He can make it happen if they want

14      heroin or not.

15            And look further -- look what happens further on in

16      this transaction.     When Mandy comes out to do the hand

17      to hand, who's she talking about?        She is talking about

18      the defendant, because he's in control, and she

19      ultimately sells the six and a half bundles of heroin

20      for $500.    So you can go ahead and check that controlled

21      buy as being proved beyond a reasonable doubt.

22            So as to the next one, again, look at the language

23      the defendant uses:      "Meet me."    "What can I do?"     "I

24      have to put a sleeve."       "I ran out of bags."      "I get

25      somebody else to do it because I don't really like doing
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 41 of 200
                                                                        41



 1      it myself."

 2              The defendant's in charge.     And what else does this

 3      show?    It corroborates the testimony of Mary, Chrissy

 4      and the others that they bagged up the drugs for the

 5      defendant because he doesn't like to do it himself.

 6              What's also interesting about that controlled buy

 7      is look carefully at what Mandy asks.         She asks the

 8      defendant, "I have to go to the kitchen to get them."

 9      She has to get permission from the defendant to go in

10      and get the drugs to complete the sale.         And ultimately

11      she sells five bundles to Nikki, who was Michelle's name

12      at the time.     You know it was Michelle who testified.

13      She was using Nikki as her confidential informant name

14      at the time.

15              As to the third controlled buy, again, it's the

16      defendant saying, "I'm going to send her," as in Mandy,

17      "out right now, because I'm in charge.         These are my

18      drugs.    I'm going to send her out to complete the

19      transaction."     And that's when you have the sale of six

20      buns for $450.

21              And, finally, the fourth controlled buy, again, the

22      defendant's talking about "I started doing my sleeves

23      differently.     I put a bundle in a bag."      And of course

24      this was where there was an incident.         Nikki was looking

25      to buy a sleeve, or 10 bags -- 10 bundles of heroin,
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 42 of 200
                                                                       42



 1      excuse me, and the defendant can only provide four.           And

 2      why was that?    Because there was this robbery of his

 3      stash in the car outside 103 North Union.          And what

 4      happened when he found out that his drugs were stolen?

 5              He was upset.   He was pissed.    Remember what he did

 6      to Mary?    He put a gun to Mary's head and tells her,

 7      "What makes you think I won't kill you right here right

 8      now?"    And this is after an earlier incident where Mary,

 9      who was bagging up heroin while she was sick, thought

10      the defendant was in the other room and wanted to sneak

11      a little bit of heroin to make herself feel better.

12      What did she testify to happened next?

13              The defendant came out of nowhere, punched her in

14      the side of the head, knocked her out of her chair, and

15      caused her to see stars.      Because, again, you don't come

16      in between the defendant and his heroin or his money.

17              Now, you heard a little bit from Ms. Otero, a

18      defense witness, who said that nothing happened after

19      this incident.     But of course, according to Ms. Otero,

20      no drug activity ever happened while she was around,

21      which of course is just incredible, and you can't

22      believe that.    So you can take Ms. Otero's testimony and

23      throw it out the window.

24              What else do you know about Mary?      You saw those

25      pictures of her butt on the defendant's computer because
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 43 of 200
                                                                      43



 1      again he required her to give -- let him photograph her

 2      butt for cigarettes.      And also you saw the photograph

 3      from the video where the defendant was urinating on

 4      Mary, showing that he treats his drug workers much the

 5      same way and controls them in much the same way as his

 6      sex workers.

 7              Even the defendant's exhibits show the control that

 8      the defendant had over Mary, defense Exhibit QQ3, where

 9      Mary tells -- or asks the defendant, "Is it okay for a

10      guy to come over because Ayla let him in and I don't

11      want to get in trouble."      It's control.

12              And what did Mandy tell you about this incident

13      after the stash was stolen out of the car?          As

14      punishment, she had to wear a red apron.         How do you

15      know that that happened and how has that been

16      corroborated?     Again, the defendant tells you himself in

17      that video.     Remember back to that video with Hannah

18      where he talks about "I had to make the bitch walk

19      around in a fucking apron, dawg," and then what does he

20      show?    He shows that picture on his computer of Hannah

21      wearing a red apron, corroborating Mandy's account that

22      that's how the defendant humiliates people that get in

23      between drugs and money.

24              As to Count 7, possession with intent to

25      distribute, the defendant possessed a controlled
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 44 of 200
                                                                        44



 1      substance, knew what it was -- knew what it was and

 2      distributed it.     And you will hear this instruction in

 3      the concept of constructive possession, and what that

 4      means is that you don't have to have it on you at the

 5      time for it to be yours.      Here's an analogy that might

 6      help out.

 7            You probably own more than -- more clothes than

 8      what you are wearing right now.        They are probably back

 9      in your house or apartment in your closet.          Those are

10      still your clothes because you have control, ownership

11      over them.     Same thing applies with the concept of

12      constructive possession.

13            And how do you know those were the defendant's

14      drugs?   Again, he videotaped the entire thing, and that

15      videotape was found on his computer.         And look at the

16      language that he used telling Mandy to put the drugs

17      underneath the bag -- underneath the seat, and of course

18      why is Mandy asking the defendant where they should be?

19      Because those are his drugs.       He is in charge of them.

20            But even without the video, think for a minute

21      about the process of elimination as to the four people

22      in that car.     The driver, Mary, obviously was not her

23      drugs; she was the one who tipped off the police that

24      there's going to be drugs in this car.         It's not Mandy's

25      drugs because Mandy doesn't even use drugs, so they're
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 45 of 200
                                                                            45



 1      not hers.     As far as Mary, we know what happened when

 2      Mary tried to use any of the defendant's drugs.             She got

 3      cold-cocked across the head.

 4              That leaves the defendant, and of course that's

 5      consistent with the evidence that those were his drugs,

 6      because he is setting up controlled buys the very same

 7      month it happened in the stop.

 8              And what -- you heard from Mr. DiSarno that seven

 9      grams of heroin were found in that bag and four grams of

10      cocaine, more than needed for personal consumption

11      because that's -- the reason they're found in these

12      bundles and packages is to sell them individually to

13      people.

14              Brings us to the final category, and final count,

15      felon in possession.      You have the three elements in

16      front of you.     The first and the third element are very

17      easy.     Number one, the parties have already stipulated

18      that the defendant has been convicted of a crime

19      punishable by imprisonment for more than one year.             So

20      you can check that off.

21              As far as the third element, you heard from the ATF

22      Agent Scott Murray, who told you that the firearm was

23      manufactured in Maryland and, of course, has to come

24      from Maryland to Virginia [sic] across state lines.             So

25      we are going to talk a little bit more about the second
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 46 of 200
                                                                            46



 1      element, possession.

 2              Again, the concept of constructive possession

 3      applies.    So, again, for example, many of you may own

 4      lawn mowers.    Of course the lawn mower is not here with

 5      you right now, right?      They may be back in your shed or

 6      your garage or somewhere on your property, but that's

 7      still your lawn mower.

 8              How do we know it's the defendant's gun?       He was

 9      the sole occupant driving the car when it was pulled

10      over.    We know that he is involved in a cash business;

11      selling drugs and prostitution is a cash-based business.

12      We know that sometimes people will try to steal drugs as

13      what just happened when the car was broken into and

14      drugs were stolen.     And so perhaps you carry along

15      protection with you to prevent you from being robbed of

16      your drugs.

17              Now, defense may say that was not his car; that was

18      Lori Crawford's.     Yes, Lori testified that she

19      registered it for the defendant, never used it.             Also,

20      think back to 107B.12.      That's the Facebook

21      conversation, a couple months later, where the defendant

22      tells Natalie, "I got cars to sell, including a Dodge

23      Durango, my Dodge Durango."       And of course, defense

24      Exhibit UU6 is text messages from Chrissy saying that

25      the defendant had a gun in the car.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 47 of 200
                                                                         47



 1            Let's also talk about fingerprints.        The defendant

 2      may say, oh, there's no fingerprints on this -- on this

 3      gun, so we don't know whose gun it is.         Think back to

 4      ATF Agent Scott Murray.      He testified that very rarely,

 5      under 10 percent of the time, can you recover

 6      fingerprints from a firearm because of the service of

 7      the firearm.    So you can take that argument and put it

 8      to the side.

 9            Remember the testimony of Katelynn and Danielle?

10      They talked about how the defendant would keep firearms

11      in his vehicles, and the testimony of many others who

12      saw the defendant with a firearm, including Mary, Ayla,

13      Chrissy and Donald McFarlan.

14            Ultimately, ladies and gentlemen, when you think

15      back again to that video with Hannah, to the defendant,

16      it's all about the green at the end of the day.             That's

17      what he said in that video.       We're not talking about gas

18      money like he was referencing yesterday.         We're talking

19      about money, money that he doesn't care who he has to

20      hurt or who his heroin hurts in order to line his

21      pockets.

22            Ladies and gentlemen, you have heard all the

23      evidence in this case.      The control is finally being

24      taken out of the defendant's hands, and that control is

25      being placed in your hands.       You have the power and
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 48 of 200
                                                                       48



 1      control to do what Katelynn, Keisha, Danielle, Ayla, and

 2      the other women cannot do, and that is to stand up to

 3      the defendant and hold him accountable for his crimes.

 4            The government asks that you apply the law to the

 5      facts and return the only verdict that the overwhelming

 6      evidence supports, and that's a finding of the defendant

 7      guilty on all counts.

 8            Thank you, your Honor.

 9                   THE COURT:    All right.   Let's take just a --

10      would you like a brief recess before you give your --

11                   MR. KAPLAN:    At least two minutes, Judge.

12      Thank you.

13                   THE COURT:    All right.   So let's take a brief,

14      10-minute recess and have you come back after that.

15      (Court was in recess at 10:00 a.m.)

16      (The following was held in open court with the jury

17      present at 10:10 a.m.)

18                   THE COURT:    Okay.   Mr. Kaplan?

19                   MR. KAPLAN:    Thank you, Judge.

20            Good morning, ladies and gentlemen.        It's still

21      morning, right?

22            I'd like to just remind you of the awesome

23      responsibility that you have been chosen to perform.

24      You will, in a few minutes, be sitting in judgment of a

25      fellow citizen, and as I said to you, that is an awesome
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 49 of 200
                                                                       49



 1      responsibility, but it's exactly what our forefathers

 2      intended, that there would not be a potentate-type

 3      person or a king who would make this kind of decision,

 4      but it would be fellow citizens like you who listen to

 5      the evidence and then decide what's appropriate.

 6            I'm convinced, after having watched you off and on

 7      during the course of this trial, that you are an

 8      extremely conscientious jury.       You clearly paid

 9      attention.    No one fell asleep, and, believe it or not,

10      that happens on occasion.       And you wrote down just about

11      everything.    And so we're impressed.       On behalf of my

12      client, I would like to thank you for your

13      attentiveness, and we're convinced that you will

14      deliberate in the appropriate manner and come up with an

15      appropriate decision.

16            Before we review the evidence together, I would

17      like to talk to you about an issue that keeps sort of

18      raising itself coming up in this case, and that has to

19      do with the cultural differences between the way most of

20      us live our lives, what we consider to be morally

21      correct, and the way Brian and the women who testified

22      in this case led their lives.       I would suggest to you

23      that they lived in two separate worlds.         And the

24      difficulty that you have is trying to judge what took

25      place in this case from the perspective of your world
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 50 of 200
                                                                      50



 1      and not from the perspective of Brian and the girl --

 2      the women's world.     Let me give you a couple of

 3      examples.

 4            You know, in this case, you heard a number of times

 5      about women, for example, who gave oral sex in exchange

 6      for drugs.    And most people, if not everyone, would

 7      think, who would -- who would do that voluntarily?          And

 8      yet in the world that Brian lived in, in the world that

 9      these women lived in such as Danielle, that was common.

10      And not only it happened all the time, but it was -- it

11      was accepted.

12            You know, there's been a lot of talk about the

13      video of the Walnut Challenge, and, you know, you have

14      had people, for example, such as Chrissy, taking the

15      stand and cry about it.      By the way, I submit to you the

16      evidence will show she wasn't even involved in it; she

17      wasn't there.    So you need to look at that with respect

18      to the video.

19            But if you look at that video, you know, as

20      uncomfortable as it might be, you are going to see, and

21      you did see when it was played in court, a much

22      different image, a much different atmosphere than the

23      prosecutors are insisting took place in this case.          You

24      won't see any evidence in that video that anyone was

25      forced to do anything.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 51 of 200
                                                                          51



 1             You won't see any evidence that when Brian asked

 2      Victoria to bend over, that -- that she didn't want to

 3      do that.     In fact, she was laughing.      She was joking.

 4      Look at her in that video, and she's joking, and she is

 5      laughing, and they were all paid, and they all had a

 6      good time, and Brian testified that that was part of a

 7      portfolio that he was building up for the porn industry.

 8             And I guess that represents what I'm talking to you

 9      about as much as anything.       I mean, you tell someone

10      what took place in that video, and it's unimaginable

11      that a young woman would agree to do that voluntarily.

12      So watch it, and you will see that they did.

13             And would that happen in your world?        No.   But it

14      happened frequently in Brian's world.

15             The other thing -- another example would be Mandy.

16      You know, Mandy testified that she fell in love with

17      Brian.     But way before that, within days of when she had

18      met him, she was having nude photographs of herself

19      taken in the back seat of her car for Brian.          Now, who

20      does that?     Who does that in your world?      Probably no

21      one.     But in this world, the one that Brian lived in,

22      not at all unacceptable or not at all uncommon.

23             So what is my point?     My point is that you can't

24      allow this kind of evidence to unduly influence your

25      decision.     Now, I am not saying you can't use it in your
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 52 of 200
                                                                    52



 1      decision, because you may think it's relevant, but if

 2      you are going to, for example, talk about -- look at the

 3      Hannah video and use that in your decision, I submit you

 4      have to make sure that that video somehow impacted

 5      someone's life, a witness in this case, that they

 6      decided, based on that video, that they were being

 7      forced, coerced or tricked into becoming a prostitute.

 8            Or does that video of Hannah just stand alone and

 9      has no -- absolutely no relevance to whether or not

10      anyone was forced to become a prostitute or was coerced

11      or was tricked?     And, in fact, with respect to the

12      Hannah video, that took place, I believe, sometime in

13      March of 2016, way after, for example, Chrissy, who

14      talked -- Keisha, who talked about it, ever had any

15      association with Brian with respect to prostitution.

16            So I submit it would be impossible to argue that

17      the Hannah video had an impact on Chrissy because she

18      was no longer working with Brian and never did again.

19            The same with the pictures that the prosecutor

20      talked to you about over and over again that were sent

21      to Keisha.    That was way after she ever worked with our

22      client, Brian.     So whatever you think about those

23      pictures, whatever you think about Brian doing that, you

24      need to ask yourself what -- how does that relate to

25      whether or not he forced Keisha or anyone else into
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 53 of 200
                                                                           53



 1      prostitution?

 2            There's another point I'd like to make with you.

 3      The prosecutor stood before you this morning and talked

 4      about the horrible background these women had, and I

 5      agree.   I mean, there's no one that couldn't listen to

 6      the life that some of these young women had and feel

 7      sympathy for them.     But -- and it's apparent that that's

 8      what the prosecutor wanted you to do.         But, you know,

 9      because you feel sorry for someone doesn't mean that

10      person doesn't have an obligation to tell the truth.

11            You can have the worst background in the world, and

12      some of these young women did, but that doesn't give you

13      the right to go to the grand jury and lie under oath.

14      And so -- and the judge will, I think -- you will

15      receive an instruction that you can't allow your

16      sympathies to affect -- to affect how you decide it.

17      It's gotta be based on the evidence.

18            And I'll tell you what strikes me about the

19      prosecutor's presentation from day one is they say to

20      you Brian committed all of these crimes because these

21      women say he did, with very little corroboration.

22            Remember when the prosecutor was cross examining my

23      client and just acted totally shocked that my client

24      would deny that these women would say something?            The

25      prosecutor said, "Are you saying they're lying?"            It's
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 54 of 200
                                                                      54



 1      like they can't comprehend the fact -- at least don't

 2      want to talk about the fact that their witnesses lied

 3      over and over and over again.

 4            So they want you to convict my client based on the

 5      testimony of witnesses who just don't have the ability

 6      to tell the truth, never told the truth, and not only

 7      didn't tell the truth, but lied over and over again

 8      about extremely important information.         They weren't

 9      lying about, you know, what school they went to or what

10      job they had.    They were lying about stuff that's so

11      crucial in this case that it would sway, I submit, your

12      decision one way or the other.

13            Let me ask you this:      Will you make any major

14      decision in your life based on the testimony of any one

15      of the prosecutors' witnesses?        Would you cross a river

16      if Ayla told you it was safe without checking first for

17      yourself?    And why is it that the prosecutor never

18      mentioned in his closing, never talked about the

19      credibility of his witnesses?       Is it because he just

20      assumed that they were young and they were vulnerable

21      and they had, in fact, horrible childhoods, that that

22      would be enough for you to believe everything they said

23      and disbelieve everything that Brian said?

24            It doesn't work that way.       You need to make a

25      decision based on the credibility of the witnesses, and
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 55 of 200
                                                                       55



 1      there's lots of different ways to do that.          And this

 2      raises an interesting point, I submit, is that what I

 3      say to you is not evidence, and what the prosecutors

 4      said to you is not evidence.

 5            What's evidence -- what the evidence is is what --

 6      is what you remember it to be.        Not even necessarily

 7      what you wrote down; it's just what your collective

 8      memory is as to what took place or your own memory as to

 9      what took place.     It's not what he said or I say.

10            But I do want to point out to you several instances

11      in which I think that what the prosecutor said in his

12      closing is not correct, but it's not for me to say that;

13      it's for you to determine that.

14            I don't believe, I submit, that Katelynn never said

15      that Brian punched her in the butt.        I never heard -- I

16      submit to you that Jasmine did not say that Brian pulled

17      her hair.     I submit to you that Jasmine did not say that

18      Brian posted that -- that ad on Backpage for -- for --

19      that Hannah was in, that that was posted by Jasmine.

20            I don't recall any testimony, I submit -- the

21      prosecutor said to you that Keisha said that she was

22      homeless.     I submit to you that that wasn't the case.

23      She wasn't even in the Walnut Challenge, as I mentioned

24      earlier.     Keisha -- Keisha did not steal five bundles of

25      heroin.     I submit to you that it was only five bags of
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 56 of 200
                                                                         56



 1      heroin.   I don't believe that Keisha said that she was

 2      sexually assaulted behind the dumpster.          I believe she

 3      said it was oral sex, however you want to define that,

 4      but it's substantially -- if that is, in fact, her

 5      testimony, it's substantially different than the way it

 6      was portrayed to you by the prosecutor.

 7            I submit to you that Danielle never said that she

 8      saw Brian with a gun.

 9            And that over and over again, the prosecutor talks

10      about certain acts of violence my client committed but

11      gives you no -- no corroboration.        There had to have

12      been other people there.      There's no evidence that

13      anyone saw anything along those lines.

14            Ayla never said -- and Ayla, in fact, frequently

15      called my client for -- for help when she needed it.

16            So my -- so my point is that you need to be very

17      careful when you listen to either the prosecutor's and

18      my version of what took place and ask yourself just how

19      credible the prosecution witnesses are.

20            Take Danielle, for instance.       Okay?    The prosecutor

21      stands up here and says to you -- just assumes that you

22      are going to believe everything she said, and yet it was

23      the prosecutor asking the questions of Danielle, and it

24      was the prosecutor who tells you that Danielle's telling

25      the truth, who asked her what her relationship with
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 57 of 200
                                                                       57



 1      Brian was and how they met, and then he showed her and

 2      introduced Backpage messages between Danielle and my

 3      client that occurred after she was in the motel, from

 4      July and through the end of the year, but he never asked

 5      her whether or not she ever sent nude photographs to

 6      Brian before she went into the hotel.

 7            He never showed her any Facebook messages that

 8      he -- that Danielle may have had with my client before

 9      she went to the motel.

10            Don't you think that if you are going to make a

11      decision on whether or not Danielle's telling the truth

12      it would be important that you understood the entire

13      relationship between Brian and Danielle?         Why did the

14      prosecution leave it up to the defense to bring out what

15      the truth was?     Otherwise, you wouldn't have had it.

16      Otherwise, you would have thought that Danielle bought

17      drugs from where Brian was staying for three or four --

18      three or four times when she went with some other guy

19      and Brian was there, and the next thing that happens is

20      she tells a guy named -- I don't know if I'm going to

21      remember his name, but she tells someone that knows

22      Brian that -- that she needs money, that she owes a drug

23      dealer $300.     This guy says, "Okay, I'll put someone

24      named Brian in touch with you," and she doesn't even

25      know, she says, when she gets in the car that Brian is
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 58 of 200
                                                                        58



 1      the person that she's bought the drugs from.

 2              So in other words -- and doesn't know when she gets

 3      -- well, when she first gets to the hotel that she is

 4      going to be involved in prostitution.         In other words,

 5      she wants you to believe the way that it was presented

 6      to you on direct examination that she had an extremely

 7      limited relationship with Brian.

 8              And why?   Why lie about that?    I submit it's

 9      because they know she knows that if she tells you the

10      truth, it's going to be far more difficult for you to

11      find beyond a reasonable doubt that Brian forced,

12      coerced or tricked her into being a prostitution --

13      being involved in prostitution during those five or six

14      days.

15              I mean, do you remember on cross examination I said

16      to her, "Did you ever send Brian any Facebook messages

17      before you went to the motel?"        And she said, "No."   And

18      do you remember I said to her, "Did you ever send Brian

19      any naked photographs of yourself before you went to the

20      motel?"    And she said, "No."     And I said, Isn't that --

21      she said -- in fact, she said, "Absolutely not."

22              And I said to her -- because I had them.       I knew

23      she had.     And I said to her, "Well, if you had sent him

24      naked photos of yourself, isn't that something you would

25      remember?"     And she said, "Yes."     And then I showed her
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 59 of 200
                                                                          59



 1      the Facebook messages that occurred prior to when she

 2      went to the motel with Brian, and they're irrefutable.

 3      You will see them.     They have been introduced into

 4      evidence.

 5             And if you look at the six or seven naked

 6      photographs of her that she sent to Brian before she

 7      went to the motel, you will see that they coincide with

 8      the Facebook messages, same day, same everything.

 9             So if Danielle takes this stand and lies to you

10      under oath -- that isn't anything the prosecutor told

11      you.   He didn't say a word about her credibility.          But

12      if she'll walk into this courtroom and lie to you under

13      oath about something as important as her relationship

14      with Brian before she went to the motel, how in the

15      world do you know when she's telling the truth and when

16      she isn't?    I mean, how do you make a major decision

17      based on her testimony?

18             I mean, think about it.     Think about the reasons

19      she gave as to why she went -- when she went to the

20      hotel and discovered there's prostitution going on,

21      couldn't leave.     She said she couldn't leave because she

22      didn't have a place to live, she didn't want to leave

23      Mandy, and she didn't think Brian would let her.

24             Well, I submit to you it's obvious that she lied

25      about not having a place to live.        The whole time she
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 60 of 200
                                                                           60



 1      was living with someone named Travis, and after she

 2      overdosed, that's where she went back, to Travis's

 3      house.   She clearly had a place to live.

 4            And do you really believe she decided to engage in

 5      prostitution because she didn't want to leave Mandy?

 6      Who does that?     She'd only just met Mandy.       It just, I

 7      submit, boggles the mind that someone is going to go out

 8      and sell their body for sex because she didn't want to

 9      leave a woman that she just met.

10            And you now know that her fear about Brian not

11      leave -- letting her go is just made up, I submit.             I

12      mean, she left at one point and went to McDonald's and

13      bought drugs and then came back.        And when she wanted to

14      leave on June 20th of 2015, she told Brian she was

15      leaving; brian didn't stand in her way.         He didn't do

16      anything to stop her from leaving.

17            And you heard Brian testify about what she actually

18      did as a prostitute and why he was so upset with her,

19      because she wouldn't use a condom.        She advertised

20      herself as someone who used drugs, and she would leave

21      with the guys that were her dates, and Brian wouldn't

22      know where they were.      He couldn't protect her.         And he

23      was concerned if something happened to her, he

24      wouldn't -- he wouldn't know where she was.          Doesn't

25      that make more sense than what she said?
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 61 of 200
                                                                       61



 1              You heard Brian talk about the attorney convention

 2      that she went to.     Anything about that suggest to you

 3      that -- that she was lying -- I mean that she was forced

 4      into doing that?     And why didn't she tell you about

 5      that?     She didn't tell you about it because they know

 6      that if you got the full story, it's -- it would be

 7      difficult for you to convict Brian of Count 13, that he

 8      forced her to engage in prostitution by force, coercion

 9      or trickery.

10              Do you really believe what she said in her Facebook

11      message on -- in September to Brian when she said, "I

12      want to come back to work for you tomorrow"?          Do you

13      really think Danielle was talking about selling drugs

14      like she testified?      She had never sold drugs for Brian

15      before.     She was talking about, as Brian said, coming

16      back to work in the prostitution, and she was the one

17      who was asking Brian if she could go to the bachelor

18      party.

19              Remember when she overdosed?     She testified here in

20      court under oath that she got the drugs from her father

21      and her father deserted her.       That isn't what happened.

22      She got into a car, according to Brian, with a group of

23      other people.     That's where she got the drugs most

24      likely.     And if Brian had forced her into prostitution,

25      made her do things she didn't want to do, why in the
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 62 of 200
                                                                         62



 1      world would he be the first person that she would call

 2      from the hospital after she had overdosed?          Why would

 3      Brian and Mandy go rushing up there to make sure she's

 4      okay?    Why would Brian wait in the car for her to come

 5      out and give her a ride back to Travis's where she

 6      wanted to go?

 7              Does any of this make any sense to you?       Does any

 8      of this suggest that -- that Brian was forcing her into

 9      doing anything?

10              You know, I submit to you that a lot of this

11      depends on how you look at the case.         And if you recall

12      when Brian was being cross examined, that the prosecutor

13      was having a lot of trouble getting Brian to admit that

14      he was involved in prostitution, and that was because he

15      was asking the wrong question.        It wasn't Brian's

16      feeling that these women worked for him, that he was

17      their boss, that he told them what to do.          In fact,

18      there's not a lot of evidence that he did do that.

19              Brian's concept of what was taking place was that

20      he had a relationship with these women, he promised them

21      certain things, they promised him certain things, and

22      they both had an agreement to live up to.          It wasn't

23      really that one was working for the other.          So to a

24      certain extent, and if you think that's true, it will

25      affect how you think about this.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 63 of 200
                                                                          63



 1            In terms of credibility, I mean, take a look at

 2      Katelynn.     The prosecutor in his closing just went

 3      through all this stuff that Katelynn said, put it up on

 4      the screen.     It was nice looking.     But where's the

 5      corroboration of anything that she said?         And how in the

 6      world can you believe anything Katelynn said based upon

 7      the number of times that she has lied previously?           And

 8      not only lied, but lied about extremely, I submit to

 9      you, important issues.

10            Do you remember that Katelynn went to the grand

11      jury, and apparently she had used drugs that day, but

12      she went there and she raised her right hand and she

13      swore to tell the truth, and what is it that she told

14      the grand jury?     When they asked her -- when the

15      prosecutor asked her how she met Brian, she said, "Well,

16      he was walking down the street.        He seemed to be like an

17      interesting-looking guy, and so I went up and met him

18      and we started talking, and then we sort of had a period

19      of where we'd go out for dinners and stuff.          It was kind

20      of a romance, and then I fell in love with him, and then

21      he asked me to prostitute, and I said okay."

22            So if you were asked to make a decision just based

23      on that set of facts, that would be one thing, but you

24      now know none of that's true, that she made all of that

25      up.   She lied about all of that.       The fact of the matter
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 64 of 200
                                                                         64



 1      is -- and she admitted this when she testified in this

 2      case -- that she had already been working as a

 3      prostitute for this guy named C-Rock.

 4              And Brian explained to you in quite a bit of detail

 5      how he met her, what she was doing, how they developed a

 6      relationship.     Is there any evidence in this case that

 7      what Brian said to you about that is not true?            Anything

 8      at all to suggest that Brian made that up?          No.     That's

 9      how he met her.     She was working as a prostitute, and it

10      wasn't Brian that asked her to come work for him, as she

11      testified.     She was the one who asked Brian if she could

12      work with him because she trusted him more than the

13      people that she was working with.

14              Do you really believe that Brian, for whatever

15      reason, would put his hands on Katelynn?         He said,

16      "Look, I never told Katelynn that I loved her.            I think

17      probably she got really fond of me at some point, but we

18      were friends.     We had good times.     She had a great

19      personality.     We joked a lot.    But I had no reason.

20      Number one, I didn't have any reason.         I was never upset

21      with her."

22              So why, under those circumstances, would he put --

23      put his hands on her, even if he was inclined to do

24      that?    There isn't any reason.

25              And, you know, it's interesting; these -- all these
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 65 of 200
                                                                         65



 1      witnesses got ready for trial and started saying things

 2      completely different than they had said before.             Do you

 3      really think, do you really believe her story about

 4      C-Rock coming over because he was upset with Ayla?             Ayla

 5      wasn't the one that was working for him.         It was

 6      Katelynn.     Isn't what Brian told you more credible

 7      that -- that C-Rock came over, wanted to get money

 8      from -- from Katelynn because he thought Katelynn still

 9      owed him money?     Brian said, "She says she doesn't.

10      Leave.     It's time for you to leave."

11             Do you really think that Brian would need to pull

12      out a gun and point it at this skinny African-American

13      that -- the way Katelynn described him.         It looks like

14      not a lot of people messed with Brian, from the

15      testimony, as far as I can tell.        There would have been

16      no need for him to have done that, and Katelynn, for

17      whatever reason, I submit to you, made that up.

18             All Brian did was come to her defense and protect

19      her.     And you heard Brian talk about calling the people

20      that was associated with C-Rock and asking, "What do you

21      want me to do?" and they said, "Beat him up," and he

22      wouldn't fight, so he made up the story about Brian

23      pulling a firearm on him.

24             Doesn't that sound more credible than Katelynn

25      telling you that C-Rock came over because Ayla -- Ayla
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 66 of 200
                                                                          66



 1      never worked for him, and she did?

 2              You know, Brian testified he knew that Katelynn was

 3      seeing Brady.    He didn't -- it wasn't a problem for him.

 4      And it was Brian, I submit to you, who drove Katelynn to

 5      New York.    It was -- Brian had to stay down there for

 6      several months, he had something to do, and when

 7      Katelynn said she wasn't coming back, he said, "Fine.

 8      You can stay at my mother's," which she did for a while.

 9              Brian didn't do anything to prevent her from coming

10      back.    He didn't interfere with her in any way.           You

11      know, Brian testified that it never mattered to him if

12      someone stayed or didn't.       Brian's feeling, as he

13      testified, was that these women -- most of them were

14      prostitutes already.      They were going to go do whatever

15      it was they were going to do, and he felt he could give

16      them a safe environment.      He would benefit in several

17      different ways, and they would benefit.         He would take

18      them off the street, give them a place to live, and

19      protect them so they weren't involved with people like

20      C-Rock, who took all of their money and beat them up

21      whenever they -- when he thought he wanted to.

22              So Brian had no interest in preventing Katelynn

23      from coming back to Vermont.       I mean, had no interest in

24      trying to drag Katelynn back to Vermont if she wasn't

25      interested in coming back.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 67 of 200
                                                                         67



 1            You know, if you listen to the testimony of several

 2      of these witnesses, when they were telling the truth,

 3      they told you -- Katelynn said this -- that Brian lived

 4      up to responsibilities.      He lived up to his promises.

 5      He promised he would provide protection, take care of

 6      them, have drugs available for them so they know they

 7      could buy safe drugs, take them to their appointments

 8      when necessary, and help them get their rooms.

 9            Three or four of these women all said that that was

10      true, that he did live up to his obligations.          I mean,

11      you talk about the credibility of the prosecutors'

12      witnesses and think about Ayla.        Can you think of one

13      instance when she testified that she told the truth?             I

14      mean, really.    She lied so many times and admitted to

15      it, but how in the world can you believe -- how would

16      you ever know when she is telling the truth and when she

17      isn't?

18            You heard Chrissy say that -- on that phone call

19      that she had with the two police in the car -- "Ayla

20      lies all the time.     You can't believe anything she

21      says."

22            Now, the prosecutor never spoke to you about Ayla's

23      credibility, but we did.      I mean, on cross examination

24      we made sure that the jury had an opportunity to hear

25      exactly what, I submit, should have been brought out on
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 68 of 200
                                                                        68



 1      direct examination, all of the lies that she told over

 2      and over again.

 3            You know, Ayla testified under oath that she met

 4      with detective -- with a detective on December 10th of

 5      2015, about six months after she met Brian.          And -- and

 6      she told the detective, you know, "I never prostituted

 7      before I met Brian.      Just didn't happen.     And I only

 8      decided to do it because two or three days after, I

 9      didn't have any drugs, he didn't have any drugs, so I

10      decided to prostitute to, you know, make some money so I

11      could buy drugs."

12            Then she goes to the grand jury, and she tells the

13      grand jury that she never -- under oath, that she never

14      prostituted before.      And she says that when Brian

15      suggested it to her, she was repulsed.         Those were the

16      words that she used.      She was repulsed.

17            And then she said, "The only reason I agreed to do

18      it was that he withheld drugs from me for three -- or

19      started reducing the drugs I got for three or four

20      weeks, so I had to go do it and make money so I could

21      buy drugs."

22            And then she came in this courtroom under oath and

23      said the same thing, said she had never prostituted

24      before and it was Brian who forced her into prostitution

25      because he withheld drugs from her.        You know, on cross
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 69 of 200
                                                                      69



 1      examination, I submit to you, I gave her a perfect

 2      opportunity to admit that what she had said all along

 3      was a lie.    I asked her two or three times if that was

 4      the truth.    I even gave her the names of the people that

 5      she knew that she had prostituted before she met Brian,

 6      and she still didn't change her story.

 7              I told her about Brittany Barber, and I told her

 8      about Emily Lasell, and she knew that both these women

 9      knew that she had been prostituting before she met

10      Brian, yet she didn't -- wouldn't change her story.          And

11      you heard those two women come in and testify.          Brittany

12      Barber said yes, Ayla was prostituting before -- before

13      the spring of 2015.      She had seen her in and out of all

14      those same hotels that we have heard so much about.

15      Probably no one will ever stay at a Motel 6 again

16      anyplace in the country.      But she had seen her in and

17      out of these hotels constantly prior to the spring of

18      2015.

19              And Emily Lasell came in and said, yes, Ayla was a

20      prostitute, that she did that before the spring of 2015.

21      She was an addict.     As Brittany said, Ayla was a serious

22      addict at that time.      And, yes, she knew that Ayla was

23      prostituting.

24              And then I -- and to impeach what Emily said, she

25      didn't tell the whole story, Jennifer Martin from our
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 70 of 200
                                                                        70



 1      investigative team testified that when she asked -- when

 2      she asked Emily how she knew that Brian was prostituting

 3      her, Emily had told my investigator, "I knew it because

 4      I did it with her."

 5            So now you have someone who comes in this courtroom

 6      knowing that what she says probably will determine to a

 7      large extent whether or not you convict Brian of a

 8      serious crime, and she's lying the whole time.          Even

 9      when she is given an opportunity to not lie, she keeps

10      lying.    And if that's not enough for you, she

11      acknowledged that she lied on so many other occasions.

12            I mean, she told the victims advocate who works in

13      this building in the U.S. Attorney's Office and whose

14      job it is really just to make her life easier, to help

15      Ayla through this, to give her the support that she

16      needs, she lied to her on two occasions.         She told her

17      that she had brain cancer when she didn't.          She told her

18      that she had a job at Northwest Medical Center when she

19      didn't.

20            Ayla testified that she had lied on a number of

21      occasions to the police by giving them a false name,

22      Amanda White, because she didn't want to be arrested.

23      You heard her talk about the time in 2017 that she --

24      that one of the dates that she had on Backpage called

25      the police, said that she was -- her and Bradley were
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 71 of 200
                                                                         71



 1      trying to rob her.

 2            And look at the Backpage posts that were introduced

 3      with respect to Ayla.      The defense introduced them all.

 4      And they were Backpage posts that her and Bradley

 5      Bordeaux posted because they were working by themselves,

 6      not with -- not with Brian.

 7            You know, Ayla said that Brian hit her, hit her,

 8      like punched her in the face five or six times.             She had

 9      to go to the hospital.      But she acknowledged there's no

10      hospital records.     Can you visualize going to the

11      hospital medical center for treatment and there's no

12      record that you were ever there?        That doesn't happen, I

13      would submit.

14            So if she lied about that, how do you know that she

15      wasn't lying about whether or not Brian -- you heard

16      Brian testify.     He's a pretty big person.       If he had hit

17      Ayla, I think it would be a lot more obvious than the

18      evidence that's been introduced in this case.

19            And this business about Brian kicking Ayla out of

20      the house when she had no place to go and she was out in

21      the cold?    You know that's not true.       Ayla testified

22      that Brian -- I mean, Brian asked her to leave because

23      she was stealing drugs and causing a lot of havoc at

24      Spring Street, so he asked her to leave.

25            And you heard -- you heard her testify that Brian
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 72 of 200
                                                                         72



 1      gave her and Bradley Bordeaux his car to sleep in at

 2      night so they wouldn't be left out in the cold, and --

 3      until they could find better arrangements.          Does that

 4      sound to you like someone who would treat Ayla in a

 5      cruel manner?

 6              So I have talked to you a lot about the

 7      credibility -- excuse me a minute.

 8              I talked to you a lot about the credibility of the

 9      witnesses and why is it only the defense that has to

10      raise that issue with you when you can see, I submit,

11      quite easily that that's maybe the most crucial issue in

12      this case.    Why doesn't anyone else talk to you about

13      why you should believe these witnesses, not just stand

14      up in front of you for an hour and say you need to

15      believe what Ayla said, you need to believe what Keisha

16      said?    Why not tell you why you need to believe it in

17      the face of all the lies that have been told?

18              Now, one way to judge the credibility of witnesses

19      is to ask yourself, do any of these witnesses have a

20      vested interest in the outcome of the case?          Obviously

21      Brian does.     But do any of the prosecution witnesses

22      have a reason to tailor their testimony to please the

23      prosecutors in this case?

24              And I submit to you that every single prosecution

25      witness, maybe with one exception, had more than enough
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 73 of 200
                                                                        73



 1      reasons to say whatever it was that the prosecutors

 2      wanted them to say.      Certainly Mandy and McFarlan were

 3      looking for a deal on a sentence.

 4            I still am amazed by McFarlan's testimony where he

 5      just couldn't get it out of his mouth that he wanted a

 6      lower sentence and that's why he was -- even when he was

 7      confronted with telephone calls he made where he kept

 8      saying to his girlfriend, "I want to get as low a

 9      sentence I can."     How do you do that?      You cooperate.

10      Why would he say that?      But anyway.

11            So clearly those two had a reason to come in and

12      say whatever it was the prosecutors wanted them to say

13      to get a lower sentence.      And the other witnesses,

14      prosecution witnesses, didn't want to be charged.           I

15      mean, take Chrissy, for example.

16            Chrissy, by her own testimony, had acknowledged

17      that she sold a lot of drugs, mostly for McFarlan, I

18      submit.   She helped out with the prostitution business,

19      would drive the girls back and forth or stay in their

20      rooms or whatever.     So she clearly could have been

21      charged, but she hasn't been charged.

22            And I submit to you that what's really interesting

23      about Chrissy's testimony is how different it was when

24      she was not meeting with the government, when she was

25      not preparing her testimony, compared to what she said
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 74 of 200
                                                                       74



 1      when she came into court and testified.         I mean, it's

 2      like a -- you recall a phone call.        We called her in the

 3      second time, put her on the stand, and we played that

 4      phone call where she was in the police car with two

 5      policemen from Essex.

 6             And do you remember what she said in that call?

 7      Ask yourself why in the world is that so different than

 8      what she testified to when the prosecutor put her on the

 9      stand in this case after having rehearsed her testimony

10      with her for who knows how long?        Why -- why wouldn't it

11      be the same if Chrissy's someone that tells the truth?

12             Chrissy told the police in that car that -- I mean,

13      think about this.     This is when she has no reason to

14      lie.   She is working with these guys.        I think she kind

15      of likes it.    She's getting paid, so she wouldn't -- she

16      wouldn't -- doesn't have any reason to not tell these

17      officers the truth, and what does she say?          She says

18      that she is not afraid of Brian.        She's really clear

19      about that, she's not afraid of Brian.

20             Not only did she say -- this must have been in

21      November, probably early December 2015.         Not only did

22      she say she's not afraid of Brian, but she says --

23      contrary to what the prosecution has dragged out of

24      their witnesses, she said that she has never seen Brian

25      hit any of the women and never seen Brian abuse any of
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 75 of 200
                                                                          75



 1      those women.     Never.

 2             So what would be her reason for saying that to the

 3      police if it wasn't true?       And she says that Ayla -- as

 4      I said before, "Ayla lies all the time."         She

 5      certainly -- and don't forget, this was after Brian

 6      asked her to leave because she was stealing drugs.           And

 7      she didn't mention, as she did on the first time that

 8      she testified, that Brian had forced her to have oral

 9      sex and wasn't doing it right so she asked Ayla to show

10      her.     Ayla said that didn't happen.     Ayla -- when Ayla

11      was asked that by the prosecution, she said, "No, that

12      didn't happen."

13             And so what does she say when she comes in the

14      second time four years later, when we called her?           All

15      of a sudden she remembers that Brian sexually assaulted

16      her.     I mean, she never said that to the police in the

17      car.     She never said that in all the meetings she had

18      with the police.     She didn't say that when she testified

19      the first time.

20             How come, all of a sudden, when she testifies the

21      second time, she's saying that?        You would have to

22      wonder what would she say if she came in the third time.

23             And so -- and don't be fooled by -- by Chrissy's

24      tears.     You heard Brian testify that the women used to

25      practice on Brian so that if they got in trouble, they
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 76 of 200
                                                                        76



 1      would have him help them get out of it.         But more than

 2      that, think about the phone call that she was -- that he

 3      was having -- Chrissy was having with McFarlan when the

 4      drugs from that cereal box went missing.

 5            She's making up all these reasons to McFarlan as to

 6      why he should believe that the police aren't involved.

 7      She's lying to him over and over again, and when he's

 8      not buying it, she starts sobbing.        You know, she's

 9      crying, you know, just like real tears.         And then after

10      she hangs up, she says to the police, "I should get an

11      Academy Award for that."      So maybe she should get an

12      Academy Award for some of the things she said during

13      this trial too.

14            I mean, if she was really afraid of Brian, and

15      Brian had done any one of these things to her, why would

16      she be texting Brian, texting Mandy and other people she

17      wanted to come back and work with them?         I mean, why --

18      who does that?     Someone sexually assaults you, forces

19      you to have oral sex, and you beg them to let me come

20      back and sell drugs for you?

21            I submit to you Jasmine was sort of in a similar

22      situation.    Jasmine never said, I submit, that Brian

23      ever physically touched her or hurt her.         And you heard

24      Brian talk about that Brian's problem with Jasmine was

25      he didn't want her to go with someone that had HIV.         And
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 77 of 200
                                                                     77



 1      she would -- she wouldn't not do that, so he says,

 2      "Fine.   We're done.     You know, I just can't have that --

 3      that disease prevalent in the people that I know."

 4            And then take a look at the defense witnesses, and

 5      ask yourself if any of them had any reason to lie, or if

 6      any of them had any reason to manufacture the truth or

 7      they had someone to please.

 8            Certainly Brittany Barber did.       Brittany Barber and

 9      Ariel Otero painted a much different picture of who

10      Brian is than all of the prosecution witnesses who were

11      looking for a favor.      And neither one of them received

12      any benefit.     I mean, Danielle was paid over $11,000,

13      Mary was paid almost 7,000, and Ayla was paid over

14      $10,000 over a year period.       And the year before that

15      they were given all kinds of help.        That's a lot of

16      money.

17            And Brittany Barber and Ariel Otero weren't paid

18      anything.    Brittany Barber described Brian as someone

19      who is -- who was respectful to her, treated her

20      properly.    She testified that she was the one who asked

21      him if she could work with him as a prostitute, and he

22      said sure.     And he gave her a place to stay for free out

23      on the North End, at Unc's place.        She paid, after what

24      she made, to Mandy.

25            And she only did this for two or -- two weeks or so
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 78 of 200
                                                                           78



 1      because she said she wanted to get clean, and when she

 2      told Brian she wanted to get clean, he said fine.            You

 3      know, words to the effect, "I think that's what you

 4      should do," but she said when she was with him, he was

 5      fine.    He didn't do anything disrespectful to her.

 6              And Ariel Otero said essentially the same thing.

 7      Ariel was with him from, like, the beginning of November

 8      all the way through -- almost all the way up until July

 9      when Brian was arrested.      And she also painted a very

10      different picture of Brian than the prosecutors'

11      witnesses.

12              The whole time she was with Brian, she said he was

13      respectful, he was courteous, he knew that she was in

14      the prostitution business, and he never asked her to

15      work for him.    He didn't solicit her to do that.          Not

16      only didn't he solicit her, but he encouraged her to get

17      out of the business.      He said she wasn't using drugs.

18      She didn't need to be a prostitute to buy drugs.            He

19      said, "Why are you doing this?        You could do much

20      better."

21              And I talked to you a little bit about none of

22      the -- almost none of the prosecution's evidence in this

23      case is corroborated.      They want you to just accept what

24      the witnesses said at face value.

25              Take Mary, for example.    Mary says that Brian
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 79 of 200
                                                                     79



 1      called her over, like on February 10th, pointed a gun at

 2      her when she got there -- that's the first thing she

 3      said.    The second time she was asked about it, she said

 4      Brian -- in the bathroom, she said.        And the second time

 5      she said Brian pointed a gun at her in the bedroom.         And

 6      then the third time she talked about it, she said Brian

 7      pointed a gun at her after he assaulted her.

 8              So we don't really know exactly when the gun was

 9      pointed at her, but she says that Brian dragged her

10      around the apartment, dragged her into the bedroom, and

11      Brian and someone else had -- sexually assaulted her.

12              And you will see -- we introduced a diagram of it,

13      and when she says that Mandy and Ariel were sitting on

14      the couch, they were hearing all this and they were

15      laughing.    And you will see a diagram of the apartment.

16      I submit to you, if a sexual assault was taking place,

17      they would have heard it.       And Ariel said that never

18      happened.    "I never saw or heard anything like that.

19      And I certainly wouldn't have allowed it.          It's

20      certainly something I would have interfered in."

21              And the important question, I would submit to you,

22      in that sense is why didn't Mandy say she heard it if

23      that's what happened?      I mean, Mandy was only too eager

24      to respond -- I submit, to respond to the prosecutor's

25      questions about all the bad things that Brian had done.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 80 of 200
                                                                          80



 1      Well, don't you think if she -- if she was aware of the

 2      fact that Brian was having -- making a sexual assault,

 3      she would have said that to you?        Why didn't she say

 4      that?

 5              You know, when -- when the prosecutor said to you

 6      that Brian hit Mary and she fell off the chair, why

 7      didn't anyone else in this case say they saw that?              She

 8      wasn't there alone, apparently.        So it's another example

 9      of the prosecutor just wanting you to take at face value

10      what the witness is saying because they're young and

11      they have, you know, unpleasant childhoods, which -- I

12      am not even sure Brian knew that any of them did.           I

13      don't recall any evidence that he knew that, but I

14      submit to you that's not enough.        You know, you still

15      have an obligation to tell the truth.

16              There's been some -- I would submit that Lori

17      Crawford is someone that actually spoke in favor of

18      Brian, and she may be the one person who knew more about

19      him than anyone else.      She said that when she wanted to

20      go to rehab, it was Brian that encouraged her to.           It

21      was Brian that drove her over there.

22              She said that she would rely upon Brian to help

23      with her boys, to talk with the boys, get them to stop

24      doing some things they should not be doing.          Brian even

25      gave them a job babysitting for his son -- I think they
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 81 of 200
                                                                           81



 1      may have even been the same age -- because he wanted to

 2      get them off the street.      Would Lori have done that with

 3      someone that you didn't trust, you didn't like, you

 4      didn't think was a respectful individual?

 5              And, you know, another issue that you never heard

 6      anything about in the prosecutor's closing is the fact

 7      that McFarlan held a knife to Mandy.         Not Mandy; I'm

 8      sorry.    To Lori Crawford.

 9              Lori testified that in the middle of the night she

10      found someone in her room, and it was McFarlan who held

11      a knife to her throat, and she was scared.          She also

12      told you that McFarlan punched her in the chest, and she

13      told you that McFarlan was accusing her of stealing and

14      was going after her, and Brian stepped in and said,

15      "Wait a minute.     What's the problem?" and Brian gave

16      McFarlan some money so he would back off Lori Crawford.

17              You didn't hear that in the prosecutor's closing.

18      And, you know, when the prosecutor engaged in direct

19      examination of Lori Crawford, he never asked her about

20      that at all.    Never said -- because she had said that on

21      a number of occasions.      It was in all the reports, and

22      it was in the grand jury testimony that she did.            They

23      knew.

24              Why didn't they ask her that on direct so that all

25      of you could have all the information that you need to
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 82 of 200
                                                                        82



 1      make a reasonable and appropriate decision in this case?

 2            You know, Count 15 deals with Hannah, and there

 3      are -- I would submit to you there are several important

 4      considerations.     The prosecutor's already given you the

 5      law, but I still think, I'd submit, and you can take

 6      this for what it's worth, that it's significant that

 7      there's no evidence that she was a prostitute.          None.

 8            And there's no evidence that that ad being

 9      posted -- by the way, it wasn't posted by Brian.            It was

10      posted by Jasmine -- that that -- that picture was ever

11      intended for Hannah to prostitute.

12            You heard Brian testify that it was a bait and

13      switch, that she was so attractive that people would

14      call when they saw it.      They wouldn't get her; they

15      would get someone else.      So that's why.     So there wasn't

16      ever any intent for her to be a prostitute, and every

17      witness who walked into this courtroom, from the

18      prosecution's standpoint, when they named all the people

19      that were working prostituting, never once mentioned

20      Hannah.

21            Now, a significant issue in the case is that that

22      photo was taken about six months before she turned 18,

23      and if you look at pictures of Hannah back in 2013, she

24      was a very mature-looking young woman.         I submit to you

25      that no one ever could have known that she wasn't 18 at
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 83 of 200
                                                                      83



 1      the time.     And I submit to you that Brian, back then in

 2      2013, never had an opportunity to know whether or not --

 3      I mean, it would be natural, I would submit, for him to

 4      assume that she was 18 because of the way she looked,

 5      but she had only -- he had only seen her on two

 6      occasions, and neither one of those was for a very long

 7      time.

 8              And so if you look at the charge, I would submit to

 9      you that someone that looks as mature as she did, six

10      months away from her 18th birthday, it's not readily

11      apparent that she's not 18.       In fact, I would submit to

12      you that the reverse is quite true.

13              I have to apologize for going so long.       I am a half

14      hour longer than I usually do, but there's a lot in this

15      case.

16              You know, one of the points that the prosecution

17      made in its opening and they made through this trial and

18      got the witnesses to say it was Brian didn't want the

19      women to leave.     If they wanted to quit prostituting, he

20      would do everything he could to keep them from doing

21      that.     Well, Keisha is a perfect example of why there's

22      no truth in that at all.

23              Keisha prostituted for one day in 2013, and I

24      believe the evidence is, I submit, that she never saw

25      anyone.     She was in a hotel room but nothing ever
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 84 of 200
                                                                           84



 1      happened.     And she said to Brian, "I don't want to do

 2      this," and Brian -- you heard Brian testify she wasn't

 3      ready.     He said fine.    He gave her a ride back to her

 4      grandmother's.     Does that sound like someone to you that

 5      would force women to prostitute if they didn't want to?

 6              I would submit to you that what the prosecutor said

 7      to you about what took place in June of 2015 with Keisha

 8      and Brian is not at all, by a long shot, supported by

 9      the evidence.     It was Keisha who called Brian and said

10      that "I just got out of rehab.        I want to come back to

11      work.    Will you pick me up?"

12              Don't forget between 2013 and 2015, Keisha was

13      working as a prostitute on her own, and she had built up

14      her own clientele.     Brian told you that he had seen

15      her all over the place at the different motels.             They

16      ran into each other at the beach, for example.          They had

17      a good relationship.       But she wasn't working with him.

18              So he says, "Sure.    Just take a cab and I'll pay

19      for it."     So she takes the cab from the bus terminal to

20      the motel that they're in.       Danielle's there at the

21      time.    And he said Keisha was there for a day, maybe

22      two, and Brian asked her to leave, and he asked her to

23      leave because she had her own clientele.         People were

24      calling.     She didn't want to pay Brian anything, not

25      even gas money.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 85 of 200
                                                                         85



 1            He said, "Look, you don't need me.        This isn't

 2      working.     I am driving you all over the place.       I'm not

 3      getting any money.     You will do better on your own."

 4      And she left.

 5            Does that sound to you like Brian made it difficult

 6      for these women to leave?

 7            You know -- and the charge is that Brian somehow

 8      coerced or forced, or by some trick, Keisha into working

 9      as a prostitute in 2013 and, Count 12, between June of

10      2015 and, I don't know, January, February of 2016.

11      Where's the evidence that he did that?

12            I mean, you heard testimony that it was Keisha in

13      2013 who asked Brian if she could work as a prostitute.

14      She had been talking with Katelynn.        She saw the money

15      that Katelynn was making.       You remember I asked her on

16      cross examination, "What did you say to him?"          "I said

17      I'd give it a try because I was interested in making the

18      money."     And she said -- she decided to give it a try

19      but was there for less than a day.

20            So can you really convict Brian on the state of

21      this evidence beyond a reasonable doubt that he forced

22      Keisha into prostitution in 2013?

23            You know, after she left Brian in 2015, when she

24      was there for a day or two, she never worked for Brian

25      again.     That was her testimony.     On cross examination,
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 86 of 200
                                                                       86



 1      she said -- because I showed her some ads, Backpage ads,

 2      in January and February of 2016.        She said, you know, "I

 3      mostly worked for myself."       You know, "I did it with

 4      Brian a few times.     Mostly myself."     And she said, "If I

 5      ever needed help, I could call Brian."

 6            And so that if you look at the phone calls, they

 7      still had a number of phone calls between November and

 8      February of -- or January of 2016, and I submit to you

 9      if Brian had sexually assaulted Keisha back in November

10      of 2015, do you really think that she would stand up --

11      sit up here calmly and say, "I could call Brian whenever

12      I wanted.     If I ever needed anything, he would help me"?

13      I mean, who does that?      Because she didn't need Brian

14      really.     She had her own clientele, but she still stayed

15      in touch with Brian.

16            Brian brought her to another house, said, "Look,

17      you can't work with me anymore because you stole drugs,

18      and did the stuff you did."       He yelled at her.     He

19      tended to do that.     So, "You can go to this house.        They

20      are doing the same thing."       It's not like he left her

21      out -- he left her out in the cold.

22            How in the world can you convict him of forcing

23      Keisha or tricking her or pushing her into prostitution,

24      as Counts 11 and 12 indicate?

25            Count -- Count 1 is the conspiracy drug charge, and
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 87 of 200
                                                                         87



 1      the prosecutor explained to you that you need to find

 2      that he sold at least 28 grams or more of crack -- or at

 3      least 28 grams or more of crack in the conspiracy and

 4      that it was more than a -- a hundred grams or more of

 5      heroin in the conspiracy.       And so the prosecutor did

 6      some fancy footwork by talking about, well, there was

 7      this amount of sales in this amount of time, and, you

 8      know, you get 300 grams; but there's no evidence that

 9      any of that took place.

10            And you know from the four sales that did take

11      place they were really small quantities.         The only

12      amount of drugs that they physically had possession of,

13      that Brian may have been involved in, is like 11 grams

14      of heroin, a far shot from a hundred grams, and about

15      four grams of crack.      So the real --

16            I submit to you, the prosecution's right.         If you

17      find that that cereal box of -- drugs that were in the

18      cereal box was attributable to Brian, then, yeah, he

19      meets that; well, maybe not quite, but it's closer.

20            So the whole key, I submit to you, to whether or

21      not Brian's guilty of Count 1 is whether or not he was

22      in a conspiracy with others with McFarlan.          Because if

23      he wasn't in a conspiracy with McFarlan, then the drugs

24      that McFarlan brought up in January of 2016 that were in

25      the cereal box should not be attributable to Brian
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 88 of 200
                                                                      88



 1      because he had nothing to do with it.

 2            And I submit to you it's clear that Brian was not

 3      in a conspiracy with McFarlan.        The judge is going to

 4      give you a charge on what a buyer/seller relationship

 5      is.   That's different than a conspiracy.        I am not

 6      saying Brian wasn't involved in a drug conspiracy with

 7      maybe Amanda or others, but it wasn't -- I submit to you

 8      it wasn't McFarlan.

 9            Pay close attention to -- the charge will go in the

10      jury room, again, with you, and in that charge there's,

11      I don't know, seven, eight, nine different factors that

12      you look at to determine if someone is in a conspiracy

13      or just in a buyer/seller relationship, and I submit to

14      you that almost every one of those factors is in favor

15      of finding that Brian was not in a drug conspiracy.

16            McFarlan testified that he would bring up maybe 50

17      grams at a time but that Brian would only buy some of

18      it.   McFarlan said, "I thought of myself as -- as

19      Brian's drug dealer," not "I thought of myself as being

20      in business with Brian."      They didn't split the

21      proceeds.    McFarlan could have cared less what Brian did

22      with the drugs that he bought.        McFarlan never told

23      Brian who to sell to or how much to charge for them.

24            You go through those factors, you are going to see

25      that it's clearly, I submit, a buyer/seller
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 89 of 200
                                                                         89



 1      relationship.

 2             And then on top of that you have the fact that

 3      Chrissy's testifying in December and January of 2016

 4      that Brian and McFarlan are not together.          They're not

 5      working together.     And then you heard the phone calls

 6      that the prosecutor keeps telling you about, where in

 7      those phone calls Brian's saying -- saying to Chrissy,

 8      when she's complaining about the fact that McFarlan's

 9      giving her a rough time because the cereal box was

10      taken, Brian said, "I told you not to get involved with

11      him.     I told you I didn't want anything to do with that.

12      I don't want to be in the middle of this.          I wasn't

13      involved."     Does that sound like someone who was

14      expecting that those drugs were going to be delivered to

15      him?

16             And anyway, McFarlan testified that the drugs were

17      always his until Brian bought what he wanted.          Then

18      whatever Brian bought became his, and in the meantime,

19      they were all McFarlan's.       McFarlan had his own

20      customers.     He was -- he did undercover buys -- sale in

21      January, I think January 12th, in Winooski.          So he was

22      selling his own drugs himself up here.         So how do you

23      know who those drugs were for?        They clearly weren't for

24      Brian.

25             I would submit to you that if you look at all the
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 90 of 200
                                                                         90



 1      evidence with respect to the drug conspiracy, there's no

 2      way in the world you could find that that cereal box was

 3      attributable to Brian.

 4            Count 2 has to do with the firearm that's found in

 5      the glove compartment.      What's the evidence that Brian

 6      possessed the firearm?      No fingerprints.     No one ever

 7      said they saw Brian with that particular gun.          In fact,

 8      no one ever said they saw Brian with the same gun.

 9      Everyone talked about different kinds of guns.          But no

10      one ever said they saw Brian with that gun.

11            That car, even though it's clear that Brian

12      considered it his -- I think he said that when he

13      testified -- everybody drove that car.         He said, "That's

14      why I had it.    Everybody drove it."      Lori drove it.      She

15      even rode in it on occasion.       Mandy drove it.     A lot of

16      people drove that vehicle.

17            You know, you heard Brian testify that every time

18      he got in a car, about, the police stopped him and they

19      searched the vehicle.      Do you really think that Brian

20      would put a firearm in a glove compartment knowing that

21      the chances of the car being stopped and searched are

22      almost a hundred percent?

23            I mean, I don't know what the truth is here or not.

24      Katelynn said Brian had a gun, that he would put the gun

25      in the trunk and the clip in the glove compartment.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 91 of 200
                                                                        91



 1      That's not what happened here.        But I would submit to

 2      you that if you are going to convict someone of a

 3      serious firearm crime, that you need more than just --

 4      just the fact that Brian's in the same car, driving the

 5      same car that a gun is found in the glove compartment

 6      with no fingerprints.

 7            Can you really find beyond a reasonable doubt that

 8      that firearm belonged to Brian based on the state of the

 9      evidence?

10            Now, I want to talk to you for a minute -- I

11      haven't kept track of the time, but you probably have,

12      but I want to talk to you for a minute about the quality

13      of the prosecution evidence, and I can't think of a

14      better example than Miss Epp.

15            I mean, think about it.      This is an important

16      federal criminal case.      You probably -- definitely have

17      a feel by now of all the time and effort that the

18      prosecutors put into putting this case together.            I

19      mean, I don't think I am out of turn saying there were

20      thousands and thousands of pages, hours of

21      investigations, and what do they do with the most

22      crucial piece of evidence in this case, the computer?

23            They hand it over to someone who's never searched

24      it before, never done a computer search, and they let

25      her go into the -- turn on the computer for, like, six
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 92 of 200
                                                                          92



 1      or seven hours and just go in and roam around.          Who does

 2      that?    I mean, the agents had to know that you don't do

 3      that.    I mean, you heard our expert testify about that.

 4      Just -- if that ever happens to him and he gets a

 5      computer, he knows it's been turned on, he can't -- he

 6      can't certify it because it alters files, it changes

 7      files, files get deleted.

 8              Now, I know the prosecution's made a big point of,

 9      well, none of the pictures they introduced were affected

10      by that.    Really?     I mean, there's some -- there's some

11      things in those pictures you can't explain.          And how do

12      you let a prosecution allow something like that?            Not

13      only that, she doesn't -- she doesn't write a report.

14              This is a chain-of-custody issue.      It's the fact

15      that she turned on the computer.        I wonder if Thornton

16      said to her, "What?       You turned on the computer?"       But I

17      don't think he cared either, because when he wrote his

18      report, he never said a word about the fact -- he never

19      told us that the computer had been turned on.

20              The defense never would have found out if we hadn't

21      hired our own expert who, within a half hour of looking

22      at the evidence, had discovered that the computer had

23      been turned on.       Why didn't Thornton tell us about that?

24      Why didn't he put that in the report?         Why didn't -- why

25      didn't Miss Epp write a report saying she had turned it
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 93 of 200
                                                                       93



 1      on?

 2            I mean, she -- she talked about all the training

 3      she had, like 12 weeks someplace in forensic analysis or

 4      something.    No one ever said to her during those 12

 5      weeks that you can't turn on a computer?         I would be

 6      willing to bet that anyone who is involved with

 7      computers knows that you can't do that.         A federal

 8      prosecutor should have known, I submit, that you can't

 9      do that.

10            And that goes along with the entire presentation

11      that the prosecution used.       How is it possible that they

12      put Ayla on the stand and let her say she never

13      prostituted before?      What kind of an investigation is

14      conducted if they don't know that but we know it?           Or if

15      they don't know that -- that Katelynn lied to the grand

16      jury until months later.      We knew what she had been

17      doing.

18            So you are being asked to make a decision just, I

19      submit to you, on faith.      The prosecutor says, you know,

20      it's -- this is the way I interpret it:         "That it's good

21      enough that we tell you this is what our witnesses say.

22      You should convict Brian because of that."          And I would

23      submit to you that Brian never withheld drugs from

24      anyone, never tricked anyone into prostitution, never

25      told anyone that he loved them, never created an
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 94 of 200
                                                                          94



 1      atmosphere where people would do stuff for him such as

 2      prostitution for that reason.       That as both Katelynn and

 3      Ayla testified, he lived up to his bargains with these

 4      women.   He agreed to do what he did, and he did that.

 5            And I would submit to you that I'm not sure why the

 6      entire burden falls on Brian in the first place.            You

 7      heard Dr. Higgins testify in that people have choices.

 8            Now, obviously I understand if you are -- if you

 9      are an addict, your impulse reactions are quicker than

10      if you are not an addict, and it's more difficult maybe

11      to make the right choice.       But Dr. Higgins said you

12      still have the ability to make choices, because --

13      addicts too.    I mean, at some point they always say,

14      "I'm not going to do this anymore.        I'm going to go to

15      rehab" and they don't.      Sometimes they are ready and

16      sometimes they're not.

17            But Brian's position was that "if these women are

18      going to prostitute and -- because they need money for

19      drugs, then I'm going to make sure they are in a safe

20      environment."    And you can believe that or not believe

21      that, but I haven't seen an awful lot in the evidence

22      that's been introduced by the prosecution that says

23      anything different than that.

24            I have already said to you that what I said and

25      what the prosecutor says is not evidence; it's how you
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 95 of 200
                                                                     95



 1      remember the testimony.

 2            The other point I would make is that as you see my

 3      client sitting in court here today, he is presumed to be

 4      innocent, and that shroud of innocence stays with him

 5      all the way through these proceedings and all the way

 6      through your deliberations and only leaves him in the

 7      event that you decide that he's guilty beyond a

 8      reasonable doubt.     But I would submit to you, based on

 9      the quality of the evidence that the prosecution

10      introduced in this case, that he should be found not

11      guilty on all counts.

12            Thank you.

13                  THE COURT:    All right.    Let's take, again,

14      another 10-minute break, and then, the government wish

15      to make a rebuttal?

16                  MR. DARROW:    Yeah, I think so.     Yes.

17                  THE COURT:    Okay.   All right.    So let's take a

18      10-minute break and see you then.

19      (Court was in recess at 11:23 a.m.)

20      (The following was held in open court with the jury

21      present at 11:35 a.m.)

22                  THE COURT:    Okay.   The government have

23      rebuttal?

24                  MR. DARROW:    Yes.   Thank you, your Honor.

25                  THE COURT:    Okay.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 96 of 200
                                                                          96



 1                  MR. DARROW:    I will try and keep it fairly

 2      short.   I know it's been a long three weeks.

 3            Yesterday Mr. Folks got on the witness stand and

 4      testified that all of the witnesses in the government's

 5      case, all seven of these women, were lying about

 6      virtually all of his involvement.        And today his lawyer

 7      came and did the same thing.       They're all liars.       You

 8      can't believe anything they said.

 9            Now, one of the questions Mr. Kaplan asked you is

10      along the lines of would you make an important decision

11      in your life based upon the testimony of any one of

12      these witnesses?

13            We don't want you to do that.       We're not asking you

14      to do that, because this isn't the case -- this is not a

15      case where it's just Mr. Folks and one witness for the

16      government.    It is all of the witnesses who told you the

17      same story over and over again about the abuse and

18      exploitation they were subjected to by Mr. Folks.            We

19      are relying on all of those witnesses together telling

20      that same story, and we are relying upon the

21      extraordinary images that Mr. Folks himself kept in

22      little encyclopedias of photographs of each woman in

23      sexually compromised positions, and those -- those

24      videotapes, which if Mr. Folks had not videotaped what

25      he did and kept it, it would be almost too incredible to
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 97 of 200
                                                                         97



 1      believe what happened.

 2            Now, I want to follow up on a few of the points

 3      made by Mr. Kaplan.      Mr. Kaplan said -- started out by

 4      saying, well, part of this is a cultural thing.             It's a

 5      cultural difference because of the world that Mr. Folks

 6      and these women lived in is different from the world

 7      that we live in.

 8            First of all, the law says what you can do and what

 9      you can't do, not the culture that you are in, and under

10      the law, Mr. Folks can't do the things he did to those

11      women.

12            Second of all, just because those various women who

13      came in here -- and they were not happy about having to

14      do it and told you about the low points in their lives.

15      Just because they had suffered and lived through bad

16      things before, and then, it doesn't mean that it's right

17      to make them continue to do that and to prolong that

18      suffering, because it's not right, no matter what

19      culture you're in.     You don't get peed on and have that

20      other stuff that Mr. Folks was doing.

21            Mr. Kaplan told you that Chrissy -- you couldn't

22      believe what she said about the walnut video because she

23      wasn't in it.    Well, that's wrong.      Chrissy is in the

24      walnut video, and you see it in one of the first images

25      that you look at in the video.        He said there's no
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 98 of 200
                                                                      98



 1      evidence of force in the video.        Well, apparently he

 2      thinks the three women subjected to the Walnut Challenge

 3      are just having a grand old time, but you saw, when he

 4      is bending over Victoria, in the video that we

 5      recovered, and she tries to stand up, he says, "I didn't

 6      tell you to stand up yet."

 7              Well, he doesn't need force because he has such

 8      control that all he has to do is say bend over and she

 9      complies, because that's the regime that he had

10      established.

11              Counsel told you, well, the walnut video, the

12      Hannah retaliation video, the urination video, they

13      should stand alone and have no relevance to the case.

14      Well, that's just nonsense, isn't it?         Because those

15      videos are paradigmatic examples of what he did to those

16      women.    He videotaped the control and manipulation he

17      had over them and their incredible willingness given the

18      way he treated them and had conditioned them and groomed

19      them to do those things.      They're right in the middle of

20      the case.    They show the pattern of conduct that you

21      heard about in many other ways as well.

22              Counsel said no one could not feel sympathy for

23      them.    Well, I'm sure that you all did hearing those

24      stories about how they grew up, the -- I mean, Mary's

25      arms were too -- Danielle's arms were too terrible to
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 99 of 200
                                                                            99



 1      think about and not feel sympathy for, and the other

 2      stories about half a dozen foster homes, drug addict

 3      parents, fathers teaching you how to shoot up heroin

 4      intravenously and then bringing you to Donald McFarlan.

 5      They're almost too tragic to think about.          However,

 6      there is one person whom we submit there's really no

 7      indication that he had any sympathy for them.

 8             Counsel said, well, there's very little

 9      corroboration.     And I mentioned before that we're not

10      counting on any one of these women.        This is not a he

11      said, she said and there's-one-on-each-side case.             And

12      you will -- you should regard the testimony of the women

13      carefully.

14             At the time this was happening, they were drug

15      addicts.     You should think carefully about their

16      credibility.     However, the pattern that you heard about

17      over and over from woman after woman was consistent and

18      concerning.

19             I mean, you heard as to whether the defendant ever

20      posted on Backpage; well, he said that never happened.

21      "I didn't post on Backpage.       They did all that."       Well,

22      Mandy testified that he posted her.        Keisha testified

23      that he posted her.      Katelynn testified that he posted

24      her.   Jasmine testified that he posted her.         Danielle

25      testified that he posted her.       And Ayla testified that
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 100 of 200
                                                                       100



 1      he posted her.     I mean --

 2             Then as to the question of did he ask any of the

 3      women to prostitute, well, he said no, he is just trying

 4      to be sort of a helpful father figure.         "I wouldn't

 5      teach them how to prostitute."

 6             Mandy testified that he taught her how to

 7      prostitute, and so did Keisha, Katelynn, Jasmine,

 8      Danielle and Ayla.

 9             And what about the 50/50 earnings?        Remember that?

10      He says, well, that never happened.         "I just -- all I

11      wanted was a little gas money."        I mean, right on the

12      face of it, why go through all this trouble for -- if

13      all you are getting out of it is gas money?          I mean, you

14      gotta be an awfully big Good Samaritan, but what kind of

15      Good Samaritan is peeing on women?

16             In any event, as to the 50/50 business, although he

17      said, well, that's not true, Mandy testified that it was

18      50/50, Keisha 50/50, Katelynn 50/50.         Jasmine said he

19      got all of her earnings.       Ayla said it was 50/50.       And

20      then the defense's own witness, Brittany Barber, when

21      she came in, said that she was prostituting for him, she

22      said, yeah, she gave him 50/50.        That was the deal they

23      had.

24             And then you also know, because Brittany Barber

25      told you, the defense witness, as well as the government
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 101 of 200
                                                                      101



 1      witnesses, that although it started out 50/50, it very

 2      quickly became 0/100, because the 50 percent of the

 3      prostitution earnings that the women were allowed to

 4      keep they then turned around and gave to the defendant

 5      to buy drugs.     And so he is getting a hundred percent.

 6             The defense said that Mr. Folks would have no -- no

 7      reason not to let them go and he could care less whether

 8      the women were working for him or they went on their

 9      own.

10             Really?   A hundred percent of their earnings,

11      multiple prostitutes having five, 10 or more dates a day

12      at a hundred of $200 apiece, and he is getting all the

13      money?    I think that's someone who doesn't want all

14      these people to just leave.

15             And, you know, the -- him getting a hundred

16      percent, testified woman after woman after woman,

17      including defense witness Brittany Barber.          So, you

18      know, that's gotta be corroboration, even setting aside

19      the digital and imagery evidence.

20             Now, the defense is relying heavily in claiming

21      that everyone's a liar in the testimony of Mr. Folks,

22      and my colleague touched on that briefly during his

23      closing, but I want to go into it a little more because

24      they're leaning on it so heavily.

25             A few things:    First of all, counsel, my colleague,
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 102 of 200
                                                                            102



 1      mentioned the difference in the demeanor between Mr.

 2      Folks and the others, the other multiple women.              Folks

 3      is a salesman.     He sells drugs.     He sells women.        And

 4      now he is trying to sell you.        His demeanor was easy and

 5      glib.    Counsel would say, "Well, tell me about Keisha,"

 6      and he'd pause for a moment, and then you just get a

 7      torrent of words about everything about Keisha which

 8      neatly fit into his versions.        "She was a drug addict.

 9      She was a prostitute.      She was a liar.     But not me, I

10      was -- I was a Good Samaritan."

11              So, remember, Keisha testified that -- and

12      consistent with other women who remembered it happening,

13      like Katelynn and Mandy, that she met the defendant

14      before her 18th birthday and was posted up and

15      photographed and whatnot, and in the defendant's

16      testimony, he says, "No.       Actually, I met her then, but

17      it wasn't until the day she turned 18.         It was on her

18      birthday when -- that's when she agreed to come and --

19      asked me to prostitute and took pictures."          An

20      astonishing coincidence.

21              Contrast that sort of glib, easy demeanor that you

22      saw from the defendant on the stand, who found it -- so

23      effortlessly described how he was innocent in all

24      regards, contrast that with some of these victims.              They

25      did not want to be here.       They were reluctant.      They
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 103 of 200
                                                                           103



 1      were frightened.      They were tearful.     I think every one

 2      of them at some point, when we felt obligated to ask

 3      them about some of the terrible things they went

 4      through, shed tears.

 5            You will recall Chrissy had always refused to talk

 6      about one of the things that happened with her.              And

 7      when the defense called her back, well, my colleague

 8      raised that with her and said, "Isn't there something

 9      you always wanted to talk about?"         Remember her demeanor

10      on that?     She did not want to talk about that.        It was

11      very emotional for her.       She, you know, eked out that it

12      had involved a sexual assault by the defendant.              She was

13      mortified.     And when pressed, she eked out that, yes, it

14      resulted in bruises on her body.        She didn't want to

15      tell you that.     It was not easy for her.       There was no

16      glibness in that testimony.

17            You contrast the defendant's demeanor on the stand

18      yesterday with some of the testimony that we have heard

19      from the victims, and they are a lot more credible than

20      he was.    So there's that.

21            Note that the defendant, in talking about his

22      interactions with the various women, corroborated

23      himself a lot of what they said about dates, times and

24      places.    So, you know, the indictment has got, you know,

25      2013 here and 2012 there and 2015.         He said, yeah, no,
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 104 of 200
                                                                       104



 1      he did have interactions with those women on that date.

 2      He mentioned the motels.       The Motel 6.    He is at motels

 3      a lot of the time.      So he corroborated a lot of what

 4      they said about where they were when it happened and

 5      that there was prostitution going on.         The only thing he

 6      said they were lying about was any of his involvement.

 7             The defendant, also on the stand, was inconsistent

 8      on multiple things.      You know, he said initially on

 9      direct examination by his lawyer -- he said, "Well, no

10      one -- no one bagged drugs for me.         Those were lies,"

11      that there were those bagging parties going on where

12      they had to bag up the heroin and crack for street-level

13      distribution.     "I did my own bagging."

14             But then later on cross examination, he had to

15      concede, well, no, women did.        He did have women bag for

16      him, just not those women, Mary and Mandy.          They didn't

17      bag.   They worked for him, but they didn't bag.

18             He also direct testified that he was not

19      responsible for those four undercover buys.          "Those were

20      something that Mandy was doing on her own because she

21      was selling drugs for all kinds of people, not me."            But

22      on cross examination, after considerable effort, he

23      conceded that, well, yes, he did arrange all four of

24      those buys after he heard his voice on the phone

25      arranging those buys.      Another inconsistency.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 105 of 200
                                                                     105



 1            He also testified and his lawyer argued today that

 2      he was always respectful to these women, and I just

 3      submit to you that is just preposterous in view of the

 4      things that he was doing to them and the things he

 5      videotaped himself doing to them.

 6            Mr. Folks on the stand also made a lot of just

 7      improbable claims.      For example, his explanation of why

 8      he had all these photographs was he was in the photo

 9      business.    He was in the -- part of the pornography

10      industry, and that's why he had collected all these

11      photographs.     And he didn't have anything to do with

12      these Backpage ads.      He would just copy some of

13      the photographs into his computer and collecting these

14      photographs.

15            On cross examination, well, that didn't turn out

16      completely accurate, because you will recall Exhibit 141

17      is this menu of sex acts showing that that's what he had

18      in mind at the time, not just collecting photographs.

19      Blow job, pussy, anal, date, public, body rubs,

20      threesome, foursome, et cetera.        So that was improbable.

21            Also improbable was his claim that the drugs

22      recovered from that white van on the January 20, 2016,

23      car stop, those were not his.        As my colleague

24      mentioned, that doesn't make any sense because there are

25      only four people in the car.        The driver's the one that
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 106 of 200
                                                                          106



 1      told the police to stop them because there would be

 2      drugs in the car.      The two others worked for Folks, so

 3      Folks admitted that he was a drug dealer selling heroin

 4      and crack cocaine.      They're not his drugs?      Really?

 5            Generally, you know, Folks collected a harem of

 6      troubled, desperate, young female drug addicts, and the

 7      idea that them prostituting and him giving them heroin,

 8      that nothing coercive was going on, and he was really

 9      just trying to be helpful, we think that's very

10      improbable.

11            And then recall the testimony about whether they

12      benefited equally.      You know, Mr. Kaplan, as his

13      advocate, had urged in selecting the jury that everyone

14      benefited equally in this case, and one might have

15      thought that Folks would say, "Well, you know, not

16      really.    I just did some things I shouldn't have done,

17      and I'm sorry, but, you know, it wasn't -- wasn't

18      trafficking" or something like that, but, no.           He says,

19      "Oh, we did benefit equally.        Those -- those young women

20      that I was urinating on as I videotaped it happening,

21      they benefited equally.       And the women who -- who I made

22      bend over and stuff walnuts up their anuses, they

23      benefited equally.      Everyone benefited equally."         In

24      fact, I think he even said, "Some of them benefited more

25      than I did."     Well, that's crazy.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 107 of 200
                                                                         107



 1              We talked -- counsel -- my associate talked very

 2      briefly about the respective motives.         This defendant

 3      has a strong motive to persuade you that he is a great

 4      guy and completely innocent and all those women are

 5      lying hussies, because he doesn't want to go to jail.

 6              By contrast, a lot of those young women -- although

 7      Mr. Kaplan said, geez, they were afraid of being

 8      charged, they did not want to be here.         I don't know if

 9      you remember the way Mary P. -- well, there's the -- the

10      tears that you saw, but I don't know if you remember

11      Mary P. walking in the courtroom.         Chrissy was the same

12      way.    This is the last thing they wanted to do.            It was

13      not easy for them, and they were brave to do it.

14              And lastly, the weight of the evidence in this

15      case:     As I said this is not a one-fellow he said,

16      one-woman she said case.       There is a long litany of

17      consistent testimony against this defendant, and, you

18      know, the defense can nitpick here or there things that

19      each one got wrong.      99 percent of it is consistent.

20              So we didn't think that Mr. Folks' testimony was

21      very credible, and because of that, the heavy reliance

22      on it that his lawyer is now using doesn't carry much

23      weight.

24              Now, I'm down to a few other things.       I am going to

25      try to wrap up before noon.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 108 of 200
                                                                            108



 1            Folks's lawyer criticized my colleague, Miss

 2      Savner, for getting with Keisha the wrong number of bags

 3      that she stole.     Matt said it was five bundles.           Counsel

 4      is correct; it was five bags, which makes it all the

 5      more remarkable how upset Folks was by it and the

 6      retribution he exacted from her.

 7            You heard several witnesses describe that.             Even

 8      Lori Crawford remembered that happening.          And Keisha

 9      testified about it.      And you will recall she was not

10      that happy to see that picture of the dumpster by the

11      graveyard because that's where Folks bent her over and

12      made her pay for that theft and then told her, "You work

13      for me again until you earn me back that money."              The

14      fact he would do that over five bags is pretty

15      extraordinary.

16            Counsel said that Danielle never testified that she

17      saw a gun.    Well, she did.     I hope you remember that.

18      She said that she goes in the motel room and there's the

19      condom in the loo, and Mandy's waiting there, and she

20      turns around, Folks is in front of the door and flashes

21      the gun, the gun that so many other witnesses also saw

22      and described him keeping nearby.

23            Counsel says, well, why wouldn't Mandy just leave?

24      Really?    Folks, six-foot-four, athletic, a fighter as he

25      described it, he is the violent one, and he has got a
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 109 of 200
                                                                           109



 1      gun?    Mandy -- Danielle, what, is she about

 2      five-foot-three, as Matt said, 90 pounds soaking wet.

 3              Counsel said, well, what about that text afterwards

 4      where Mandy -- where Danielle tested him, "I want to

 5      work for you again"?      Well, I don't know what she meant

 6      by that.    Maybe she was desperate enough to go back into

 7      prostitution because she needed drugs.         What did she

 8      say?    "I want to work for you."      She's the employee; he

 9      is the boss.

10              Counsel said Katelynn was not corroborated, she

11      lied about everything.       That's one of the reasons we put

12      Jasmine on the stand is because she did corroborate

13      Katelynn.    Katelynn says she was working with a woman

14      named Mindy, didn't know her real name.          Mindy's

15      Jasmine.    She came in and testified about what was going

16      on back then.

17              Counsel said there was no testimony that his client

18      ever put his hands on Jasmine?        Yeah, there was.       She

19      said he grabbed her by the throat when he got mad at her

20      once.    He said that one of the -- she said that one

21      episode with anal sex -- it seems it's something he

22      wants to do with every female -- was so violent and

23      painful to her that she was bleeding and crying.             A

24      little physical force there too.

25              Counsel said that, well, Ayla lied about
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 110 of 200
                                                                           110



 1      everything.     Of course he says that everybody -- all the

 2      witnesses lied about everything.        But on Ayla, you know,

 3      one of the things she did was she gave a false name to

 4      the police.     Well, I think we heard Mr. Folks yesterday

 5      say that he gave a false name to the police.

 6            Counsel said why does the defense have to bring out

 7      these lies by Ayla?      You know, excuse me, the government

 8      brought out those lies by Ayla, you know, the false

 9      cancer lie, the false statement lie.         That was part of

10      the direct examination.

11            You know, counsel said Chrissy lied about

12      everything.     I thought that the cross examination of

13      Chrissy, when they called her yesterday, was pretty

14      compelling because most of what she told, almost all of

15      what she told the police during that initial stop way

16      back when was dead on; and, yes, she said she wasn't

17      afraid, but then you had that text, the last bagging

18      session she went to at Uncle Marty's house where Folks

19      is there, and she is like, "Oh, my God, Folks is here."

20      Well, she was scared.      She may not have wanted -- may

21      not have wanted to admit it at the time.          And then, as I

22      won't describe to you again, her testimony about what he

23      did to her.

24            Counsel said Ariel Otero was very credible.            Oh,

25      was she?    I mean, she is living with the defendant when
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 111 of 200
                                                                          111



 1      they're winding up at 103 North Union.         And then when

 2      the defendant moves to Danielle Degenhardt's, she moves

 3      with him.    She is living there when he is arrested.

 4      She's then having all these phone calls with him from

 5      jail.    I think that evidence suggests that those two

 6      were pretty tight, and in any event, remember Ariel

 7      testifying that she had no idea that drugs were being

 8      trafficked out of the 103 North Union house.           And that,

 9      yes, well, she went out for short walks with Mandy

10      regularly, but she didn't know what was happening, and

11      they would go their own way.        Well, that lacked

12      credibility.

13              And then recall that Mr. Folks yesterday testified

14      as to why he suspected Mary P. for stealing the drugs

15      out of the stash out of the car parked outside.              He

16      said, well, there were only a few people that knew about

17      that stash, and they were Mary and Mandy and Ariel.

18      Well, which is it?      Does she not know about the drug

19      dealing or, as Mr. Folks now says, she did know about

20      the drug stash?

21              Brittany Barber.   I think she was -- she was

22      credible in some of the things she said, because she

23      admitted on cross that she was prostituting for the

24      defendant, and he was getting a hundred percent of her

25      earnings because he was getting the 50 percent off the
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 112 of 200
                                                                     112



 1      top, and then he was getting the other 50 percent for

 2      heroin.

 3            Recall that she also said that -- that -- because

 4      she finally got clean in 2018, says that when you are an

 5      addict, you will do anything for drugs, something that

 6      was echoed by the remaining defense witness, Emily

 7      Lasell.    She said you're not really making decisions

 8      when you are a heroin addict.

 9            On Hannah, the defense counsel got several things

10      wrong, and you will know when you hear the judge's

11      instructions on this.      First, he said that -- that --

12      you know, that his client didn't know she was under 18.

13      Well, he doesn't have to know that she was under 18.

14            He also repeatedly said that she was fairly mature

15      in her physical development so that, you know, you

16      wouldn't suspect she was under 18.         Well, that's not the

17      law either.

18            The law is, as the Court will instruct you, that a

19      defendant dealing with a minor, if he had the

20      opportunity to observe her -- and this defendant had her

21      strip down to her panties and was telling her how to

22      pose in those photographs and I think admitted,

23      consistent with the testimony of Jasmine, that he took

24      pictures of her.      So on this issue of whether he knew

25      she was under 18 or not, refer to the judge's
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 113 of 200
                                                                       113



 1      instructions.

 2              Now, as to the posting of that, counsel said, well,

 3      it wasn't Mr. Folks that posted that.         Well, the other

 4      three women in the room are all Folks's prostitutes, and

 5      he has found -- he has got this new, young baby-sitter

 6      that he has met because she showed up for a babysitting

 7      gig with Jasmine.      Folks makes the pitch.      Second time

 8      she comes over, he gets her to undress.          He gets her to

 9      pose.    He gets her to let herself be photographed, and

10      then, within 30 minutes -- and he photographs her --

11      within 30 minutes, those photos are up on a Backpage

12      post.

13              Now, if he photographed her on his cell phone,

14      which must have been what was going on, or his tablet,

15      whatever digital device he had with him at the Motel 6

16      where this is happening, then he must have transferred

17      those photos -- either he posted her up, as he does with

18      everybody else, or he transferred those photos to

19      someone else who posted her up awfully fast, because she

20      is up on Backpage within 30 minutes.

21              You will recall that one of those Backpage posts,

22      the narrative said you could have any one of these four

23      women.    Well, one of those four women was Hannah.          She's

24      being offered up to prostitute.

25              Counsel urged that, well, there was no conspiracy
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 114 of 200
                                                                         114



 1      with McFarlan.     Well, seems unlikely since both McFarlan

 2      and Folks said that McFarlan repeatedly came up from New

 3      York with drugs -- bulk drugs to sell.         McFarlan says

 4      five or six times; Folks says two or three times.

 5            That sounds like a conspiracy, but set aside

 6      McFarlan.    I mean, you have got all this -- described as

 7      a harem, but all these women acting as runners for Folks

 8      because he doesn't want to be actually on the streets

 9      doing the hand-to-hands.       So they're doing it for him.

10      I mean, Mandy said she did it.        There was testimony that

11      Hannah did it.     There was testimony about that from

12      various witnesses, including Lori Crawford.

13            And so those runners are conspiring in this

14      drug-trafficking operation, and also the baggers.            I

15      mean, we heard over and over again about bagging-up

16      parties and the way you did it with the razor blades and

17      the straws and the folded cards and all the little

18      baggies.    Both Mary and Mandy described how that

19      operated.

20            The baggers are part of the conspiracy as well.

21      Now, Folks says in his testimony, "Well, Mandy and Mary

22      never bagged for me, but other people did."          Well, those

23      other people are conspirators bagging it up for resale.

24            You know, just briefly on the gun case, Folks --

25      Folks testified yesterday that when the police stopped
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 115 of 200
                                                                        115



 1      his vehicle, which he thought was some kind of setup,

 2      maybe he had been framed, he told them that they

 3      wouldn't find any fingerprints on that gun.          And he told

 4      you that, well, he had no idea there was a gun in the

 5      car.   Well --

 6                   MR. KAPLAN:    Judge, may we approach, please?

 7                   THE COURT:    I -- this is -- this is summation,

 8      and unless you have something extraordinary, I think --

 9                   MR. KAPLAN:    I think --

10                   THE COURT:    -- we should let him finish.

11                   MR. DARROW:    Thank you, your Honor.

12             So that was a little inconsistent, because if you

13      don't even know there's a gun in the car, how do you

14      know your fingerprints aren't on the gun?          And when I

15      pressed him on cross, he said, "Oh, no, I told them that

16      later after they are all -- the search warrant was being

17      executed."     Tried to do a little quick step there.

18             But you heard testimony by witness after witness

19      after witness about Folks always having a handgun nearby

20      and using it when he wanted to intimidate somebody or

21      threaten somebody.

22             I'm trying to wrap up with some more thematic

23      issues here.

24             This fellow, we submit, located, recruited and

25      exploited the most vulnerable, marginal people in our
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 116 of 200
                                                                       116



 1      society.    Once he had them, he wrung out of them every

 2      dollar and every advantage he could get.          The ones who

 3      were allowed to leave were those that he was done with,

 4      like Danielle who was so ravaged that she couldn't get a

 5      john anymore; like Lori, who when she -- when he did her

 6      the service of driving her to drug rehab, you know,

 7      she's leaving her home, for him to turn into Lori's

 8      place and operate out of for a month while she is down

 9      at Valley Vista.

10            I won't go on about the fraud, force, coercion; you

11      have heard about that, and you have heard a lot of

12      evidence.    The fraud, the fake romancing, getting these

13      women to fall in love with him, the tattoos with his

14      name, the force, the beatings.        Many of those are

15      corroborated -- you heard one -- one person -- even Lori

16      said she saw Ayla with bruises; others said she saw --

17      they saw Ayla get hit, they saw Ayla come out of the

18      bathroom crying after the defendant had a one-on-one

19      with her.    The -- and the unwanted sex, too.

20            Mr. Folks weaponized sex.       This was not sex in the

21      "making love" sense of the word.        This was him having

22      his way with these women that didn't want to do it.            And

23      again and again you heard descriptions of the way that

24      went, from Jasmine bleeding to Danielle being told, as

25      she gagged and cried, to take it all.         You know, that
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 117 of 200
                                                                         117



 1      was something that he did.       It was one of the degrading

 2      ways that he did to exercise control over these women

 3      and to subjugate them.

 4            In addition to the heroin addiction, we submit that

 5      by the time Folks got you -- had found you, gets you to

 6      take your clothes off, gets you photographed, gets you

 7      up on Backpage, gets you selling yourself to others, and

 8      gets you in these -- this -- these hard sexual

 9      encounters with him, you don't have a lot left to push

10      back with, and that's one of the reasons why many of

11      these women never said no to him, because they were

12      afraid to and they'd seen others learn the hard way that

13      if you say no, there's going to be a problem.

14            You have heard all the evidence, and you have heard

15      the sad testimony of seven women about what happened

16      with him.    We hope you're not going to let this go by.

17      There's a lot of evidence in this case from the digital

18      evidence and the videotapes, which -- you know, counsel

19      even attacked Professor Epp for turning on the computer.

20      Well, you know, she is in the middle of the case.              From

21      the get-go, she gets a federal search warrant.           She

22      turns on the computer.       It has no effect on the walnut

23      video, the pee videos, all these images.          There's never

24      been any testimony that it affected that stuff.

25            We ask you to find this defendant guilty of all the
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 118 of 200
                                                                       118



 1      charges, as he is.      Thank you.

 2                   THE COURT:     All right.      I am going to turn the

 3      husher on at this point and would invite counsel to come

 4      forward.

 5      (The following was held at the bench.)

 6                   THE COURT:     Okay.   You had some objection?

 7                   MR. KAPLAN:     Judge, I never interrupt anyone

 8      when we are doing a closing.

 9                   THE COURT:     Yeah, I've seen you interrupt.

10                   MR. KAPLAN:     But Mr. Darrow said some things

11      that concern me.      One, he kept referring to the women as

12      victims.

13                   MS. SEN:     It was degrading.

14                   MR. KAPLAN:     And we are not supposed to do

15      that.     These are not -- they're not victims.        They may

16      be complaining witnesses, but they are not victims.

17                   THE COURT:     Yeah.   Okay.

18                   MR. KAPLAN:     Secondly, and my law expert tells

19      me -- I don't want to take the blame for this if I'm

20      wrong, but my law expert tells me that Folks does have

21      to know that Hannah was 18 or not; in other words, he

22      had reasonable opportunity to observe that she was 18 or

23      not.     So is it true that he doesn't have to know that

24      she --

25                   THE COURT:     He doesn't have to know.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 119 of 200
                                                                        119



 1                   MR. KAPLAN:    Just have a reasonable

 2      opportunity?

 3                   THE COURT:    It is -- it is in the disjunctive.

 4      It's either know or act in reckless disregard or if you

 5      have a reasonable opportunity to see her.          And case

 6      law -- cases really are very broad on that last

 7      category.     So you have got an exception to that.          If you

 8      think that that statute requires knowledge, then you are

 9      in good shape because he is not being instructed on --

10      they are not being instructed on that.

11                   MR. KAPLAN:    The other thing I remembered is

12      Mr. Darrow said that my client was stopped with the

13      firearm; he said, "You won't find any fingerprints on

14      it."     And he asked my client about that yesterday on

15      cross.     My client said, "Yes, I said that like 20 months

16      later.     It was way after the event."      He didn't know the

17      gun was in the glove compartment.

18                   THE COURT:    I thought there had been some

19      earlier reference to that?       What is that?

20                   MR. DARROW:    My memory -- I mean, of course

21      these are just arguing about facts which are left to the

22      jury, and the Court will instruct the attorneys'

23      arguments are not facts, but my memory was, as I said,

24      that he -- that Folks testified about that incident,

25      that he said, "I told them that those were not my
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 120 of 200
                                                                       120



 1      fingerprints on the gun," and then when I -- when I

 2      pressed him, he -- as to how he could not know that

 3      there were no fingerprints on the gun when he thought

 4      there was no gun, he said, "Oh, oh, that was later," and

 5      that's all I said.

 6                  THE COURT:    Well, it's facts to be determined

 7      by the jury.

 8            So the first reference to victim, clearly there's a

 9      court order out that these were not to be referred to in

10      the counts as victims.       I don't think it's sufficient to

11      say that an argument, in a colloquial sense, he is

12      describing these individuals as being victims of the

13      defendant's --

14                  MR. KAPLAN:    Yeah, but, I'm sorry, it's not

15      really colloquial.      When you are describing them as

16      victims, you are saying these are women who had

17      suffered, been abused by the defendant.          That's what

18      that word means.      I mean, that's what I would think of

19      if someone --

20                  THE COURT:    Yeah, that's what their argument

21      is.

22                  MR. KAPLAN:    I know --

23                  THE COURT:    I mean, that's what -- that's what

24      he's arguing.

25                  MR. KAPLAN:    Well, when you say they're
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 121 of 200
                                                                         121



 1      victims, then it's like a foregone conclusion.           He is

 2      telling the jury that they're victims, that this is

 3      what -- I mean, rather than he is saying they're

 4      individuals who would say this is what happened.

 5                   THE COURT:    Well, he is describing these

 6      individuals being treated horrendously; i.e.,

 7      victimized.

 8                   MR. KAPLAN:    I don't want to -- I mean, I

 9      don't want to go over the subject.

10                   THE COURT:    I appreciate it.     Right.   So --

11                   MR. DARROW:    Just briefly.     It hadn't occurred

12      to me that -- that not calling anyone a victim would

13      apply in argument.      And --

14                   THE COURT:    It's -- I am not going to instruct

15      the jury to disregard it, so -- and there's nothing

16      improper about using that in argument, in light of the

17      context in which you are arguing; that is, they're being

18      subjected to abusive conduct.

19                   MR. DARROW:    Thank you.

20                   THE COURT:    All right.    So let's give them

21      until one o'clock?      Have them come back at one?          Okay?

22                   MR. DARROW:    Okay.

23      (The following was held in open court.)

24                   THE COURT:    All right.    Obviously the evidence

25      is closed.    The arguments are over.       It's my chance to
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 122 of 200
                                                                        122



 1      say something.     That's the charge.      I am going to read

 2      to you the charge at one o'clock; give you 45 minutes --

 3      almost 50 minutes for lunch.        I'd ask that you come back

 4      at one.    We'll give you the charge, and then the case

 5      will be submitted to the jury for consideration.

 6            All right?    See you back at one o'clock.

 7      (Court was in recess at 12:13 p.m.)

 8      (The following was held in open court with the jury

 9      present at 1:10 p.m.)

10                  THE COURT:    Good afternoon and welcome back.

11      I think you all have a copy of the jury charge so that

12      you can read along with me.       I have learned in just a

13      few years of experience here that jurors absorb more if

14      you hear as well as read the instructions.

15            I have got an obligation to read the instructions

16      to you.    You just -- historically it used to be that the

17      judge would read the instructions, you would not have

18      instructions, you wouldn't even take the instructions

19      into the jury room, and you'd have to try and figure out

20      what the judge said.      And obviously it takes -- you

21      know, this will take approximately an hour.          So, please

22      read along with me.

23            Members of the jury:

24            Now that you have heard the evidence and arguments,

25      it is my duty to instruct you on the law.          It is your
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 123 of 200
                                                                       123



 1      duty to accept these instructions of law and apply them

 2      to the facts as you determine them.

 3            By the way, sometimes I read incorrectly, and if I

 4      read incorrectly, follow what I wrote as opposed to what

 5      I said.    It's a disability that I have developed.          But

 6      anyway.    Just make sure that you follow what is written

 7      as the instruction.

 8            Mr. Folks is on trial here on 14 counts which are

 9      set out in a written indictment.        I would like to remind

10      you again of the function of an indictment.          An

11      indictment is a formal way to accuse a defendant of a

12      crime prior to trial.      Mr. Folks is not on trial for any

13      act or any conduct not specifically charged in the

14      indictment.

15            An indictment is not evidence.        An indictment does

16      not create any presumption of guilt or permit an

17      inference of guilt.      It should not influence your

18      verdict in any way other than to inform you of the

19      charges against the defendant.        The defendant has

20      pleaded not guilty to the indictment.         You have been

21      chosen and sworn as jurors in this case to determine the

22      issues of fact that have been raised by the allegations

23      of the indictment and the denial made by the not guilty

24      plea of the defendant.       You are to perform this duty

25      without bias or prejudice against the defendant or the
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 124 of 200
                                                                      124



 1      prosecution.

 2            I will now instruct you concerning the issues of

 3      law which apply generally to the trial of this case.

 4             REASONABLE DOUBT AND PRESUMPTION OF INNOCENCE

 5            The law presumes that the defendant, Brian Folks,

 6      is innocent of the charges against him.          The presumption

 7      of innocence lasts throughout the trial and during your

 8      deliberations.     The presumption of innocence ends only

 9      if you, the jury, find beyond a reasonable doubt that

10      the defendant is guilty.       Should the government fail to

11      prove the guilt of the defendant beyond a reasonable

12      doubt, you must find the defendant not guilty.

13            The government must prove the defendant guilty

14      beyond a reasonable doubt.       A reasonable doubt is a

15      doubt that a reasonable person has after carefully

16      weighing all of the evidence.        It is a doubt that would

17      cause a reasonable person to hesitate to act in a matter

18      of importance in his or her personal life.          Proof beyond

19      a reasonable doubt must, therefore, be proof of such a

20      convincing character that a reasonable person would not

21      hesitate to rely and act upon it in the most important

22      of his or her own affairs.       A reasonable doubt is not a

23      whim, speculation or suspicion.        A reasonable doubt must

24      arise from a lack of evidence.        It is not an excuse to

25      avoid the performance of an unpleasant duty.           And it is
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 125 of 200
                                                                         125



 1      not sympathy.

 2            In a criminal case, the burden is at all times upon

 3      the government to prove guilt beyond a reasonable doubt.

 4      The law does not require the government to prove guilt

 5      beyond all possible doubt; proof beyond a reasonable

 6      doubt is sufficient to convict.        This burden never

 7      shifts to the defendant, which means that it is always

 8      the government's burden to prove each of the elements of

 9      the crime charged beyond a reasonable doubt.           The law

10      never imposes upon a defendant in a criminal case the

11      burden or duty of calling any witnesses or producing any

12      evidence.     A defendant is not even obligated to produce

13      any evidence by cross examining the witnesses for the

14      government.

15            If, after a fair and impartial consideration of all

16      the evidence against the defendant, you have a

17      reasonable doubt, it is your duty to find the defendant

18      not guilty.     On the other hand, if, after fair and

19      impartial consideration of all the evidence, you are

20      satisfied of the defendant's guilt beyond a reasonable

21      doubt, you must vote to convict.

22             JURORS' EXPERIENCE AND SPECIALIZED KNOWLEDGE

23            Anything you have seen or heard outside the

24      courtroom is not evidence and must be disregarded

25      entirely.     It would be a violation of your oath as
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 126 of 200
                                                                      126



 1      jurors to consider anything outside the courtroom in

 2      your deliberations.      But in your consideration of the

 3      evidence, you do not leave behind your common sense and

 4      life experiences.      In other words, you are not limited

 5      solely to what you see and hear as the witnesses

 6      testify.    You are permitted to draw, from facts which

 7      you find have been proved, such reasonable inferences as

 8      you feel are justified in light of the evidence.

 9      However, if any juror has specialized knowledge,

10      expertise or information with regard to the facts or

11      circumstances of this case, he or she may not rely upon

12      it in deliberations or communicate it to other jurors.

13                                   EVIDENCE

14            You have seen and heard the evidence produced in

15      this trial, and it is the sole province of the jury to

16      determine the facts of this case.         The evidence consists

17      of the sworn testimony of the witnesses, any exhibits

18      that have been admitted into evidence, and all the facts

19      that have been admitted or stipulated.         You should weigh

20      all the evidence in the case.        After weighing all the

21      evidence, if you are not convinced of the defendant's

22      guilt beyond a reasonable doubt, you must find him not

23      guilty.    Your verdict must be based solely on the

24      evidence introduced at trial, or the lack thereof.

25            Evidence may be direct or it may be circumstantial
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 127 of 200
                                                                        127



 1      in nature.    An example of direct evidence is a statement

 2      by a witness about his or her observation of an event.

 3      Circumstantial evidence is evidence which permits a jury

 4      to draw an inference relevant to the case.          For example,

 5      if I ring my friend's doorbell and no one answers, I may

 6      infer that she is not at home even though I have no

 7      direct evidence of her whereabouts.

 8               STRICKEN TESTIMONY, ATTORNEYS' STATEMENTS,

 9                          AND THE COURT'S RULINGS

10            I caution you that you should not consider or base

11      your decision upon any testimony or exhibit that has

12      been excluded or stricken from the record.          Likewise,

13      the arguments of the attorneys and the questions asked

14      by the attorneys are not evidence in the case.           By the

15      rulings the Court made in the course of the trial, I did

16      not intend to indicate to you any of my own preferences

17      or to influence you in any manner regarding how you

18      should decide the case.       The attorneys have a duty to

19      object to evidence they believe is not admissible.           You

20      must not hold it against either side if an attorney made

21      an objection.

22                         CREDIBILITY OF WITNESSES

23            You as jurors are the sole judges of the

24      credibility of the witnesses and the weight of their

25      testimony.    You do not have to accept all the evidence
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 128 of 200
                                                                        128



 1      presented in this case as true or accurate.          Instead, it

 2      is your job to determine the credibility or

 3      believability of each witness.        You do not have to give

 4      the same weight to the testimony of each witness,

 5      because you may accept or reject the testimony of any

 6      witness in whole or in part.        In weighing the testimony

 7      of the witnesses you have heard, you should consider

 8      their interest, if any, in the outcome of the case;

 9      their manner of testifying; their candor; their bias, if

10      any; their resentment or anger, if any, toward the

11      defendant; the extent to which other evidence in the

12      case supports or contradicts their testimony; and the

13      reasonableness of their testimony.         You may believe as

14      much or as little of the testimony of each witness as

15      you think proper.      You may accept all of it, some of it

16      or reject it altogether.

17            The weight of the evidence is not determined by the

18      number of witnesses testifying.        You may find the

19      testimony of a small number of witnesses or a single

20      witness about a fact more credible than the different

21      testimony of a larger number of witnesses.          The fact

22      that one party called more witnesses and introduced more

23      evidence than the other does not mean that you should

24      necessarily find the facts in favor of the side offering

25      the most witnesses or the most evidence.          Remember, a
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 129 of 200
                                                                      129



 1      defendant in a criminal prosecution has no obligation to

 2      present any evidence or call any witnesses.

 3                              EXPERT WITNESSES

 4            Certain witnesses testified as experts.          An expert

 5      witness is someone who has a special knowledge or

 6      training in a particular subject area.         An expert is

 7      permitted to offer a professional opinion within his or

 8      her field of expertise.       As in the case of other

 9      witnesses, you are the sole judges of the credibility of

10      the expert witnesses.      You may consider the same factors

11      which guided your determination of the credibility of

12      other witnesses.      In the case of an expert witness, you

13      may also consider their professional training;

14      experience; publications and awards, if any; and

15      standing and accomplishment within his or her field of

16      expertise.

17                         LAW ENFORCEMENT WITNESSES

18            You have heard the testimony of law enforcement

19      officials in this case.       The fact that a witness may be

20      employed by the federal, state or local government as a

21      law enforcement official does not mean that his or her

22      testimony is deserving of more or less consideration or

23      greater or lesser weight than that of an ordinary

24      witness.

25            At the same time, it is proper for defense counsel
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 130 of 200
                                                                         130



 1      to try to attack the credibility of a law enforcement

 2      witness on the grounds that his or her testimony may be

 3      colored by a personal or professional interest in the

 4      outcome of the case.

 5             It is your decision, after reviewing all the

 6      evidence, whether to accept the testimony of a law

 7      enforcement witness and to give to that testimony

 8      whatever weight, if any, you find it deserves.

 9                           UNAVAILABLE WITNESSES

10             There are persons whose names you have heard during

11      the course of the trial but who did not appear here to

12      testify, specifically Hannah A. and Victoria L.              These

13      witnesses were unavailable for trial.         You should not

14      draw any inferences or reach any conclusions as to what

15      they would have testified to had they been called.

16      Their absence should not affect your judgment in any

17      way.

18                          WITNESSES AND DRUG USE

19             There has been testimony by at least one witness

20      who was using drugs when the events they observed took

21      place.    There is nothing improper about calling such a

22      witness to testify; however, testimony from such a

23      witness should be examined with greater care than the

24      testimony of witnesses who were not using drugs when the

25      events they observed took place because of the effect
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 131 of 200
                                                                      131



 1      the drugs may have had on that person's ability to

 2      perceive or describe the events in question.

 3                   ACCOMPLICES CALLED BY THE GOVERNMENT

 4            You have heard witnesses who testified that they

 5      were actually involved in planning and carrying out the

 6      crimes charged in the fourth superseding indictment.

 7            The law allows the use of accomplice testimony.

 8      The testimony of accomplices may be enough in itself for

 9      conviction if the jury finds that the testimony

10      establishes guilt beyond a reasonable doubt.           However,

11      accomplice testimony is of such a nature that it must be

12      scrutinized with great care and viewed with a particular

13      caution when you decide how much of that testimony to

14      believe.

15            You should ask yourselves whether these alleged

16      accomplices would benefit more by lying or by telling

17      the truth.     Was their testimony made up in a way -- in

18      any way because they believed or hoped that they would

19      somehow receive favorable treatment by testifying

20      falsely?     Or did they believe that their interest would

21      be best served by testifying truthfully?          If you believe

22      that the witness was motivated by hopes of personal

23      gain, was the motivation one which would cause him to

24      lie, or was it one which would cause him to tell the

25      truth?     Did this motivation color his testimony?
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 132 of 200
                                                                       132



 1                        WITNESSES' PLEA AGREEMENTS

 2            In this case there has been testimony from

 3      government witnesses who pled guilty after entering into

 4      agreements with the government to testify.          There is

 5      evidence that the government has promised to bring the

 6      witnesses' cooperation to the attention of the

 7      sentencing court.

 8            The government is permitted to enter into this kind

 9      of plea agreement.      You, in turn, may accept the

10      testimony of such a witness and convict the defendant on

11      the basis of this testimony alone if it convinces you of

12      the defendant's guilt beyond a reasonable doubt.

13            However, you should bear in mind that a witness who

14      has entered into such an agreement has an interest in

15      this case different than an ordinary witness.           A witness

16      who realizes that he or she may be able to obtain his or

17      her own freedom or receive a lighter sentence by giving

18      testimony favorable to the government has a motive to

19      testify falsely.      Conversely, a witness who realizes

20      that he or she may benefit by providing truthful

21      testimony has a motive to be honest.         Therefore, you

22      must examine his or her testimony with caution and weigh

23      it with great care.      If, after scrutinizing his or her

24      testimony, you decide to accept it, you may give it

25      whatever weight, if any, you find it deserves.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 133 of 200
                                                                     133



 1                       FAILURE TO NAME A DEFENDANT

 2            You may not draw any inference, favorable or

 3      unfavorable, towards the government or the defendant on

 4      trial, from the fact that certain persons who were not

 5      named as defendants in the fourth -- let me start that

 6      again.

 7            You may not draw any inference, favorable or

 8      unfavorable, towards the government or the defendant on

 9      trial, from the fact that certain witnesses were not

10      named as defendants in the fourth superseding

11      indictment.     The fact that these persons are not on

12      trial must play no part in your deliberations.

13                                 RECORDINGS

14            The government has offered evidence in the form of

15      audio recordings.      This information may have been

16      gathered without the knowledge of all the participants.

17      The use of these procedures to gather evidence is

18      lawful, and the government is entitled to use the

19      evidence in this case.       You should not consider the

20      method of gathering this evidence in your deliberations.

21                            STIPULATION OF FACTS

22            The parties have stipulated to certain facts.

23      Specifically, the parties have stipulated that the

24      defendant, Brian Folks, had been convicted of a crime

25      punishable by a term of imprisonment exceeding -- that's
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 134 of 200
                                                                           134



 1      one year, prior to December 25, 2015.         You should

 2      consider this fact as established for purposes of the

 3      trial.    Because the parties have stipulated or agreed to

 4      this fact, it is not necessary for the prosecution to

 5      produce evidence to prove the fact.

 6             BIAS, PREJUDICE AND EQUALITY BEFORE THE COURT

 7            You are to perform the duty of finding the facts

 8      without bias or prejudice toward any party.          You are to

 9      perform this duty in an attitude of complete fairness

10      and impartiality.      You must not allow any of your

11      personal feelings about the nature of the crimes charged

12      to interfere with your deliberations or influence the

13      weight given to any of the evidence.

14            You may not consider the race, religion, national

15      origin, sex or age of the defendant or any of the

16      witnesses in your deliberations over the verdict or in

17      the weight to be given to any evidence.

18            This case is important to the parties and the

19      court.    You must give it the fair and serious

20      consideration which it deserves.

21            The fact that the prosecution is brought in the

22      name of the United States of America entitles the

23      government to no greater consideration than that

24      accorded to any other party to a case.         By the same

25      token, it is entitled to no less consideration.              All
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 135 of 200
                                                                     135



 1      parties, whether government or individuals, stand as

 2      equals before the court.

 3            The question of possible punishment of the

 4      defendant in the event of a conviction is not the jury's

 5      concern and should not influence your deliberations.

 6      Your function is to weigh the evidence in the case and

 7      to determine whether the defendant is guilty beyond a

 8      reasonable doubt solely upon the basis of such evidence.

 9      If the defendant is convicted, the Court will consider

10      the issue of punishment in a separate phase of the case.

11            INSTRUCTIONS ON THE SUBSTANTIVE LAW OF THE CASE

12            Having explained the general guidelines by which

13      you will evaluate the evidence in this case, I will now

14      instruct you with regard to the law that is applicable

15      to your determinations in this case.

16            It is your duty as jurors to follow the law as

17      stated to you in these instructions and to apply the

18      rules of law to the facts that you find from the

19      evidence.    You will not be faithful to your oath as

20      jurors if you find a verdict that is contrary to the law

21      that I give to you.

22            However, it is the sole province of the jury to

23      determine the facts in this case.         I do not, by any

24      instructions given to you, intend to persuade you in any

25      way as to any question of fact.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 136 of 200
                                                                     136



 1            The parties in this case have a right to expect

 2      that you will carefully and impartially consider all the

 3      evidence in the case, that you will follow the law as I

 4      state it to you, and that you will reach a just verdict.

 5                         INTRODUCTION TO OFFENSES

 6            The fourth superseding indictment charges 14

 7      separate crimes, called counts, against the defendant.

 8      Each count has a number.

 9            Count 1 charges that the defendant knowingly and

10      willfully conspired with others between in or about May

11      2015 and March 2016 to distribute 100 grams or more of

12      heroin and 28 grams or more of cocaine base, which are

13      controlled substances.

14            Counts 3, 5, 8 and 9 charge the defendant on

15      various dates in January 2016 and February 2016

16      knowingly and intentionally distributed heroin.

17            Count 7 charges that on January 20, 2016, the

18      defendant knowingly and intentionally possessed heroin

19      or cocaine base with the intent to distribute it.

20            Count 2 charges that the defendant, who was

21      previously convicted of a crime punishable by a term of

22      imprisonment exceeding one year, knowingly possessed a

23      firearm, namely a Beretta Model 92FS nine-millimeter

24      pistol, in and affecting commerce.

25            Counts 10, 11, 12, 13 and 14 --
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 137 of 200
                                                                     137



 1            Let me just instruct you that's interstate commerce

 2      on the previous paragraph in Count 2.

 3            Next, Counts 10, 11, 12, 13 and 14 charge that the

 4      defendant knowingly, in or affecting interstate

 5      commerce, recruited, enticed, harbored, transported,

 6      provided, obtained, and maintained by any means the

 7      person identified in each count, knowing or in reckless

 8      disregard of the fact that force, threats of force,

 9      fraud, and coercion would be used to cause that person

10      to engage in commercial sex acts.

11            Count 10 charges that the defendant did so with

12      respect to Katelynn C.

13            Counts 11 and 12 charge that the defendant did so

14      with respect to Keisha W. during two different time

15      periods.

16            Count 13 charges that the defendant did so with

17      respect to Danielle M.

18            Count 14 charges that the defendant did so with

19      respect to Ayla L.

20            Count 15 charges that the defendant knowingly, in

21      and affecting interstate commerce, recruited, enticed,

22      harbored, transported, provided, obtained, and

23      maintained by any means Hannah A., having had a

24      reasonable opportunity to observe Hannah A., and that

25      Hannah A. had not attained the age of 18 years and would
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 138 of 200
                                                                     138



 1      be caused to engage in a commercial sex act.

 2            Count 16 charges that the defendant knowingly used,

 3      or caused to be used, one or more facilities in

 4      interstate commerce, namely the internet and cellular

 5      telephones, with the intent to promote, manage,

 6      establish, carry on, and facilitate the promotion,

 7      management, establishment, and carrying on of an

 8      unlawful activity, that is, a business enterprise

 9      involving prostitution offenses, in violation of the

10      laws of Vermont, and thereafter performed, and caused to

11      be performed, acts to promote, manage, establish, carry

12      on and facilitate the promotion, management,

13      establishment and carrying on of such unlawful activity.

14            You should draw no inference from and attach no

15      meaning to the absence of Counts 4 and 6 from the

16      superseding -- fourth superseding indictment.

17               "ON OR ABOUT" AND "IN OR ABOUT" EXPLAINED

18            Each of the counts in the fourth superseding

19      indictment charges that the offenses were committed in

20      or about or on or about certain dates.         Although it is

21      necessary for the government to prove beyond a

22      reasonable doubt that the offenses were committed on

23      dates reasonably near the dates alleged in the fourth

24      superseding indictment, it is not necessary for the

25      government to prove that the offense was committed
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 139 of 200
                                                                     139



 1      precisely on the dates charged.

 2                                   COUNT 1

 3            Count 1 of the fourth superseding indictment reads

 4      as follows:

 5            Between in or about May of 2015 and in or about

 6      March of 2016, in the District of Vermont and elsewhere,

 7      the defendants, Brian Folks, a/k/a Moe, a/k/a Moet Hart;

 8      Donald McFarlan, a/k/a "G," a/k/a Ghost, and others,

 9      known and unknown to the grand jury, knowingly and

10      willfully conspired to distribute heroin, a Schedule I

11      controlled substance, and cocaine base, a Schedule II

12      controlled substance.

13            With respect to defendants Brian Folks, a/k/a Moe

14      and a/k/a Moet Hart, and Donald McFarlan, a/k/a "G" and

15      a/k/a Ghost, their conduct as members of the conspiracy,

16      including the reasonably foreseeable conduct of other

17      members of the conspiracy, involved 28 grams or more of

18      a mixture and substance containing a detectable amount

19      of cocaine base and 100 grams or more of a mixture and

20      substance containing a detectable amount of heroin.

21      ELEMENTS OF OFFENSE OF CONSPIRACY, 21 USC, SECTION 846

22            Count 1 charges that the defendant, Brian Folks,

23      engaged in a conspiracy with others to distribute heroin

24      and cocaine base.      Title 21 of the United States Code,

25      section 846, as charged in Count 1 of the fourth
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 140 of 200
                                                                      140



 1      superseding indictment, makes it a federal crime for

 2      anyone to conspire or agree with someone else to do

 3      something which, if actually carried out, would be a

 4      violation of section 841(a)(1).        841(a)(1) makes it a

 5      crime for anyone to knowingly or intentionally

 6      distribute a controlled substance.         I instruct you that

 7      heroin is a Schedule I controlled substance, and

 8      cocaine base is a Schedule II controlled substance.

 9            Under the law, a conspiracy is an agreement among

10      two or more persons to achieve an unlawful object, in

11      this case the carrying out of the crime of distribution

12      of heroin and cocaine base.

13            To prove the existence of a conspiracy, it is

14      sufficient to show that the conspirators came to a

15      mutual agreement to accomplish an unlawful act by means

16      of a joint plan or common design.         Because the essence

17      of a conspiracy offense is the making of the scheme

18      itself, it is not necessary for the government to prove

19      that the conspirators actually succeeded in

20      accomplishing their unlawful plan.

21            Although the government alleged that the conspiracy

22      involved both cocaine base and heroin, you should only

23      find that the conspiracy involved -- you need only find

24      that the conspiracy involved one of these controlled

25      substances to find the defendant guilty.          Please bear in
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 141 of 200
                                                                         141



 1      mind that your decision on this issue, as on all others,

 2      must be unanimous.      In other words, you must find

 3      unanimously that the purpose of the conspiracy was the

 4      distribution of heroin or cocaine base or both.              If some

 5      of you believe that the purpose of the conspiracy was

 6      solely the distribution of heroin, and others of you

 7      believe that the purpose was solely the distribution of

 8      cocaine base, then you must find the defendant not

 9      guilty of Count 1.

10            In order to return a verdict of guilty as to this

11      count, the government must prove each of the following

12      elements beyond a reasonable doubt:

13            First, that two or more persons, in some way or

14      manner, came to an agreement to try to accomplish a

15      common and unlawful plan, as charged in Count 1 of the

16      fourth superseding indictment; and

17            Second, that the defendant knowingly became a

18      member of such conspiracy.

19               FIRST ELEMENT - EXISTENCE OF AN AGREEMENT

20            The first element that the government must prove

21      beyond a reasonable doubt to establish the offense of

22      conspiracy is that two or more persons entered the

23      unlawful agreement charged in Count 1 of the

24      superseding -- fourth superseding indictment.

25            In order to prove this element, the government must
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 142 of 200
                                                                     142



 1      prove that there was a mutual agreement, either spoken

 2      or unspoken, between two or more people to cooperate

 3      with each other to accomplish an unlawful act.

 4            You may find that the existence of an agreement to

 5      violate the law has been established by direct proof.

 6      However, since conspiracy may, by its very nature, be

 7      characterized by secrecy, you may also infer its

 8      existence from the circumstances of this case and the

 9      conduct of the parties involved.        Co-conspirators need

10      not be charged with the crime of conspiracy in order for

11      you to find that the defendant had an agreement with

12      other individuals to commit the illegal act charged in

13      the indictment.

14             SECOND ELEMENT - MEMBERSHIP IN THE CONSPIRACY

15            The second element that the government must prove

16      beyond a reasonable doubt to establish the offense of

17      conspiracy is that the defendant knowingly became a

18      member of the conspiracy.

19            If you are satisfied that the conspiracy charged in

20      the fourth superseding indictment existed, you must next

21      ask yourselves who the members of that conspiracy were.

22      In deciding whether the defendant was, in fact, a member

23      of the conspiracy, you should consider whether the

24      defendant knowingly joined the conspiracy.          The

25      prosecution has the burden of proving that the defendant
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 143 of 200
                                                                     143



 1      participated in the conspiracy with the knowledge of its

 2      unlawful purpose and with the specific intention of

 3      furthering its business objective.

 4            You are instructed that, while proof of a financial

 5      interest in the outcome of a scheme is not essential, if

 6      you find that a defendant had such an interest, that is

 7      a factor which you may properly consider in determining

 8      whether or not the defendant was a member of the

 9      conspiracy charged in the fourth superseding indictment.

10            Before the defendant can be found to have been a

11      conspirator, you must first find that he knowingly

12      joined in the unlawful agreement or plan.          The key

13      question, therefore, is whether the defendant joined the

14      conspiracy with an awareness of at least some of the

15      basic aims and purposes of the unlawful agreement.

16            The defendant's knowledge is a matter of inference

17      from the facts proved.       In that connection, I instruct

18      you that to be a member of the conspiracy, the defendant

19      need not have known the identities of each and every

20      other member, nor need he have known about all the other

21      members' activities.      Moreover, the defendant need not

22      have been fully informed as to all of the details or the

23      scope of the conspiracy in order to justify an inference

24      of knowledge on his part.

25            The extent of the defendant's participation has no
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 144 of 200
                                                                       144



 1      bearing on the issue of the defendant's guilt.           A

 2      conspirator's liability is not measured by the extent or

 3      duration of his participation.

 4              Indeed, each member may perform separate and

 5      distinct acts and may perform them at different times.

 6      Some conspirators play major roles while others play

 7      minor parts in the scheme.       The law does not require

 8      that each participant in the conspiracy play an equal

 9      role.    Even a single act may be sufficient to draw a

10      defendant within the ambit of the conspiracy.

11              A conspiracy may continue for a long period of time

12      and may include the performance of many transactions.

13      It is not necessary that all members of the conspiracy

14      join it at the same time or leave it at the same time.

15      A member of the conspiracy may stop participating in the

16      conspiracy before the conspiracy ends and one may join a

17      conspiracy after it has already begun.         Moreover, one

18      may become a member of the conspiracy without full

19      knowledge of all the details of the unlawful scheme or

20      the names, identities or locations of all of the other

21      members.

22              I want to caution you, however, that a defendant's

23      mere presence at the scene of an alleged crime does not,

24      by itself, make him a member of the conspiracy.

25      Similarly, mere association with one or more members of
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 145 of 200
                                                                     145



 1      the conspiracy does not automatically make a defendant a

 2      member.    A person may know or be friendly with a

 3      criminal without being a criminal himself.          Mere

 4      similarity of conduct or the fact that they may have

 5      assembled together and discussed common aims and

 6      interests does not necessarily establish proof of the

 7      existence of a conspiracy.

 8            I also want to caution you that mere knowledge or

 9      acquiescence, without participation, in the unlawful

10      plan is not sufficient.       Moreover, the fact that the

11      acts of a defendant, without knowledge, merely happen to

12      further the purposes or objectives of the conspiracy

13      does not make the defendant a member.         More is required

14      under the law.     What is necessary is that the defendant

15      must have participated with the knowledge of at least

16      some of the purposes or objectives of the conspiracy and

17      with the intent of aiding in the accomplishment of those

18      unlawful ends.

19                   "KNOWINGLY" AND "WILLFULLY" DEFINED

20            You have been instructed that to sustain a burden

21      of proof on Count 1, the government must prove that the

22      defendant acted knowingly and willfully.          A person acts

23      knowingly if he acts intentionally and voluntarily and

24      not because of ignorance, mistake, accident or

25      carelessness.     You may consider evidence of the
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 146 of 200
                                                                       146



 1      defendant's words, acts or omissions, along with all

 2      other evidence, in deciding whether the defendant acted

 3      knowingly.

 4            Willfully means to act with knowledge that one's

 5      conduct is unlawful and with the intent to do something

 6      that the law forbids; that is to say, with the bad

 7      purpose of disobeying or disregarding the law.           The

 8      defendant's conduct was not willful if it was of

 9      negligence, inadvertence or mistake.

10                               AMOUNT OF DRUGS

11            If you find that the government has not proven

12      beyond a reasonable doubt the elements that I have just

13      described to you, you will indicate that you find the

14      defendant not guilty of Count 1 on the special verdict

15      form I will provide you.       You will then answer no

16      further questions on Count 1.

17            If you find that the government has proven beyond a

18      reasonable doubt that the two elements that I have

19      described -- that the government has proven beyond a

20      reasonable doubt the two elements that I have described,

21      then there is another issue you must decide with regard

22      to Count 1.     The special verdict form will set forth the

23      questions you must answer.

24            Count 1 charges the defendant with conspiring to

25      distribute 28 grams or more of a mixture or substance
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 147 of 200
                                                                     147



 1      containing a detectable amount of cocaine base and 100

 2      grams or more of a mixture or substance containing a

 3      detectable amount of heroin.

 4            You should assess the amount of cocaine base and

 5      heroin involved in the conspiracy with regard to the

 6      defendant.    The government does not have to prove that

 7      the defendant directly handled or distributed the

 8      particular quantities alleged, although you may consider

 9      that evidence along with other evidence to assess the

10      quantity element.

11            The government can prove the defendant is

12      responsible for the quantity involved in a conspiracy in

13      three ways:

14            First, the government can offer evidence that

15      proves beyond a reasonable doubt that the defendant

16      personally and directly participated in the possession

17      or distribution of the drugs in question.          With regard

18      to this type of proof, the government need not prove

19      that the defendant knew the type or amount of drugs in

20      question as long as the government proves beyond a

21      reasonable doubt that the defendant knew the drugs in

22      question were a controlled substance.

23            Second, the government can offer evidence that

24      proves beyond a reasonable doubt that the defendant knew

25      that the conspiracy involved a particular quantity of a
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 148 of 200
                                                                     148



 1      controlled substance or controlled substances during the

 2      time period that defendant participated in the

 3      conspiracy.

 4            Third, the government can offer evidence that

 5      proves beyond a reasonable doubt that the conspiracy

 6      involved a particular quantity of controlled substance

 7      or substances during the time period the defendant

 8      participated in the conspiracy and that, based on all of

 9      the circumstances, it was reasonably foreseeable to the

10      defendant that the conspiracy involved the particular

11      quantity.

12            With regard to each of these types of proof, the

13      government must prove beyond a reasonable doubt that the

14      conspiracy at issue is the one described in Count 1.

15            Remember, you should address this issue and

16      complete the form only if you find the essential

17      elements of the conspiracy alleged in Count 1 have been

18      established.     If you decide that the government has

19      proven beyond a reasonable doubt that the charged

20      conspiracy involves 28 grams or more of cocaine base or

21      100 grams or more of heroin, then you are to indicate

22      that finding on the special verdict form.

23                         BUYER-SELLER TRANSACTIONS

24            The fourth superseding indictment charges that the

25      defendant was a participant in a criminal conspiracy.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 149 of 200
                                                                     149



 1      The defendant argues, alternatively, that the

 2      transactions between him and others constituted a series

 3      of buyer-seller transactions, in this case the buying

 4      and selling of drugs.      The existence of a simple

 5      buyer-seller transaction between a defendant and another

 6      person, without more, is not sufficient to establish a

 7      conspiracy even where the buyer might intend to resell

 8      the drugs.     Moreover, contact with drug traffickers,

 9      standing alone, is not sufficient to prove participation

10      in the conspiracy.

11            In considering whether a conspiracy or a series of

12      simple buyer-seller transactions existed with regard to

13      the defendant, you may consider the following factors

14      among others:

15            1.   Whether the transaction involved large

16      quantities of drugs;

17            2.   Whether the parties had a standardized way of

18      doing business;

19            3.   Whether the sales were on credit or

20      consignment;

21            4.   Whether the parties had a continuing

22      relationship;

23            5.   Whether the seller had a financial stake in a

24      resale by the buyer;

25            6.   Whether the parties had an understanding that
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 150 of 200
                                                                     150



 1      the drugs would be resold;

 2            7.    Whether the individual alleged to have

 3      participated in the conspiracy purchased the same drugs

 4      from others not involved in the alleged conspiracy;

 5            8.    Whether the parties placed limits on the

 6      purchaser's ability to use or resell the product;

 7            9.    Whether the individual alleged to have

 8      participated in the conspiracy did not assist the

 9      conspiracy's operation aside from being a customer or

10      purchaser of drugs;

11            10.    Whether the defendant's supplier of drugs also

12      sold to many different buyers.

13            All right.

14                                   COUNT 2

15            The fourth superseding indictment charges the

16      defendant with being a person previously convicted of a

17      felony who possessed a weapon shipped in interstate

18      commerce.

19            The count reads as follows:

20            On or about December 25, 2015, in the District of

21      Vermont, the defendant, Brian Folks, a/k/a Moe, a/k/a

22      Moet Hart, having been convicted of a crime punishable

23      by a term of imprisonment exceeding one year, knowingly

24      possessed in and affecting commerce a firearm, namely a

25      Beretta Model 92FS nine-millimeter pistol, SN BER441412.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 151 of 200
                                                                     151



 1              ELEMENTS OF THE OFFENSE OF UNLAWFUL POSSESSION

 2                 OF A FIREARM, 18 USC, SECTION 922(g)(1)

 3              In order to return a verdict of guilty as to this

 4      count, the government must prove each of the following

 5      elements beyond a reasonable doubt:

 6              First, that the defendant was convicted in any

 7      court of a crime punishable by imprisonment for a term

 8      exceeding one year;

 9              Second, that the defendant knowingly possessed the

10      firearm; and

11              Third, that the possession charged was in or

12      affecting interstate commerce.

13               FIRST ELEMENT - DEFENDANT'S PRIOR CONVICTION

14              The first element of the offense is that before the

15      date the defendant is charged with possessing the

16      firearm, the defendant had been convicted of a crime

17      punishable by imprisonment for a term exceeding one

18      year.    The parties have stipulated and agreed that

19      defendant Brian Folks was convicted of a crime

20      punishable by a term of imprisonment exceeding one year

21      prior to December 25, 2015.

22                  SECOND ELEMENT - POSSESSION OF FIREARM

23              The second element which the government must prove

24      beyond a reasonable doubt is that on or about the date

25      set forth in the indictment, the defendant knowingly
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 152 of 200
                                                                     152



 1      possessed a firearm.

 2            A firearm is any weapon which will, or is designed

 3      to, or may be readily converted to, expel a projectile

 4      by the action of an explosive.

 5            As I have instructed you, the government must prove

 6      beyond a reasonable doubt that the defendant possessed

 7      the firearm.     The legal concept of possession may differ

 8      from the everyday usage of the term, so I will explain

 9      it in some detail.

10            Actual possession is what most of us think of as

11      possession; that is, having physical custody or control

12      of an object.     For example, if you find that the

13      defendant had the firearm on his person, you may find

14      that he had possession of the firearm.         However, a

15      person need not have physical custody of the object in

16      order to be in legal possession of it; this is called

17      constructive possession.       If an individual has the

18      ability and intent to exercise substantial control over

19      an object that he does not have in his physical custody,

20      then he is in constructive possession of that item.

21            An example of this from everyday experience would

22      be a person's possession of items he keeps in the safe

23      deposit box of his bank.       Although the person does not

24      have physical custody of those items, he exercises

25      substantial control over them and so has legal
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 153 of 200
                                                                       153



 1      possession of them.

 2            If you find that the defendant had such control

 3      over the firearm but did not actually have physical

 4      custody of the firearm, then he possessed the firearm

 5      under this element just as if he had the firearm in his

 6      physical custody.

 7            To satisfy this element, you must also find that

 8      the defendant knowingly and possessed -- knowingly

 9      possessed the firearm.       This means that he possessed the

10      firearm purposely and voluntarily and not by accident or

11      mistake.    It also means that he knew that the weapon was

12      a firearm as we commonly use the word.         However, the

13      government is not required to prove that the defendant

14      knew that he was breaking the law.

15           THIRD ELEMENT - FIREARM IN OR AFFECTING COMMERCE

16            The third element that the government must prove

17      beyond a reasonable doubt is that the defendant -- is

18      that the firearm the defendant is charged with

19      possessing was in or affecting interstate commerce.

20            This means that the government must prove that at

21      some time prior to the defendant's possession, the

22      firearm had traveled in interstate commerce.           It is

23      sufficient for the government to satisfy this element by

24      proving that at any time prior to the date charged in

25      the fourth superseding indictment, the firearm crossed a
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 154 of 200
                                                                     154



 1      state line.     It is not necessary that the government

 2      prove that the defendant himself carried it across a

 3      state line, nor must the government prove who carried it

 4      across or how it was transported.         It is also not

 5      necessary for the government to prove that the defendant

 6      knew that the firearm had previously traveled in

 7      interstate commerce.

 8            In this regard, there has been evidence that the

 9      firearm in question was manufactured in a different

10      state than the state where the defendant is charged with

11      possessing it.     You are permitted to infer from this

12      fact that the firearm traveled in interstate commerce;

13      however, you are not required to do so.

14                            COUNTS 3, 5, 8 AND 9

15            Counts 3, 5, 8 and 9 of the fourth superseding

16      indictment charge the defendant with knowingly and

17      intentionally distributing a controlled substance.

18      Title 21, Section 841(a) makes it a federal crime for

19      any person to knowingly or intentionally distribute

20      controlled substances.

21            The counts read as follows:

22            Count 3:    On or about January 6th, 2016, in the

23      District of Vermont, the defendant, Brian Folks, a/k/a

24      Moe, a/k/a Moet Hart, knowingly and intentionally

25      distributed heroin, a Schedule I controlled substance.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 155 of 200
                                                                     155



 1            Count 5:    On or about January 12, 2016, in the

 2      District of Vermont, the defendant, Brian Folks, a/k/a

 3      Moe, a/k/a Moet Hart, knowingly and intentionally

 4      distributed heroin, a Schedule I controlled substance.

 5            Count 8:    On or about January 22nd, 2016, in the

 6      District of Vermont, the defendant, Brian Folks, a/k/a

 7      Moe and a/k/a Moet Hart, knowingly and intentionally

 8      distributed heroin, a Schedule I controlled substance.

 9            Count 9:    On or about February 10, 2016, in the

10      District of Vermont, the defendant, Brian Folks, a/k/a

11      Moe and a/k/a Moet Hart, knowingly and intentionally

12      distributed heroin, a Schedule I controlled substance.

13               ELEMENTS OF THE OFFENSE OF DISTRIBUTION OF

14          A CONTROLLED SUBSTANCE, 21 USC, SECTION 841(a)(1)

15            To sustain its burden of proof for the crime of

16      distribution of a controlled substance, the government

17      must prove the follow two elements beyond a reasonable

18      doubt:

19            First, that the defendant knowingly and

20      intentionally distributed a controlled substance, as

21      charged in the fourth superseding indictment; and

22            Second, that at the time of the distribution, the

23      defendant knew that the substance distributed was a

24      controlled substance.

25            I instruct you again that heroin, as charged in the
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 156 of 200
                                                                      156



 1      distribution counts of the fourth superseding

 2      indictment, is a Schedule I controlled substance.

 3                        DEFINITION OF DISTRIBUTION

 4            The word "distribute" means to deliver a controlled

 5      substance.    Deliver is defined as the actual,

 6      constructive or attempted transfer of a controlled

 7      substance.    Simply stated, the word "distribute" means

 8      to pass on, or to hand over to another, or to cause to

 9      be passed on or handed over to another, or to try to

10      pass on or hand over to another, a controlled substance.

11            Distribution does not require a sale.         Activities

12      in furtherance of the ultimate sale, such as vouching

13      for the quality of the drugs, negotiating for or

14      receiving the price, and supplying or delivering the

15      drugs in person or through another person may constitute

16      distribution.     In short, distribution requires a

17      concrete involvement in the transfer of the drugs.

18                "KNOWINGLY" AND "INTENTIONALLY" DEFINED

19            With respect to Counts 3, 5, 8 and 9, you have been

20      instructed that in order to sustain its burden of proof,

21      the government must prove that the defendant acted

22      knowingly and intentionally.        A person acts knowingly if

23      he acts intentionally and voluntarily and not because of

24      ignorance, mistake, accident or carelessness.           You may

25      consider evidence of the defendant's words, acts, or
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 157 of 200
                                                                     157



 1      omissions, along with all other evidence, in deciding

 2      whether the defendant acted knowingly.

 3            A person acts intentionally if he acts deliberately

 4      and purposefully and not because of mistake or accident.

 5                  KNOWLEDGE OF THE CONTROLLED SUBSTANCE

 6            Although the government must prove that the

 7      defendant knew that he possessed a controlled substance,

 8      the government does not have to prove the defendant knew

 9      the exact nature of the drugs he possessed.          It is

10      enough that the government proves that the defendant

11      knew that he possessed some kind of controlled

12      substance.

13            Your decision about whether the defendant knew the

14      materials he distributed were a controlled substance

15      involves a decision about the defendant's state of mind.

16      It is obviously impossible to prove directly the

17      operation of a defendant's mind, but a consideration of

18      all the facts and circumstances shown by the evidence

19      and the exhibits in this case may enable you to infer

20      what the defendant's state of mind was.          You may rely on

21      circumstantial evidence in determining the defendant's

22      state of mind.

23                                   COUNT 7

24            Count 7 of the fourth superseding indictment

25      charges Brian Folks with knowingly and intentionally
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 158 of 200
                                                                     158



 1      possessing heroin and cocaine base with the intent to

 2      distribute these substances.        Title 21, section 841

 3      makes it a federal crime for any person to possess with

 4      the intent to distribute controlled substances.

 5            The count reads as follows:

 6            On or about January 20, 2016, in the District of

 7      Vermont, the defendant, Brian Folks, a/k/a Moe, a/k/a

 8      Moet Hart, knowingly and intentionally possessed with

 9      the intent to distribute heroin, a Schedule I controlled

10      substance, and cocaine base, a Schedule II controlled

11      substance.

12                 ELEMENTS OF THE OFFENSE OF POSSESSION

13       WITH THE INTENT TO DISTRIBUTE A CONTROLLED SUBSTANCE,

14                          21 USC, SECTION 841(a)

15            In order to prove this charge against the

16      defendant, the government must establish the following

17      three elements of the crime:

18            First, that the defendant possessed a controlled

19      substance; here, heroin or cocaine base;

20            Second, that the defendant knew that he possessed a

21      controlled substance; and

22            Third, that the defendant possessed the controlled

23      substance with the intent to distribute it.

24            I instruct you that heroin is a Schedule I

25      controlled substance and cocaine base is a Schedule II
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 159 of 200
                                                                        159



 1      controlled substance.

 2                        DEFINITION OF "POSSESSION"

 3            I have already instructed you as to the meaning of

 4      possession when I instructed you on the law regarding

 5      the possession of a firearm.        The term has the same

 6      meaning here.

 7         KNOWLEDGE THAT THE DRUGS WERE CONTROLLED SUBSTANCES

 8            The second element the government must prove beyond

 9      a reasonable doubt is that the defendant knew that he

10      possessed a controlled substance.

11            To establish this element, the government must

12      prove that the defendant knew that he possessed a

13      controlled substance and that his possession was not due

14      to carelessness, negligence, or mistake.          If you find

15      that the defendant did not know that he had controlled

16      substances in his possession or that he did not know

17      that what he possessed -- did not know that what he

18      possessed was, in fact, controlled substances, then you

19      must find the defendant not guilty.

20            Although the government must prove that the

21      defendant knew that he possessed controlled substances,

22      the government does not have to prove that the defendant

23      knew the exact nature of the drugs in his possession.

24      It is enough that the government proves that the

25      defendant knew that he possessed some kind of controlled
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 160 of 200
                                                                      160



 1      substances.

 2                            INTENT TO DISTRIBUTE

 3              To satisfy the third element, the government may

 4      prove that the defendant possessed controlled

 5      substances --

 6              To satisfy the third element, the government may

 7      prove -- must prove that the defendant possessed

 8      controlled substances with the intent to distribute

 9      them.    All right.    So that's just a "may" to a "must."

10              To prove the third element in this way, the

11      government must prove beyond a reasonable doubt that the

12      defendant had control over the drugs with the state of

13      mind or purpose of transferring them to another person.

14              The same considerations that apply to your

15      determination of whether the defendant knew he possessed

16      controlled substances apply to your decision concerning

17      the defendant's intention to distribute them.           You may

18      draw inferences from evidence concerning his behavior.

19      However, you may not convict the defendant on this count

20      unless these inferences convince you beyond a reasonable

21      doubt that the defendant intended to distribute the

22      controlled substances to others.

23                       DEFINITION OF "DISTRIBUTION"

24              I have already instructed you as to the meaning of

25      the word "distribution" when I instructed you on the law
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 161 of 200
                                                                     161



 1      regarding the distribution of a controlled substance.

 2      The term has the same meaning here.

 3             All right.    We have been going for about an hour.

 4      Let's take about two minutes and stand and stretch.

 5                  (Brief pause.)

 6                  THE COURT:    All right.    Let's continue on.

 7                            COUNTS 10 THROUGH 14

 8             Counts 10 through 14 of the fourth superseding

 9      indictment charge Brian Folks with sex trafficking by

10      force, fraud or coercion.

11             The counts read as follows:

12             Count 10:    Between in or about June 2012 and in or

13      about August of 2014, in the District of Vermont, the

14      defendant, Brian Folks, a/k/a Moe, a/k/a Moet Hart,

15      knowingly, in and affecting interstate commerce,

16      recruited, enticed, harbored, transported, provided,

17      obtained, and maintained by any means Katelynn C.,

18      knowing and in reckless disregard of the fact that

19      force, threats of force, fraud, and coercion would be

20      used to cause Katelynn C. to engage in a commercial sex

21      act.

22             Count 11:    In or about July 2013, in the District

23      of Vermont, the defendant, Brian Folks, a/k/a Moe and

24      a/k/a Moet Hart, knowingly, in and affecting interstate

25      commerce, recruited, enticed, harbored, transported,
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 162 of 200
                                                                     162



 1      provided, obtained, and maintained by any means Keisha

 2      W., knowing and in reckless disregard of the fact that

 3      force, threats of force, fraud, and coercion would be

 4      used to cause Keisha W. to engage in a commercial sex

 5      act.

 6             Count 12:   Between in or about June 2015 and in or

 7      about February of 2016, in the District of Vermont, the

 8      defendant, Brian Folks, a/k/a Moe, a/k/a Moet Hart,

 9      knowingly, in and affecting interstate commerce,

10      recruited, enticed, harbored, transported, provided,

11      obtained, and maintained by any means Keisha W., knowing

12      and in reckless disregard of the fact that force,

13      threats of force, fraud, and coercion would be used to

14      cause Keisha W. to engage in a commercial sex act.

15             Count 13:   In or about June 2015, in the District

16      of Vermont, the defendant, Brian Folks, a/k/a Moe, a/k/a

17      Moet Hart, knowingly, in and affecting interstate

18      commerce, recruited, enticed, harbored, transported,

19      provided, obtained, and maintained by any means Danielle

20      M., knowing and in reckless disregard of the fact that

21      force, threats of force, fraud, and coercion would be

22      used to cause Danielle M. to engage in a commercial sex

23      act.

24             Count 14:   Between in or about June 2015 and in or

25      about December of 2015, in the District of Vermont, the
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 163 of 200
                                                                     163



 1      defendant, Brian Folks, a/k/a Moe, a/k/a Moet Hart,

 2      knowingly, in and affecting interstate commerce,

 3      recruited, enticed, harbored, transported, provided,

 4      obtained, and maintained by any means Ayla L., knowing

 5      and in reckless disregard of the fact that force,

 6      threats of force, fraud, and coercion would be used to

 7      cause Ayla to -- Ayla L. to engage in a commercial sex

 8      act.

 9               ELEMENTS OF THE OFFENSE OF SEX TRAFFICKING

10          BY FORCE, FRAUD OR COERCION, 18 USC, SECTION 1591

11             In order to return a verdict of guilty as to Counts

12      10 through 14, the government must prove the following

13      elements beyond a reasonable doubt:

14             First, that the defendant knowingly recruited,

15      enticed, harbored, transported, provided, obtained, or

16      maintained by any means the person identified in each

17      count; and

18             Second, that the defendant did so knowingly and in

19      reckless disregard of the fact that force, threats of

20      force, fraud, or coercion, or any combination of those

21      means, would be used to cause that person to engage in a

22      commercial sex act; and

23             Third, that the defendant's conduct was in or

24      affected interstate commerce.

25                  FIRST ELEMENT - RECRUITING, ENTICING,
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 164 of 200
                                                                     164



 1                   HARBORING, TRANSPORTING, PROVIDING,

 2                    OBTAINING OR MAINTAINING A PERSON

 3            The first element that the government must prove

 4      beyond a reasonable doubt to establish the offense of

 5      sex trafficking by force, fraud, or coercion is that the

 6      defendant recruited, enticed, harbored, transported,

 7      provided, obtained, or maintained the person identified

 8      in each count.     In considering whether the defendant did

 9      any of these things, I instruct you to use the ordinary,

10      everyday definitions of these terms.

11           SECOND ELEMENT - KNOWLEDGE OR RECKLESS DISREGARD

12              THAT FORCE, FRAUD OR COERCION WOULD BE USED

13            The second element the government must prove beyond

14      a reasonable doubt to sustain the offense of sex

15      trafficking by force, fraud, or coercion is that the

16      defendant knew or recklessly disregarded the fact that

17      force, threats of force, fraud, or coercion or any

18      combination of those means would be used to cause the

19      person identified in each count to engage in a

20      commercial sex act.

21            The term "commercial sex act" means any sex act, on

22      account of which anything of value is given to or

23      received by any person.       The thing of value may be

24      money, or it may be any other tangible or intangible

25      thing that has some value.       The government does not have
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 165 of 200
                                                                      165



 1      to prove that a commercial sex act occurred, only that

 2      the defendant knew or recklessly disregarded the fact

 3      that force, threats of force, fraud, or coercion would

 4      be used to cause a person to engage in a commercial sex

 5      act.

 6             "Force" means any form of power, violence or

 7      physical pressure exercised upon another person.

 8             "Fraud" means that the defendant knowingly made a

 9      misstatement or omission of a material fact to entice

10      the victim.     A material fact is one that would

11      reasonably be expected to be of concern to a reasonable

12      person in relying upon the representation or statement

13      in making the decision.

14             "Coercion" means a threat of serious harm or

15      physical restraint against a person or any scheme, plan

16      or pattern intended to cause a person to believe that

17      failure to perform an act would result in serious harm

18      or to a serious restraint against any person.           A threat

19      is a serious statement expressing an intention to

20      inflict harm, at once or in the future, as distinguished

21      from idle or careless talk, exaggeration, or something

22      said in a joking manner.

23             The term "serious harm," which I just mentioned in

24      the definition of coercion, means any harm, whether

25      physical or nonphysical, including psychological,
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 166 of 200
                                                                      166



 1      financial or reputational harm, that is sufficiently

 2      serious, under all the surrounding circumstances, to

 3      compel a reasonable person of the same background and in

 4      the same circumstances to perform or to continue

 5      performing commercial sexual activity in order to avoid

 6      incurring that harm.

 7            "Reckless disregard" of a fact means a deliberate

 8      indifference to the fact which, if considered in a

 9      reasonable manner, indicates that there was a high

10      probability of the fact at issue.

11            In considering whether the defendant's actions

12      would cause a person to engage in a commercial sex act,

13      you may consider the cumulative effect of the

14      defendant's conduct on that person.         In this regard, you

15      may consider, for example, any aspect of the person's

16      age, background, station in life, physical or mental

17      condition, experience, education, socioeconomic status,

18      or any inequalities between the person and the

19      defendant.

20            The government does not need to show a link between

21      any specific commercial sex act performed by the victim

22      and any particular threat made, or any particular action

23      or act of fraud or coercion taken against her.           Rather,

24      it is sufficient if the defendant's actions give -- gave

25      rise to circumstances that would compel a reasonable
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 167 of 200
                                                                         167



 1      person in the victim's situation to comply with the

 2      defendant's commands, in light of the totality of the

 3      defendant's conduct, the surrounding circumstances, and

 4      any vulnerabilities of the victim.

 5            The government does not need to prove physical

 6      restraint in order for you to find the defendant guilty

 7      of sex trafficking by force, fraud, or coercion.             A

 8      person who has been placed in such fear or circumstances

 9      is under no affirmative duty to try to escape.

10            In considering whether a person's commercial sex

11      acts were caused by force, fraud, or coercion, the fact

12      that the person may have initially consented or

13      acquiesced, or previously engaged in commercial sex

14      acts, does not mean that the person has not later --

15      does not mean that the person was not later compelled to

16      engage in a commercial sex act.

17            The question is whether the defendant used force,

18      fraud, or coercion, or any combination of those means,

19      to cause the person to perform or to continue to perform

20      commercial sex acts.

21            Whether the person was given money, benefits, or

22      gifts, or was able to keep any earnings, is not

23      determinative of whether that person had been compelled

24      through force, fraud or coercion to engage in a

25      commercial sex act.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 168 of 200
                                                                     168



 1         THIRD ELEMENT - IN OR AFFECTING INTERSTATE COMMERCE

 2            The third and final element the government must

 3      prove beyond a reasonable doubt to establish the offense

 4      of sex trafficking by force, fraud, or coercion is that

 5      the defendant's conduct was in interstate commerce or

 6      affected interstate commerce.        The government does not

 7      have to prove both.

 8            "Interstate commerce" means the movement of goods,

 9      services, money and individuals between two or more

10      states, territories, and possessions of the United

11      States, including the District of Columbia.

12            The government is not required to show that the

13      defendant's activities actually crossed state lines to

14      prove that his actions affected interstate commerce.

15      Rather, if the defendant's conduct involved the use of

16      goods that moved across state lines, or involved

17      telephones, the internet, or other such facilities of

18      interstate commerce, such as hotels that house

19      out-of-state travelers or are part of a national or

20      international chain, you may find that the acts affected

21      interstate commerce.

22            To satisfy this element, the government must prove

23      that the defendant's conduct was in or affected

24      interstate commerce in any way, no matter how minimal.

25      You do not have to find that the defendant's conduct
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 169 of 200
                                                                     169



 1      actually affected interstate commerce if you find that

 2      the defendant's conduct would have affected interstate

 3      commerce if the defendant had successfully and fully

 4      completed his actions.

 5            To show that the defendant's conduct affected

 6      interstate commerce, it is not necessary for the

 7      government to prove that the defendant specifically knew

 8      or intended that his conduct would affect interstate

 9      commerce.    It is only necessary that the natural

10      consequences of such conduct would be to affect

11      interstate commerce in some way, even if minor.

12                                   COUNT 15

13            Count 15 of the fourth superseding indictment

14      charges Brian Folks with sex trafficking of a minor.

15            The count read as follows:

16            Between in or about May 17, 2013, and in or about

17      May 18, 2013, in the District of Vermont, the defendant,

18      Brian Folks, a/k/a Moe, a/k/a Moet Hart, knowingly, in

19      and affecting interstate commerce, recruited, enticed,

20      harbored, transported, provided, obtained, and

21      maintained by any means Hannah A., having had a

22      reasonable opportunity to observe Hannah A., that Hannah

23      A. had not attained the age of 18 years and, knowing or

24      in reckless disregard of the fact that Hannah A. would

25      be caused to engage in a commercial sex act.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 170 of 200
                                                                     170



 1               ELEMENTS OF THE OFFENSE OF SEX TRAFFICKING

 2                      A MINOR, 18 USC, SECTION 1591

 3            Title 18 of the United States Code, section 1591,

 4      as charged in Count 15 of the fourth superseding

 5      indictment, makes it a federal crime or offense for

 6      anyone to knowingly, in and affecting interstate

 7      commerce, recruit, entice, harbor, transport, provide,

 8      obtain, or maintain by any means a person, having had a

 9      reasonable opportunity to observe that person, and would

10      be caused to engage in a commercial sex act.

11            In order to return verdict of guilty as to this

12      count, the court [sic] must prove the following elements

13      beyond a reasonable doubt:

14            First, that the defendant knowingly recruited,

15      enticed, harbored, transported, provided, obtained, or

16      maintained by any means Hannah A;

17            Second, that Hannah A. was under the age of 18 and

18      that the defendant had a reasonable opportunity to

19      observe Hannah A.; and

20            Third, that the defendant knew or recklessly

21      disregarded the fact that Hannah A. would be caused to

22      engage in a commercial sex act; and

23            Fourth, that the defendant's conduct was in or

24      affecting interstate commerce.

25           FIRST ELEMENT - RECRUITING, ENTICING, HARBORING,
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 171 of 200
                                                                       171



 1                 TRANSPORTING, PROVIDING, OBTAINING, OR

 2                            MAINTAINING A PERSON

 3             The first element that the government must prove

 4      beyond a reasonable doubt to establish the offense of

 5      sex trafficking of a minor is that the defendant

 6      recruited, enticed, harbored, transported, provided,

 7      obtained, or maintained the minor.         As with Counts 10

 8      through 14, you should use the ordinary, everyday

 9      definitions of these terms.

10           SECOND ELEMENT - REASONABLE OPPORTUNITY TO OBSERVE

11             The second element the government must prove beyond

12      a reasonable doubt is to establish the offense of sex --

13      to establish the offense of sex trafficking of a minor

14      is that Hannah A. was under the age of 18 and that the

15      defendant had a reasonable opportunity to observe Hannah

16      A.

17                   THIRD ELEMENT - COMMERCIAL SEX ACT

18             The third element the government must prove beyond

19      a reasonable doubt to establish the offense of sex

20      trafficking of a minor is that the defendant knew or

21      recklessly disregarded the fact that Hannah A. would be

22      caused to engage in a commercial sex act.

23             I previously defined the term "commercial sex act"

24      with respect to Counts 10 through 14.

25             You are to apply this definition as you consider
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 172 of 200
                                                                      172



 1      the evidence as to Count 15.        It is not required that

 2      Hannah A. actually performed a commercial sex act as

 3      long as the government has proved that the defendant

 4      recruited, enticed, harbored, provided, obtained, or

 5      maintained her knowing, and in reckless disregard of the

 6      fact, that she would be caused to engage in a commercial

 7      sex act.

 8            Unlike with respect to Counts 10 through 14, you do

 9      not need to find that force, threats of force, fraud,

10      coercion -- or coercion were used or would be used to

11      cause the victim in Count 15 to engage in a commercial

12      sex act.    Consent is not a defense to Count 15 because a

13      minor cannot legally consent.

14         FOURTH ELEMENT - IN OR AFFECTING INTERSTATE COMMERCE

15            The fourth and final element that the government

16      must prove beyond a reasonable doubt is to establish the

17      offense of sex trafficking -- beyond a reasonable doubt

18      to establish the offense of sex trafficking of a minor

19      is that the defendant's conduct was either in interstate

20      commerce or affected interstate commerce.          I previously

21      defined the terms "in interstate commerce" and

22      "affecting interstate commerce" with respect to Counts

23      10 through 14.     You are to apply those definitions as

24      you consider the evidence as to Count 15.

25                                   COUNT 16
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 173 of 200
                                                                     173



 1            Count 16 of the fourth superseding indictment

 2      charges Brian Folks with using a facility in interstate

 3      commerce to -- in aid of prostitution.

 4            The count reads as follows:

 5            Between in or about June 2012 to -- and in or about

 6      February of 2016, the defendant, Brian Folks, a/k/a Moe,

 7      a/k/a Moet Hart, together with others, knowingly used,

 8      and caused to be used, one or more facilities in

 9      interstate commerce, namely the internet and cellular

10      telephones, with the intent to promote, manage,

11      establish, carry on, and facilitate the promotion,

12      management, establishment, and carrying on of an

13      unlawful activity, that is, a business enterprise

14      involving prostitution offenses in violation of the laws

15      of Vermont, and thereafter performed and caused to be

16      performed acts to promote, manage, establish, carry on,

17      and facilitate the promotion, management, establishment

18      and carrying on of such unlawful activity.

19            All right.

20              ELEMENTS OF THE OFFENSE OF USING A FACILITY

21            OF INTERSTATE COMMERCE IN AID OF PROSTITUTION,

22                            18 USC, SECTION 1952

23            Title 18 of the United States Code, section 1952,

24      as charged in Count 16 of the fourth superseding

25      indictment, makes it a federal crime or offense for
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 174 of 200
                                                                     174



 1      anyone to use any facility in interstate commerce with

 2      the intent to knowingly promote, manage, establish,

 3      carry on, or facilitate the promotion, management,

 4      establishment, or carrying on of any business enterprise

 5      involving prostitution offenses in violation of the laws

 6      of Vermont, and thereafter perform or attempt to perform

 7      an act in furtherance of that unlawful activity.

 8            In order to return a verdict of guilty as to this

 9      count, the government must prove the following elements

10      beyond a reasonable doubt:

11            First, that the defendant used or caused to be used

12      any facility in interstate commerce;

13            Second, that the defendant's use of the facility in

14      interstate commerce was done with the intent to promote,

15      manage, establish, carry on or facilitate the promotion,

16      management, establishment, or carrying on of an unlawful

17      activity; and

18            Third, that after the use of the facility in

19      interstate commerce, the defendant performed or caused

20      to be performed an act in furtherance of this unlawful

21      activity.

22            FIRST ELEMENT - FACILITY IN INTERSTATE COMMERCE

23            The first element the government must prove beyond

24      a reasonable doubt to establish the offense of using a

25      facility in interstate commerce in aid of prostitution
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 175 of 200
                                                                     175



 1      is that the defendant used or caused to be used a

 2      facility in interstate commerce.

 3            A "facility in interstate commerce" means any

 4      method of communication between one state and another,

 5      for example, the internet or telephone.

 6            The government need not prove that the defendant

 7      knew that he was using a facility in interstate

 8      commerce.    Nor need the defendant [sic] prove that the

 9      defendant intended to use a facility in interstate

10      commerce.    All the government must prove with respect to

11      the first element is that the defendant did, in fact,

12      use a facility in interstate commerce.

13            SECOND ELEMENT - INTENTION TO PROMOTE, MANAGE,

14            ESTABLISH, OR CARRY ON AN UNLAWFUL ACTIVITY

15            The second element the government must prove beyond

16      a reasonable doubt to establish the offense of using a

17      facility in interstate commerce in aid of prostitution

18      is that the defendant used the facility in interstate

19      commerce with the intent to promote, manage, establish,

20      or carry on or facilitate the promotion, management,

21      establishment, or carrying on of an unlawful activity.

22            To satisfy this element, the government must prove

23      beyond a reasonable doubt that the defendant used the

24      facility in interstate commerce for the purpose of

25      facilitating the unlawful activity.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 176 of 200
                                                                        176



 1            The unlawful activity the defendant is charged with

 2      here is a business enterprise involving prostitution

 3      offenses in violation of the laws of Vermont.

 4            I now instruct you that under Title 13, section

 5      2632 of the Vermont Statutes, it is unlawful for a

 6      person to engage in prostitution or assignation or to

 7      aid and abet prostitution or assignation by any means

 8      whatsoever.

 9            Under Vermont law, the term "prostitution" means

10      both the offering or receiving of the body for sexual

11      intercourse for hire.      The term "assignation" means the

12      making of an appointment or engagement for prostitution

13      or lewdness.

14            In order to prove the second element of Count 16,

15      the government does not have to prove that the

16      furtherance of the unlawful activity was the defendant's

17      sole purpose in using an interstate facility.           It is

18      sufficient if the government proves that one of the

19      defendant's reasons for using an interstate facility was

20      to further the unlawful activity, meaning to make the

21      unlawful activity easier or to facilitate it.

22            You are thus being asked to consider the

23      defendant's state of mind to determine his purpose in

24      using an interstate facility.        You may determine the

25      defendant's intent from all the evidence that has been
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 177 of 200
                                                                     177



 1      placed before you, including the statements of the

 2      defendant and his conduct before and after use of the

 3      interstate facility.

 4            The government must also prove that the unlawful

 5      activity was a business enterprise.         A business

 6      enterprise is a continuous course of conduct or series

 7      of transactions to make a profit, not a casual, sporadic

 8      or isolated activity.      If you find that the unlawful

 9      activity was an isolated incident and was not part of

10      the ongoing course of criminal conduct, you must find

11      the defendant not guilty.       The government must -- the

12      government does not have to show that the defendant

13      engaged in an unlawful activity for a particular length

14      of time.    Nor must the government prove that the

15      unlawful activity was defendant's primary pursuit or

16      occupation, or that it actually turned a profit.

17                   THIRD ELEMENT - ACT IN FURTHERANCE

18                         OF THE UNLAWFUL ACTIVITY

19            The third element that the government must prove

20      beyond a reasonable doubt to establish the offense of

21      using a facility in interstate commerce in aid of

22      prostitution is that the defendant knowingly performed

23      or caused to be performed an act to promote, manage,

24      establish, carry on, or facilitate the promotion,

25      management, establishment, or carrying on of the
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 178 of 200
                                                                      178



 1      unlawful activity.      The act in furtherance of the

 2      unlawful activity need not itself be illegal.           However,

 3      you must find unanimously that this act came after the

 4      use of an interstate facility.

 5                            AIDING AND ABETTING

 6                       COUNTS 3, 5 AND 7 THROUGH 16

 7            Counts 3, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15 and 16

 8      of the fourth superseding indictment charge the

 9      defendant both with committing the crime as a principal

10      and with aiding and abetting the offense.

11            The aiding and abetting statute, section 2(a) of

12      Title 18 of the United States Code, provides that:

13            Whoever commits an offense against the United

14      States or aids, abets, counsels, commands, induces, or

15      procures its commission, is punishable as a principal.

16            I have already instructed you on the law regarding

17      the crimes as a principal.       Now I will instruct you what

18      it means to aid and abet the same crimes.

19                      AIDING AND ABETTING EXPLAINED

20                       COUNTS 3, 5 AND 7 THROUGH 16

21            Under the aiding and abetting statute, it is not

22      necessary for the government to show that a defendant

23      himself physically committed the crimes with which he is

24      charged in order for the government to sustain its

25      burden of proof.      A person who aids and abets another to
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 179 of 200
                                                                       179



 1      commit an offense is just as guilty of that offense as

 2      if he had committed it himself.

 3            Accordingly, you may find the defendant guilty of

 4      the offense charged if you find beyond a reasonable

 5      doubt that another person actually committed the offense

 6      with which the defendant is charged and that the

 7      defendant aided or abetted that person in the commission

 8      of the offense.

 9            As you can see, the first requirement is that you

10      find that another person has committed the crime

11      charged.    Obviously no one can be convicted of aiding

12      and abetting criminal acts of another if no crime was

13      committed by the other person in the first place.            But

14      if you do find that a crime was committed, then you must

15      consider whether the defendant aided or abetted the

16      commission of that crime.

17            In order to aid and -- or abet another to commit a

18      crime, it is necessary that the defendant knowingly

19      associate himself in some way with the crime and that he

20      participate in the crime by doing some act to help make

21      the crime succeed.      To establish that the defendant

22      participated in the commission of the crime, the

23      government must prove that the defendant engaged in some

24      affirmative conduct or overt act for the specific

25      purpose of bringing about the crime.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 180 of 200
                                                                       180



 1            The mere presence of a defendant where a crime is

 2      being committed, even coupled with knowledge by the

 3      defendant that a crime has been committed, or merely

 4      associating with others who were committing a crime is

 5      not sufficient to sustain aiding and abetting.           One

 6      has -- one who has no knowledge that a crime is being

 7      committed or is about to be committed but inadvertently

 8      does something that aids in the commission of that crime

 9      is not an aider and abettor.        An aider and abettor must

10      know that the crime is being committed and act in a way

11      which is intended to bring about the success of the

12      criminal venture.      And that's aider and abettor.

13            To determine whether a defendant aided or abetted

14      the commission of a crime with which he is charged, ask

15      yourself these questions:

16            Did he participate in the crime charged as

17      something he wished to bring about?

18            Did he knowingly associate himself with the

19      criminal venture?

20            Did he seek by his actions to make the criminal

21      venture succeed?

22            If he did, then the defendant is an aider and

23      abettor and therefore guilty of the offense.           If, on the

24      other hand, your answer to any of these questions is no,

25      then the defendant is not an aider and abettor, and you
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 181 of 200
                                                                        181



 1      must find him not guilty.

 2            All right.

 3                         UNANIMOUS VERDICT REQUIRED

 4            To return a verdict, it is necessary that every

 5      juror agree to the verdict.       In order to find the

 6      defendant guilty, your verdict must be unanimous

 7      regarding each essential element of the offense alleged

 8      in each count.     You should consider each count

 9      separately and return a verdict on each count.           Your

10      verdict may be different on various counts, but you

11      should not return a verdict on a particular count unless

12      your decision is unanimous.

13            During this trial --

14                             JUROR NOTE-TAKING

15            During this trial, you have been provided with

16      pencil and paper, and some of you have taken notes.             As

17      I explained at the beginning of the trial, all jurors

18      should be given equal attention during the deliberations

19      regardless of whether or not they have taken notes.             Any

20      notes you have taken may only be used to refresh your

21      memory during deliberations.        You may not use your notes

22      as authority to persuade your fellow jurors as to what a

23      witness did or did not say.       In your deliberations, you

24      must rely upon your collective memory of the evidence in

25      deciding the facts of the case.        If there is any
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 182 of 200
                                                                      182



 1      difference between your memory of the evidence and your

 2      notes, you may ask that the record of the proceedings be

 3      read back.    If a difference still exists, the record

 4      must prevail over your notes.

 5                                 CONCLUSION

 6              I caution you, members of the jury, that you are

 7      here to determine whether the defendant before you today

 8      is not guilty or guilty solely from the evidence in this

 9      case.    I remind you that the mere fact that a defendant

10      has been indicted is not evidence against him.           Also, a

11      defendant is not on trial for any act or conduct or

12      offense not alleged in the indictment.         Nor are you

13      called upon to return a verdict as to the guilt or

14      innocence of any other person or persons not on trial as

15      a defendant in this case.

16              You should -- you should not consider the

17      consequences of a guilty or not guilty determination.

18      The punishment provided by law for the offenses charged

19      in the indictment is a matter exclusively within the

20      responsibility of the judge, and it should never be

21      considered by a jury in any way in arriving at an

22      impartial verdict.

23              It is your duty as jurors to consult with one

24      another and to deliberate.       Each of you must decide the

25      case for yourself, but only after an impartial
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 183 of 200
                                                                        183



 1      consideration of the evidence in the case with your

 2      fellow jurors.     Do not hesitate to reexamine your own

 3      views and change your opinion if you think you were

 4      wrong.    Do not, however, surrender your honest

 5      convictions about the case solely because of the opinion

 6      of your fellow jurors or for the mere purpose of

 7      returning a verdict.

 8            Upon retiring to the jury room, your foreperson

 9      will preside over your deliberations and will be your

10      spokesperson here in court.       If a vote is to be taken,

11      your foreperson will ensure that it is done.           A verdict

12      form has been prepared for your conclusions.           If the

13      verdict form varies in any way from the instructions

14      provided within this jury charge, I instruct you that

15      you are to follow the instructions provided within this

16      jury charge.

17            After you have reached an agreement, the foreperson

18      will record a verdict of guilty or not guilty.           Your

19      foreperson will then sign and date the verdict form, and

20      you will return to the courtroom.         In all other

21      respects, the foreperson is the same as any other juror.

22      His or her vote does not count more than any other

23      member of the jury.

24            If, during your deliberations, you should desire to

25      communicate with the Court, please put your message or
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 184 of 200
                                                                      184



 1      question in writing signed by the foreperson and pass

 2      the note to the court officer, who will bring it to my

 3      attention.    I will then confer with the attorneys, and I

 4      will respond as promptly as possible, either in writing

 5      or by having you return to the courtroom so I can speak

 6      with you.    I caution you, however, with regard to any

 7      message or question you might send, that you should

 8      never state or specify your numerical division at the

 9      time.    You should also never communicate the subject

10      matter of your note or your deliberations to any member

11      of the court's staff.

12              All right.   First, let me excuse the alternates,

13      and I think, perhaps, the most difficult job is to be an

14      alternate because you have to engage in the trial for,

15      in this case, three weeks but then don't have the

16      opportunity to resolve the issue with the other jurors.

17      But the alternates are Alexander Boesch, Theodore

18      Francis and Melissa Coviello, the last three numbers.

19      And I am going to excuse you.

20              When the jury goes back to the jury room, you can

21      get your things and then leave, but I really want to

22      express my appreciation for your service.          There was a

23      reasonable opportunity -- or reasonable risk that a

24      number of people would not be able to serve.           Obviously

25      we had -- one juror left as well.         And it's just
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 185 of 200
                                                                      185



 1      incredibly important that we have alternates in this

 2      particular case.

 3            So I thank you, with that, and once you are

 4      excused, you are free to speak about the case, and --

 5      all right.

 6            And then, Ms. Murphy, I am going to appoint you as

 7      the foreperson of the jury.

 8            All right.    I am going to turn the husher on and

 9      I'd ask the lawyers to come forward.

10      (The following was held at the bench.)

11                   THE COURT:     Okay.     So first, objections from

12      the government?     Any objections?

13                   MR GRADY:     No objections, your Honor.

14                   THE COURT:     Okay.

15                   MS. SEN:     One objection to the count -- in the

16      charges of Counts 10 to 14, 15, the word "victim" is

17      used in one of the elements, and I didn't catch it

18      reading through.

19                   THE COURT:     Really?

20                   MS. SEN:     Yes.

21                   THE COURT:     Where is that?

22                   MS. SEN:     On page 30, your Honor, is the first

23      time it's said.     Let me see here.

24            On page 30, the first full paragraph, "Rather, it's

25      sufficient the defendant's actions -- blah, blah, blah.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 186 of 200
                                                                       186



 1      It's the last line in --

 2                  THE COURT:     The first full paragraph?

 3                  MS. SEN:     Yes, last sentence, and it's

 4      actually the last phrase, "any vulnerabilities of the

 5      victim."

 6                  LAW CLERK:     It's actually in the first as

 7      well.

 8                  MS. SEN:     Oh, "by the victim."     Yes, it's

 9      actually in the first sentence.

10                  THE COURT:     Yeah, vulnerable -- okay.

11                  MS. SEN:     And then the same thing in the Count

12      15, your Honor.     On page -- third element.

13                  THE COURT:     Okay.    And where's that?

14                  MS. SEN:     On page 33, the last paragraph:

15      "Unlike with respect to Counts 10 through 14, you

16      don't -- you do not need to -- you do not need to find

17      that force, threats of force, fraud or coercion were

18      used or would be used to cause the victim" in Count 15.

19                  THE COURT:     All right.    So what I am going to

20      do is ask for all of the instructions to be returned.               I

21      am going to say that -- I am going to mention the

22      victim -- there is no victim.        I am striking that.      And

23      will be replaced with -- in this section?

24                  MS. SEN:     Person?

25                  THE COURT:     Yes.    Do you have any objection to
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 187 of 200
                                                                        187



 1      me saying I am striking the word -- the words "victim"

 2      in a couple of places and replacing it with "persons"?

 3                   MR. KAPLAN:     Do I?

 4                   THE COURT:     Yeah.

 5                   MR. KAPLAN:     No.     I agree with it.

 6                   MS. SEN:     That's fine, your Honor.

 7                   MR. DARROW:     Our only concern is that we don't

 8      want to make it seem like the Court --

 9                   THE COURT:     Pardon me?

10                   MR. DARROW:     My only concern is we don't want

11      the jury to think that the Court thinks that anyone's

12      not a victim either.

13                   THE COURT:     No, it --

14                   MR. DARROW:     You just say it's entirely for

15      the jury.

16                   THE COURT:     Just say return the forms and they

17      will get it back.

18                   MR. DARROW:     So no new instruction; just the

19      change.

20                   THE COURT:     I am just going to actually ask

21      them to turn to the charges; we are going to change it

22      and then give it back to them.          I am going to say the

23      change -- changing the word "victim" to "person."

24      That's it.

25            Okay, is there anything else?
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 188 of 200
                                                                           188



 1                   MS. SEN:     Not that I can --

 2                   THE COURT:     Sorry.

 3                   MS. SEN:     -- find, your Honor.

 4                   THE COURT:     Sorry about that.

 5                   MS. SEN:     Well, I should have caught it.

 6                   THE COURT:     Yeah.    I should have caught it.

 7      Okay.

 8                   MS. SEN:     Thank you.

 9      (The following was held in open court.)

10                   THE COURT:     All right.    First, when you leave,

11      I'd ask that you leave the jury charge I read with me on

12      your seat.     There's going to be one change.       I am going

13      to change -- there's a couple of words -- "victim" to

14      "person."     Again, "victim" to "person" is going to be

15      changed.     That's it, but I want to change those.          And

16      then you will get them back delivered pretty quickly.

17              Also, you will get a jury special verdict form

18      fairly quickly.

19              There's one other thing that I want to remind you:

20      Deliberate only when everyone is there.          So if somebody

21      has to leave, whether they're going outside or whatever,

22      you should stop deliberations because everybody should

23      be deliberating at the same time.

24              So someone has to leave to go to the bathroom or

25      anything, I'd ask you to stop, wait for that person to
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 189 of 200
                                                                       189



 1      be back, then you continue your deliberations.

 2              I am going to stay with counsel and excuse you now.

 3      You are now to address the case of United States versus

 4      Brian Folks.       Okay.

 5      (The jury was excused to deliberate upon their verdict,

 6      after which the following was held in open court at 2:55

 7      p.m.)

 8                      THE COURT:   All right.   Well, I apologize for

 9      that error, but it's in the jury charge in such a way as

10      to not necessarily call these young women "victims."

11      Regardless, I am going to strike the word, have stricken

12      the word in their presence, replace it with "person,"

13      and then give them back their jury charge.

14              Next, the -- I have one other little change on the

15      special verdict form.        I think -- this will be delivered

16      to you within just a few minutes.         You can review it,

17      tell me if you want to make any changes to the special

18      verdict form.       That would be helpful.

19              Okay.    Is there anything else?

20              Okay.    Then I will go relax.

21      (Court was in recess at 2:57 p.m.)

22      (The following was held in chambers at 4:35 p.m.)

23                      THE COURT:   We have everyone here.

24              The note reads, "Officer Brouillette testimony and

25      the Brian Folks video on January 20, 2016"--
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 190 of 200
                                                                      190



 1                  MR. KAPLAN:    You gotta be kidding me.

 2                  THE COURT:    -- "stop."     And it's signed by

 3      Nancy Murphy.

 4            "And Brian Folks' testimony on January 30, 2016,

 5      stop."

 6                  MR. DARROW:    January 30, 2016, stop.

 7                  THE COURT:    Oh, the stop at -- the police stop

 8      on Brouillette testimony.

 9                  MR. DARROW:    So his testimony about the

10      January 20 stop.

11                  THE COURT:    And also what he said.

12                  MR. DARROW:    And what Folks said about the

13      January 20 stop.

14                  THE COURT:    Now, here's where we are going to

15      have a real problem.

16                  COURT REPORTER:       We don't, Judge.

17                  THE COURT:    Okay.

18                  COURT REPORTER:       Can we go off the record?

19                  THE COURT:    Yes.

20                  (An off-the-record discussion was held.)

21                  MR. DARROW:    And we should go grab the laptop

22      with the video on it.

23                  THE COURT:    And we should be all set.

24                  MR. DARROW:    I will go do that.

25                  THE COURT:    Okay.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 191 of 200
                                                                     191



 1      (Chambers conference concluded at 4:40 p.m.)

 2      (The following was held in open court with the jury

 3      present at 4:55 p.m.)

 4                   THE COURT:   Okay.    I have got a note from the

 5      foreperson:     "Officer Brouillette testimony and the

 6      Brian Folks video on January 20, 2016, stop."

 7              Is that what you would like?

 8                   JURY FOREPERSON:     Yes.

 9                   THE COURT:   You'd like the transcript of the

10      officer's testimony --

11                   JURY FOREPERSON:     Yes.

12                   THE COURT:   -- as well as the -- to play the

13      video?

14                   JURY FOREPERSON:     The video.

15                   THE COURT:   So, anyway.     So what we have

16      prepared is the officer's testimony, which is going to

17      be a readback, and then we will also play the video.

18      Okay?

19                   (The testimony of Kyle Brouillette from April

20      26, 2019, Trial Day 3, commencing at Page 212, Line 6,

21      through Page 225, Line 17, was read back by the court

22      reporter.)

23                   THE COURT:   All right.     Now, the second

24      request is the video?      And who's going to play the

25      video?
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 192 of 200
                                                                        192



 1                  MR. DARROW:    (Indicating.)

 2                  (A video recording was played in open court.)

 3                  THE COURT:    All right.      I think that's the

 4      end.   Is there a second video?         I think --

 5                  MR. DARROW:    We are not aware of the jury

 6      asking for a second video.

 7                  JURY FOREPERSON:      No.

 8                  THE COURT:    No.    Related to this particular --

 9      on January 20th, it's only one, right?

10                  MR. DARROW:    No.    I was confused, if possible,

11      that when we were in chambers, that there was a third

12      request on the note relating to a readback, and I just

13      ask the court reporter to check.

14                  THE COURT:    Well, maybe I should ask you

15      exactly what you mean by -- you have Officer Brouillette

16      testimony and the Brian Folks video of January 20th.

17                  JURY FOREPERSON:      Yes.

18                  THE COURT:    And then you sign it, and then you

19      have under that "Brian Folks' testimony on the January

20      20, 2016, stop."

21                  JURY FOREPERSON:      Okay, yes.    Okay, I didn't

22      remember.    That would have been when he was being --

23                  THE COURT:    That would be on the tape.

24                  JURY FOREPERSON:      No.    That would be in his

25      testimony yesterday, if he --
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 193 of 200
                                                                            193



 1                      THE COURT:   Oh, all right.    So that you are

 2      asking for his testimony in regard to the January 20th

 3      stop?

 4                      JURY FOREPERSON:     Yes.

 5                      THE COURT:   Okay.    Well, we haven't gotten

 6      that together.

 7                      JURY FOREPERSON:     Okay.

 8                      THE COURT:   So, you know, we will excuse you

 9      at this point and try to locate that transcript.              All

10      right?

11              Now it is 5:30.      Ordinarily if you continue on, we

12      get you dinner, which is not great.           It's pizza,

13      ordinarily, but -- at least I think it's pizza.              Maybe

14      it's something else.         But is that your wish to continue

15      on tonight, in which case we will get you dinner?

16                      JURY FOREPERSON:     Yes.

17                      THE COURT:   That's a yes?

18              Okay.    And you want -- you want his testimony in

19      regard to the 20th?

20                      JURY FOREPERSON:     Yes.

21                      THE COURT:   Okay.    All right.   So we will

22      locate that.       Okay.

23      (Court was in recess at 5:28 p.m.)

24      (The following was held in chambers at 6:46 p.m.)

25                      THE COURT:   This is a note that we got from
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 194 of 200
                                                                      194



 1      the jury:

 2            "The jury would like to hear Brian Folks's

 3      testimony pertaining to the December 25th, 2015, traffic

 4      stop; the prosecution cross only."

 5            Now, I happened to sit on a Ninth Circuit case in

 6      which this very issue came up.        The jury asked for one

 7      side, not the other.        That was found to be improper, and

 8      you can't do that.      So I have asked Anne to take a look

 9      at what he may have testified to on direct examination

10      as well as cross examination in relationship to the gun,

11      the Durango or the stop, the December 25th stop, and she

12      has it all marked out.

13            Okay.    I just thought I'd tell you that that's what

14      they said, and I have expanded that to both sides.           You

15      agree with that or do you -- you think we should just

16      leave your cross in and not --

17                    MR. DARROW:    We defer to your judgment,

18      your Honor.     I haven't read that Ninth Circuit case,

19      but --

20                    THE COURT:    Yeah, I don't think I wrote it,

21      but -- yeah, I remember it very clearly.          Okay.

22      (Chambers conference concluded at 6:49 p.m.)

23      (The following was held in open court with the jury

24      present at 6:54 p.m.)

25                    THE COURT:    Okay.   We received this note,
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 195 of 200
                                                                        195



 1      Exhibit B.    "Jury would like to hear Brian Folks's

 2      testimony pertaining to the December 25th, 2015, traffic

 3      stop; the prosecution cross only."

 4              Actually, the law is that whenever jurors bring up

 5      testimony on a particular topic, it -- they have to be

 6      read back, both sides, to be fair.          And the reason for

 7      that is that jurors could take things out of context, so

 8      you need to get both sides.

 9              So I have asked Anne to retrieve those things that

10      were said on direct examination by Mr. Folks and also

11      cross examination by Mr. Folks.          And so you will hear

12      both.

13              I actually was sitting on a court of appeals in San

14      Francisco, and this issue came up, and we decided that

15      you have to show both, so I'll be following that rule

16      forever.

17                   JURY FOREPERSON:     Okay.

18                   (The testimony of Brian Folks from May 8,

19      2019, Trial Day 10, commencing at Page 122, Line 3,

20      through Page 132, Line 13, and Page 218, Line 10,

21      through Page 220, Line 7, was read back by the court

22      reporter.)

23                   THE COURT:   Okay.    All right.    That's what you

24      were asking for?

25                   JURY FOREPERSON:     Yes.    Thank you.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 196 of 200
                                                                     196



 1                  THE COURT:    Okay.    Thank you.

 2      (The jury was excused to further deliberate upon their

 3      verdict and the court was in recess at 7:08 p.m.)

 4      (The following was held in open court with the jury

 5      present at 9:32 p.m.)

 6                  THE COURT:    Okay?

 7                  COURTROOM DEPUTY:      Madam Foreperson, has the

 8      jury reached a verdict?

 9                  JURY FOREPERSON:      Yes, we have.

10                  (Brief pause.)

11                  COURTROOM DEPUTY:      In the case United States

12      of America versus Brian Folks:

13            As to Count 1, guilty.

14            The controlled substances that the government

15      proved beyond a reasonable doubt were involved with

16      respect to Brian Folks, meaning that Brian Folks

17      personally and directly possessed or distributed, that

18      he knew were possessed or distributed by other members

19      of the conspiracy, or were reasonably foreseeable to him

20      as part of the conspiracy:

21            Answer:    Both heroin and cocaine base.

22            What amount of cocaine base did the government

23      prove beyond a reasonable doubt that Brian Folks

24      personally and directly possessed or distributed, knew

25      was possessed or distributed by himself or other members
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 197 of 200
                                                                     197



 1      of the conspiracy, or could have reasonably foreseen as

 2      part of the conspiracy:

 3            Answer:    28 grams or more.

 4            The amount of heroin the government proved beyond a

 5      reasonable doubt that Brian Folks personally or directly

 6      possessed or distributed, knew was possessed or

 7      distributed by himself and other members of the

 8      conspiracy, or could have reasonably foreseen as part of

 9      the conspiracy:

10            Answer:    A hundred grams or more.

11            As to Count 2, not guilty.

12            As to Count 3, guilty.

13            As to Count 5, guilty.

14            As to Count 7, guilty.

15            As to Count 8, guilty.

16            As to Count 9, guilty.

17            As to Count 10, guilty.

18            As to Count 11, guilty.

19            As to Count 12, guilty.

20            As to Count 13, guilty.

21            As to Count 14, guilty.

22            As to Count 15, guilty.

23            As to Count 16, guilty.

24            Signed by the foreperson on this 9th day of May in

25      the year 2019.
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 198 of 200
                                                                     198



 1              So say you all, ladies and gentlemen?

 2                   (The jury all indicate assent with the verdict

 3      as read.)

 4                   THE COURT:    All right.   Does either party wish

 5      to have the jury polled?

 6                   MR. KAPLAN:    Yes, your Honor.

 7                   THE COURT:    Okay.

 8                   (The jury was individually polled as to their

 9      verdict, and each juror indicated assent with the

10      verdict as read.)

11                   THE COURT:    Well, I want to express my

12      appreciation, the appreciation of everyone at the court

13      for your dedicated service.        This was a very hard case.

14      It lasted three weeks.       You were extraordinarily

15      attentive.    We all started on time; we all finished on

16      time.    And I was extraordinarily impressed with the

17      dedication in which you followed your responsibilities.

18              So, again, I really appreciate your service.

19      Oftentimes I go and speak with the jurors.          At 10 -- or

20      9:30, I think probably you would all want to get on your

21      way.    So I won't do that today, but I just really

22      appreciate it, and so thank you very much.

23              So you now are excused.     I will stay on the bench

24      to speak with counsel.

25      (The jury was dismissed, after which the following was
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 199 of 200
                                                                          199



 1      held in open court at 9:38 p.m.)

 2                      THE COURT:    All right.    Do either counsel wish

 3      to submit post-trial motions and memoranda?

 4                      MR. KAPLAN:    Yes, we do, Judge.

 5                      THE COURT:    How much time would you need?

 6                      MR. KAPLAN:    Would 30 days from when the

 7      transcript is completed to submit --

 8                      THE COURT:    It was daily transcript, so do you

 9      have it at this point or --

10                      MR. KAPLAN:    Well, we need -- I think we would

11      need the official transcript.

12                      THE COURT:    All right.    But I need a fairly

13      firm date here, so --

14                      MR. KAPLAN:    Okay.

15                      THE COURT:    How about 45 days from today's

16      date?

17                      (Brief pause.)

18                      THE COURT:    Okay.    How about 60 days?

19                      MR. KAPLAN:    Thank you, Judge.

20                      THE COURT:    Okay.

21                      MR. DARROW:    Thirty days to respond?

22                      THE COURT:    All right.    Thirty days to

23      respond.

24              Okay.    I appreciate the way all counsel approached

25      this case.       You really were respectful and very
Case 2:16-cr-00094-wks Document 473 Filed 06/14/19 Page 200 of 200
                                                                     200



 1      talented.    It was a pleasure to watch you try a case,

 2      and so I really want to express my appreciation for

 3      that.

 4              I sometimes miss being a trial lawyer, but it helps

 5      a lot to see good trial work.        So thank you.

 6                   MR. DARROW:   Thank you, your Honor.

 7                   MR. KAPLAN:   Thank you, Judge.

 8                         (Concluded at 9:40 p.m.)

 9                                 *** ** ***

10

11

12

13                         C E R T I F I C A T I O N

14           I certify that the foregoing is a correct
        transcript from the record of proceedings in the
15      above-entitled matter.

16

17      June 13, 2019                _______________________
        Date                         Anne Nichols Pierce
18

19

20

21

22

23

24

25
